As filed with the Securities and Exchange Commission on April 14, 2011 1933 Act File No. 333-168178 1940 Act File No. 811-22441 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o PRE-EFFECTIVE AMENDMENT NO. 1 x POST-EFFECTIVE AMENDMENT NO. o and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o AMENDMENT NO.1 x (Check appropriate box or boxes) JOHN HANCOCK HEDGED EQUITY & INCOME FUND (Exact Name of Registrant as Specified in Charter) 601 Congress Street, Boston, Massachusetts02210-2805 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code1-800-344-1029 Thomas M. Kinzler 601 Congress Street, Boston, Massachusetts 02210-2805 Name and Address (of Agent for Service) Copies of Communications to: Mark P. Goshko, Esq. K&L Gates LLP One Lincoln Street Boston, Massachusetts 02111-2950 David Wohl, Esq. Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY 10153 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. o It is proposed that this filing will become effective (check appropriate box): o when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fees Common Shares of Beneficial Interest, $0.01 par value per share Estimated solely for purposes of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933. Includes Shares that may be offered to the Underwriters pursuant to an option to cover over-allotments. Fees have been previously paid in connection with the filing filed on July 16, 2010. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED APRIL 14, 2011 The information in this prospectus is not complete and may be changed.We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Shares (COMPANY LOGO) John Hancock Hedged Equity & Income Fund Common Shares $20.00 per Share Investment Objective.John Hancock Hedged Equity & Income Fund (the “Fund”) is a newly-organized, diversified, closed-end management investment company. The Fund’s investment objective is to provide total return consisting of current income and gains and long-term capital appreciation.There can be no assurance that the Fund will achieve its investment objective. Investment Strategies.The Fund uses an equity strategy (the “Equity Strategy”) and an actively managed option overlay strategy (the “Option Strategy”) to pursue its investment objective.By combining these two strategies, the Fund seeks to provide investors with a portfolio that will generate attractive long-term total returns with significant downside equity market protection.The Equity Strategy will seek to provide broad-based exposure to equity markets, while emphasizing downside equity market protection. The goal of the Equity Strategy is to participate in and capture the broader equity market returns in rising market conditions, while limiting losses relative to the broader equity markets in declining market circumstances through an effective combination of equity investment strategies.The Option Strategy will pursue two goals: (i) income enhancement (in the form of gains from option premiums) and (ii) downside equity market protection (through the use of U.S. equity index puts). Equity Strategy.The Equity Strategy employs a “multiple sleeve structure” which means the Equity Strategy has several component strategies that are managed separately in different styles. The Fund seeks to obtain its investment objective by combining these different component styles into a single diversified portfolio. Each component “sleeve” has a distinct investment philosophy and analytical process to identify specific securities for purchase or sale based on internal, proprietary research.The Fund’s combination of underlying strategies is intended to permit the Fund to participate in and capture positive returns in rising market conditions, while limiting losses relative to the broader markets during declining market circumstances.(continued on inside front cover) This Prospectus sets forth concisely the information that you should know before investing in the common shares (“Common Shares”) of the Fund. No Prior History.Because the Fund is newly organized, its Common Shares have no history of public trading. The shares of closed-end investment companies often trade at a discount from their net asset value, which may increase investors’ risk of loss. The returns earned by common shareholders who purchase their shares in this offering and sell their shares below net asset value will be reduced. This risk may be greater for investors who intend to sell their shares in a relatively short period after completion of the initial public offering. Investing in the Fund’s Common Shares involves certain risks. See “Risk Factors” beginning on page[]. Per Share Total Total (assuming full exercise of over- allotment options) Price to public $ $ Sales load(1) $ $ Proceeds to the Fund(2) $ $ (see footnotes on inside front cover) Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the Common Shares to purchasers on or about , 2011. The date of this Prospectus is , 2011 2 (footnotes from table on previous page) John Hancock Advisers, LLC (the “Adviser” or “JHA”) has agreed to pay, from its own assets, upfront structuring and syndication fees to [], an upfront structuring fee to [], [an upfront structuring fee to , and may pay certain other qualifying underwriters a structuring fee, a sales incentive fee or additional compensation in connection with this offering.] These fees are not reflected under sales load in the table above. [The Adviser has also agreed to pay commissions to employees of its affiliates who participate in the marketing of the Fund’s Common Shares.] See “Underwriters—Additional Compensation to be Paid by the Adviser. In addition to the sales load, the Fund will pay offering expenses of up to $0. per Common Share, estimated to total $, which will reduce the “Proceeds to Fund” (above). JHA or an affiliate has agreed to pay the amount by which the aggregate of all of the Fund’s offering costs (other than sales loads) exceed $0. per Common Share. JHA or an affiliate has agreed to reimburse all of the Fund’s organizational costs. Offering expenses payable by the Fund do not include amounts payable by JHA to or other underwriters, as described in footnote(1) above. The Fund has granted the underwriters an option to purchase up to additional Common Shares at the public offering price, less the sales load, within 45 days of the date of this prospectus solely to cover over-allotments, if any. (continued from previous page) Each component strategy of the Equity Strategy tends to be flexible, opportunistic, and designed to seek total return and downside protection. As a result, the aggregate portfolio represents a wide range of investment philosophies, companies, industries and market capitalizations. Within the Equity Strategy, the Subadviser (defined below) is responsible for selecting complementary component strategies, monitoring the risk profile, strategically rebalancing the portfolio and maintaining consistent portfolio characteristics. Investment personnel for each component sleeve have full discretion and responsibility for selection and portfolio construction decisions within their specific sleeve. In choosing prospective investments at the component level, a number of factors are analyzed, such as business environment, management quality, balance sheet, income statement, anticipated earnings, expected growth rates, revenues, dividends and other related measures of valuation. Under normal market conditions, the Fund invests at the time of purchase at least 80% of its total assets in equity and equity-related securities, including common stock, preferred stock, depositary receipts (including American Depositary Receipts (“ADRs”) and Global Depositary Receipts), index-related securities (including exchange traded funds (“ETFs”)), options on equity securities and equity indexes, real estate investment structures (including real estate investment trusts (“REITs”)), convertible securities, preferred stock, private placements, convertible preferred stock, rights, warrants, derivatives linked to equity securities or indexes, and other similar equity equivalents.The Fund may invest in listed and unlisted domestic and foreign equity and equity-related securities or instruments. These equity and equity-related instruments may include equity securities of, or derivatives linked to, foreign issuers and indexes or emerging market issuers or indexes. The Fund may invest up to 30% of its total assets in the securities of foreign issuers and foreign-currency securities, including foreign currency forwards, the entirety of which may be invested in companies that conduct their principal business activities in emerging markets or whose securities are traded principally on exchanges in emerging markets. Option Strategy.The Option Strategy will pursue two goals: (i) income enhancement (in the form of gains from option premiums) and (ii) downside equity market protection (through the use of U.S. equity index puts).In order to seek to enhance risk-adjusted returns, generate earnings from options premiums and reduce overall portfolio volatility the Fund intends to write (sell) call options on the S&P 500 Composite Stock Price Index® (the “S&P500”) with respect to a substantial portion of its common stock portfolio.The Fund typically will limit notional exposure of the index call options to 40-60% of the value of the Fund’s portfolio securities.To reduce the Fund’s risk of loss due to a decline in the value of the general equity market, the Fund intends to purchase U.S. equity index put option spread transactions on the S&P 500 with respect to a substantial portion (initially approximately 100%) of the value of its common stock holdings.The Subadviser (defined below) retains the discretion to use options based upon other indices if it deems this appropriate in particular market circumstances or based upon the Fund’s stock holdings. Options on broad-based stock indices generally qualify for treatment as “section1256 contracts,” as defined in the Internal Revenue Code of 1986, as amended (the “Code”), on which capital gains and losses are generally treated as 60% long-term and 40% short-term, regardless of holding period. Over-the-counter traded options do not qualify for treatment as section 1256 contracts, and depending on the holding period of such options, gains or losses could be treated as 100% short-term. 3 The Fund may also invest up to 20% of its total assets in fixed-income securities, fixed-income related instruments, and cash and cash equivalents. These fixed-income securities may include non-investment grade (“high yield” or “junk bond”) instruments. The Fund may invest in over-the-counter and exchange traded derivatives, including but not limited to, futures, forward contracts, swaps, options, options on futures, swaptions, structured notes, options on future contracts, options on forward contracts, swap agreements with respect to securities, indices and currencies and market access products. The Fund may invest in initial public offerings.The Fund’s investment process may, at times, result in a higher than average portfolio turnover ratio and increased trading expenses. Investment Adviser and Subadviser.The Fund’s investment adviser is John Hancock Advisers, LLC. As of , 2011, JHA and its affiliates managed approximately $billion. JHA has engaged Wellington Management Company, LLP (the “Subadviser” or “Wellington Management”) to serve as the subadviser to the Fund. Wellington Management will be responsible for the day-to-day management of the Fund’s portfolio investments in the Equity Strategy and will be responsible for formulating and implementing the Fund’s Option Strategy.Wellington Management is a professional investment counseling firm which provides services to investment companies, employee benefit, endowments, foundations and other institutions. Wellington Management and its predecessor organizations have provided investment advisory services for over 70 years.As of December 31, 2010, Wellington Management had approximately $634 billion in assets. See “Management of the Fund—The Adviser” and “—The Subadviser.” The Fund’s net asset value and distribution rate will vary and may be affected by numerous factors, including, but not limited to, changes in stock prices, dividend rates, and the timing and success of the Fund’s Option Strategy. An investment in the Fund may not be appropriate for all investors. There is no assurance that the Fund will achieve its investment objective. Please read and retain this Prospectus for future reference. A Statement of Additional Information, dated , 2011 (the “SAI”), and other materials containing additional information about the Fund have been filed with the SEC. The SAI is incorporated by reference in its entirety into this Prospectus, which means that it is considered to be part of this Prospectus. You may request a free copy of the SAI, the table of contents of which is shown on page[] of this Prospectus, and other information filed with the SEC, by calling (800)225-6020 (toll-free), by electronic mail at publicinfo@sec.gov or, upon payment of copying fees, by writing to the SEC’s public reference room, Washington, DC 20549-0102.Information relating to the public reference room may be obtained by calling the SEC at (202) 551-8090.Upon completion of this offering, the Fund will file annual and semi-annual shareholder reports, proxy statements and other information with the SEC. To obtain this information or the Fund’s SAI electronically, please visit the Fund’s web site (www.jhfunds.com) or call (800)225-6020 (toll-free). You may also call this number to request additional information or to make other inquiries pertaining to the Fund. You may also obtain a copy of any information regarding the Fund filed with the SEC from the SEC’s web site (www.sec.gov). Exchange listing.It is anticipated that the Fund’s Common Shares will be approved for listing on the New York Stock Exchange (the “NYSE”), subject to notice of issuance.The trading or “ticker” symbol of the Common Shares is expected to be “HEQ.” The Fund’s Common Shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any governmental agency. 4 (This page intentionally left blank) 5 You should rely only on the information contained or incorporated by reference in this Prospectus. The Fund has not, and the underwriters have not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. The Fund is not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The Fund will notify shareholders promptly of any material change to this Prospectus during the period the Fund is required to deliver the Prospectus. The Fund’s business, financial condition and results of operations may have changed since the date of this Prospectus. TABLE OF CONTENTS Page Summary Summary of Fund Expenses The Fund Use of Proceeds InvestmentStrategies Risk Factors Management of the Fund Determination of Net Asset Value Distribution Policy Dividend Reinvestment Plan U.S. federal Income Tax Matters Description of Capital Structure Underwriting Legal Matters Reports toShareholders Independent Registered Public Accounting Firm AdditionalInformation Table of Contents of the Statement of Additional Information The Fund’s Privacy Policy Until , 2011 (25days after the date of this Prospectus), all dealers that buy, sell or trade the Common Shares, whether or not participating in this offering, may be required to deliver a Prospectus. This delivery requirement is in addition to the dealers’ obligation to deliver a Prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 6 (This page intentionally left blank) 7 PROSPECTUS SUMMARY This is only a summary. This summary does not contain all the information that you should consider before investing in the Common Shares.You should review the more detailed information elsewhere in this Prospectus and in the SAI prior to making an investment in the Fund. See “Risk Factors.” The Fund John Hancock Hedged Equity & Income Fund (the “Fund”) is a newly-organized, diversified, closed-end management investment company.The Fund’s investment objective is to provide total return consisting of current income and gains and long-term capital appreciation.There can be no assurance that the Fund will achieve its investment objective. The Fund’s investment adviser is John Hancock Advisers, LLC (the “Adviser” or “JHA”) and its subadviser is Wellington Management Company, LLP (the “Subadviser” or “Wellington Management”). The Offering The Fund is offering common shares of beneficial interest (the “Common Shares”), par value $0.01 per share, through a group of underwriters (the “Underwriters”) led by . The Underwriters have been granted an option by the Fund to purchase up to additional Common Shares solely to cover over-allotments, if any. The initial public offering price is $20.00 per Common Share. The minimum purchase in this offering is 100 Common Shares ($2,000.00). See “Underwriters.” The Adviser has agreed to pay the amount by which the aggregate of all of the Fund’s offering costs (other than the sales load) exceeds $0. per Share. The Adviser has agreed to pay all of the organizational costs of the Fund. Listing and Symbol It is anticipated that the Fund’s Common Shares will be approved for listing on the New York Stock Exchange (the “NYSE”), subject to notice of issuance.The trading or “ticker” symbol of the Common Shares is expected to be “HEQ.” Investment Strategies The Fund uses an equity strategy (the “Equity Strategy”) and an actively managed option overlay strategy (the “Option Strategy”) to pursue its investment objective.By combining these two strategies, the Fund seeks to provide investors with a portfolio that will generate attractive long-term total returns with significant downside equity market protection.The Equity Strategy will seek to provide broad-based exposure to equity markets, while emphasizing downside equity market protection. The goal of the Equity Strategy is to participate in and capture the broader equity market returns in rising market conditions, while limiting losses relative to the broader equity markets in declining market circumstances through an effective combination of equity investment strategies.The Option Strategy will pursue two goals: (i) income enhancement (in the form of gains from option premiums) and (ii) downside equity market protection (through the use of U.S. equity index puts). Equity Strategy The Equity Strategy draws on a sub-set of carefully selected investment teams from within Wellington Management’s broad universe of equity portfolio management capabilities.The manager selection process emphasizes those investment teams with a philosophy and process focusing on strong relative performance in challenging markets, and includes many of Wellington Management’s thought leaders on downside risk management.Each component sleeve of the Equity Strategy tends to be flexible, opportunistic, and designed to seek total return and downside protection.Each has a distinct investment philosophy and analytical process to identify specific securities for purchase or sale based on internal, proprietary research.Underlying strategies employ a range of techniques to incorporate downside protection into their portfolios and may include, but are not limited to, scenario or probability analysis, emphasis on high quality companies or attractive dividend yields, a strong sell discipline or the opportunistic use of cash in volatile markets.Investment personnel for each component sleeve have full discretion and responsibility for selection and portfolio construction decisions within their specific sleeve.In choosing prospective investments at the component level, a number of factors are analyzed, such as business environment, management quality, balance sheet, income statement, anticipated earnings, expected growth rates, revenues, dividends and other related measures of valuation. The aggregate portfolio represents a wide range of investment philosophies, styles, research perspectives and market capitalizations.The goal is a broadly diversified equity portfolio that is generally fully invested and seeks value across all market capitalization ranges, industries and sectors.The aggregate portfolio is not driven by a single style or philosophy.By drawing on multiple 8 investment teams and styles, it seeks to reduce any potential biases or “factor” risk, such as growth or value, or momentum or contrarian, or market capitalization.The portfolio construction process relies on the expertise of a senior portfolio manager with a dedicated team and substantial analytical resources and risk monitoring systems.Within the Equity Strategy, the portfolio management team is responsible for selecting complementary component sleeves, monitoring the risk profile, strategically rebalancing the portfolio and maintaining consistent portfolio characteristics. The portfolio management team combines their intimate knowledge of the underlying investors with their expertise in risk management techniques to construct a diversified portfolio of equity approaches. The portfolio is not only diversified across the traditional spectrums (e.g. style, market cap), but also across other dimensions (factor risks and process used to obtain downside protection) to create the overall Equity Strategy. The manager selection process combines both quantitative factors (portfolio characteristics, active risk profile, alpha correlation, overlap, upside/downside capture and style analysis) with qualitative factors (e.g., uniqueness of philosophy, loss minimization mentality, not benchmark driven, conviction and knowledge of underlying manager). The combination of underlying components is designed to minimize any overall systemic biases other than capital preservation orientation and to create an overall portfolio with a high probability of both outperforming the broader equity markets in a declining market and keeping up with the returns of the broader equity markets in an advancing market. There are a number of tools that the team employs in the portfolio construction process. In addition to the standard risk and characteristics lenses, they have created proprietary market environment models, including extreme events and stress tests which forecast how individual portfolios and the overall Equity Strategy might hold up under a myriad of scenarios. Risk is managed at the overall portfolio level and component weightings take into account each strategy’s contribution to risk at the aggregate level. While allocations tend to be strategic and will be actively managed with a long-term perspective, the portfolio will be rebalanced from time to time in order to manage overall risk.The portfolio management team determines which investment teams will manage a portion of the Fund’s asset and their weights within the overall Equity Strategy.In its discretion, the portfolio management team may vary the Fund’s allocation among the different component investment teams, and has full ability to add or remove component strategies as it sees fit. Under normal market conditions, the Fund invests at the time of purchase at least 80% of its total assets in equity and equity-related securities, including common stock, preferred stock, depositary receipts (including American Depositary Receipts (“ADRs”) and Global Depositary Receipts), index-related securities (including exchange traded funds (“ETFs”)), options on equity securities and equity indexes, real estate investment structures (including REITs), convertible securities, preferred stock, private placements, convertible preferred stock, rights, warrants, derivatives linked to equity securities or indexes, and other similar equity equivalents.The Fund may invest in listed and unlisted domestic and foreign equity and equity-related securities or instruments. These equity and equity-related instruments may include equity securities of, or derivatives linked to, foreign issuers or indexes (including emerging market issuers or indexes). The Fund may invest up to 30% of its total assets in the securities of foreign issuers and foreign-currency securities, including foreign currency forwards, the entirety of which may be invested in companies that conduct their principal business activities in emerging markets or whose securities are traded principally on exchanges in emerging markets. Option Strategy Income Enhancement.The income enhancement aspect of the Fund’s Option Strategy will seek to enhance risk-adjusted returns, generate earnings from options premiums and reduce overall portfolio volatility.The Fund initially expects to write index call options on a substantial portion of the Fund’s common stock portfolio, although this amount is expected to vary over time based upon U.S.equity market conditions and other factors, including the Adviser’s and Subadviser’s assessment of market conditions and the liquidity needs of the Fund to meet quarterly distributions. Initially, the Fund anticipates writing index call options on the S&P 500 with a typical expiration of approximately one month and with call strikes typically set slightly “out-of-the-money” (ranging from approximately 0%-7% above the then-current value of the index).The Fund typically will limit notional exposure of the index call options to 40-60%of the value of the Fund’s portfolio securities. In certain circumstances or market conditions (including to meet distribution payments), the Subadviser may write index call options on up to 100% of the notional value of the Fund’s portfolio securities, or write index call options on a lower percentage of the Fund’s portfolio.The Option Strategy typically will maintain an overall short position on the S&P 500 through its use of index call options.In certain circumstances, the Fund may trade out of its index option positions during an intra-month period to lock in a gain, to limit risk, or to meet distribution payments. The Subadviser retains the discretion to write call options on indices other than the S&P 500 if it deems this appropriate in particular market circumstances or based upon the Fund’s stock holdings. The Fund’s use of written call options involves a tradeoff between the options, premiums received and the reduced participation in potential future stock price appreciation of its equity portfolio. As the seller of index call options, the Fund will receive cash (the 9 premium) from purchasers of the options. The purchaser of an index call option has the right to receive from the option seller any appreciation in the value of the index over a fixed price (the exercise or strike price) as of a specified date in the future (the option expiration date). In effect, the Fund sells the potential appreciation in the value of the index above the exercise price during the term of the option in exchange for the premium. In rising markets or if the value of the index increases more than the value of the Fund’s portfolio securities, the Fund could have to sell portfolio securities to cash settle any in-the-money call options it wrote.To attempt to limit this risk, the Fund will have the flexibility to reduce or increase the percentage of the portfolio on which the Subadviser will write call options, the percentage range that written call strikes are “out of the money” and the length of the expiration date. The extent of the Fund’s use of written call options will vary over time based, in part, on the Adviser’s and the Subadviser’sassessment of market conditions, pricing of options, related risks and other factors. In addition, the Fund’s exposure to call options written by it may at times substantially fluctuate. At any time, the Adviser may direct the Subadviser to modify, limit, or temporarily suspend the Fund’s use of written call options. A meaningful portion of the Fund’s stock holdings will normally consist of stocks not included in the indices on which it writes call options. Subject to the Adviser’s oversight and direction, the Subadviser will actively manage the Fund’s options positions using quantitative and statistical analysis that focuses on relative value and risk/return. By doing so, the Subadviser will seek to manage costs and maximize potential returns associated with those options positions and to monitor their relative correlation to the underlying investments in the Fund. Wellington Management’s process begins with analyzing the pricing of existing options in the marketplace and focusing on relative valuation imparted by volatility term structure (slope of volatility expectations across time) and volatility skew (differences in volatility assumptions for options across strike prices).With this information and consideration for short to intermediate term market return expectations, Wellington Management will seek to implement strategies that capture the highest expected return, while introducing the least amount of risk. When call options are sold, current option market price characteristics are overlaid with market return expectations to identify call option strike prices and expiration dates that Wellington Management believes will generate the highest amount of option premium for the Fund, while introducing the least amount of potential opportunity cost.A similar process is followed when options and put option spreads are purchased, with the objective of maximizing the amount of downside protection obtained for the Fund, while minimizing the amount of net premium at risk. In an attempt to monitor and control risk, Wellington Management calculates throughout the day using current market prices, option exposures across several dimensions for each option position and for the entire Option Strategy.These exposures include delta (the change in the value of an option with respect to a change in the price of the underlying asset), gamma (the change in the delta of the option with respect to a change in the price of the underlying asset), theta (the change in value of an option with the passage of time) and vega (the change in the value of an option with respect to a change in the expected volatility of the underlying asset). The Fund expects to primarily use listed/exchange-traded options contracts but may also use unlisted (or “over-the-counter” or “OTC”) options. Listed options contracts are typically originated and standardized by securities exchanges and clearinghouses. OTC options are not originated and standardized by an exchange or clearinghouse or listed and traded on an options exchange, and the OTC options written by the Fund will not be issued, guaranteed or cleared by any clearinghouse.OTC options may be utilized to obtain exposure to specific strike prices, expiration dates and/or underlying indices not available in the exchange-traded options market. The transaction costs of buying and selling options consist primarily of the bid-ask spreads and commissions (which are imposed in opening, closing, exercise and assignment transactions), and may include margin and interest costs in connection with both exchange traded and over-the-counter transactions. Options on broad-based indices differ from options on individual securities because (i)the exercise of an index option requires cash payments and does not involve the actual purchase or sale of securities, (ii)the holder of an index call option has the right to receive cash upon exercise of the option if the level of the index upon which the option is based is greater than the exercise price of the option, and (iii)broad-based index options are designed to reflect price fluctuations in a group of securities or segments of the securities markets rather than price fluctuations in a single security. As noted above, Wellington Management intends to sell call options on “broad-based” equity indices, primarily on the S&P 500.The Fund may also sell call options on narrower market indices or on indices of securities of companies in a particular industry or sector, including (but not limited to) utilities, energy, telecommunications and other technology, financial services, pharmaceuticals and consumer products, or on individual stock holdings of the Fund. An equity index assigns relative values to the securities included in the index (which change periodically), and the index fluctuates with changes in the market values of those securities. 10 Wellington Management will attempt to maintain for the Fund written call options positions on equity indices whose price movements, taken in the aggregate, correlate with the price movements of some or all of the equity securities held in the Fund’s equity portfolio. However, this strategy involves the risk that changes in value of the indices underlying the Fund’s written index call options positions will not correlate closely with changes in the market values of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from the receipt of options premiums and may be significant. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. There can be no assurances that the Fund’s income enhancement component will be successful, and the income enhancement component may result in losses. The income enhancement component also may trigger the need to sell portfolio securities to meet the need to cash settle “in-the-money” options, particularly in rising markets. Downside Equity Market Protection.The Fund will seek to provide downside equity market protection by purchasing a series of U.S. equity S&P 500 put option spread transactions (defined below). It will employ an actively managed approach that seeks to reduce the cost of protection by taking advantage of the general imbalance of natural buyers of out-of-the-money stock index put options over natural sellers, which results in excess premium for these options.The strategy also seeks to mitigate cost by purchasing option “spreads,” rather than standalone options, and attempts to mitigate counterparty risk by generally utilizing exchange-traded options guaranteed for settlement by the Options Clearing Corporation, a market clearinghouse. A purchased put option spread transaction (“put option spread”) consists of purchasing put options on an instrument and selling an equal number of put options on the same instrument at a lower exercise price. The Fund will generally purchase S&P 500 put option spreads that are “out of the money” (i.e., the exercise price of put options purchased and sold generally will be below the current level of the index when written).The Subadviser retains the discretion to purchase put option spreads on indices other than the S&P 500 if it deems this appropriate in particular market circumstances or based upon the Fund’s stock holdings at the time.Initially, it is anticipated that the Fund will purchase put option spreads by (i) purchasing put options with strike prices of approximately [8-12]% below the then-current market value of the [index], (ii) while writing put options at approximately [18-25]% below the then-current market value of the [index].After the Fund begins operations, the Subadviser may purchase or write put options outside of these ranges depending on its assessment of market circumstances and other factors. The economic effect of purchasing a put option spread will be to reduce downside risk within a defined spectrum of potential declines in the reference index, creating a “range of protection” against such risks.However, if the reference index declines by an amount in excess of that range, then the Fund will not benefit from put protection to the extent of those additional declines. Also, the cost of maintaining the put option spread in rising markets will reduce the Fund’s returns, and could result in lower returns than other equity funds without downside protection strategies in rising markets.To reduce the cost of maintaining the put option spread for downside protection in rising markets, the Subadviser can change the typical percentage range by which the strike prices of both the purchased and written puts are “out of the money” and buy and sell put options with different expiration dates. The Fund, however, intends to maintain a downside protection strategy even during rising markets. If, at the time of contract expiration, the strike prices of both the purchased and written puts within a spread are below the then-current S&P 500 level, the Fund will incur a loss on the spread position equal to the amount by which the initial premiums paid for the purchased put exceed the premiums received for the sold put.In other words, it will have paid for protection from which it did not ultimately benefit.If, at the time of contract expiration, the purchased put is in-the-money but the written put is not, the Fund will receive a benefit from the position equal to the difference between the strike price on the purchased put and the then-current index level less the net premiums paid.This amount may be up to the difference in the strike prices of the purchased and sold puts less the net premiums paid.If, at the time of contract expiration, both the purchased put and the written put are in-the-money, the Fund will receive a benefit from the position equal to the difference in the strike prices of the purchased and sold puts less the net premiums paid. For example, with the S&P 500 trading at 1000, the Fund purchases 900 strike put option contracts, expiring in one year for a cost of 80 and sells an equal number of 800 strike put option contracts, expiring in one year, for a price of 50, resulting in a net initial premium paid of 30.If at expiration of the contracts: ● The S&P 500 is trading at 900 or higher, the fund will have incurred a loss of 30 11 ● The S&P 500 is trading at 825, the fund will receive a settlement payment of 75 on the long put position (in-the-money amount of the 900 strike put), resulting in a net profit of 45 (settlement value less initial net premium) ● The S&P 500 is trading 750, the fund will receive a settlement payment of 150 on the long put position and make a settlement payment of 50 on the short put position, resulting in a net payment received of 100 and resulting in a net profit of 70. This chart is provided purely for illustrative purposes, is hypothetical and does not represent actual investment results. Purchasing put option spreads differs from purchasing stand-alone equivalent puts in that (a)the upfront cost of purchasing put spread options is lower than a stand-alone equivalent, due to the proceeds generated from the sale of further out-of-the-money puts, and (b) the potential gain on the put option spread is subject to a cap defined by the difference in exercise price of the purchased and written put option positions.Accordingly, the protection provided by put option spreads is limited to the “width” of the spreads described immediately below.If the index declines by more than this amount, such additional decline is not hedged by the put option spread. Amounts by which purchased put options are out-of-the-money may differ, as may the “width” (i.e., the difference between exercise prices of the purchased and written option components of each spread) and notional value of the put option spread positions. The Fund seeks to maintain over time a consistent hedging of equity market exposure, in the U.S. equity index put option spread positions it purchases. [The Fund will seek to purchase put option spreads that are more out-of-the-money during periods in which option valuations reflect higher market volatility levels, and less out-of-the-money when implied volatilities are lower.] The width and notional value of each put option spread will normally be set to maximize potential net settlement proceeds while limiting the premiums paid on the position over its roll cycle.Typically, wider widths will result in greater protection from equity market downside for the Fund, set-off by higher premiums charged to the Fund; while narrower widths will result in less protection from equity market downside for the Fund, set-off by lower premiums charged to the Fund. In implementing the downside equity market protection part of its Option Strategy, the Fund generally intends to enter into purchased put option spreads that primarily have a maturity of approximately [one year].For each put option spread, the Fund typically intends to purchase S&P 500 puts and write S&P 500 puts with substantially equivalent notional values and identical expiration dates.The Fund will determine the number and composition of the put option spreads based largely on the market exposures and anticipated net hedging benefits of such positions.Under normal circumstances, the Fund intends to limit its maximum notional exposure of put protection to [100]%.The loss potential realizable for each put option spread is the net premium paid if the spread expires out of the money.The Fund typically will hold its option spread positions for a period of 9-15 months, however, the decision of when to write puts will be at the discretion of the Subadviser.In certain circumstances, the Fund may trade out of its index option spread positions intra-year to lock in a gain, realize profits or to limit risk. To reduce the cost of this strategy under certain circumstances, including rising markets, the Subadviser can vary the percentage range that strike prices are out-of-the-money and stagger the expiration dates. The Fund generally intends to buy put option spreads on broad-based stock indices that the Subadviser believes collectively approximate the characteristics of its common stock portfolio (or that portion of its portfolio against which options are purchased and written). The Subadviser will consider the price and liquidity of the available put options spreads in making this determination.The Fund intends initially to buy put option spreads primarily on the S&P 500.It is expected that the put option spreads held by the Fund initially will be approximately 100% based on the S&P 500, due to the expected liquidity of exchange-traded S&P 500 options and consistent with the anticipated character of the Fund’s initial stock holdings.The Fund may also eventually buy put option spreads on other domestic and foreign stock indices.Over time, the indices on which the Fund buys put option spreads may vary as a result of 12 changes in the availability and liquidity of various listed index options, changes in stock portfolio holdings, the Subadviser’s evaluation of equity market conditions and other factors. The Fund intends initially to purchase put option spreads with respect to approximately 100% of the value of its common stock holdings. Under normal circumstances, the Fund will purchase put option spreads with respect to at least 80% of the value of its investments in equity and equity-related securities.The buying of put option spreads will reduce the Fund’s cash available for distribution from other sources, including from writing index call options. The Fund expects to primarily use listed/exchange-traded options contracts but may also use OTC options. Listed options contracts are typically originated and standardized by securities exchanges and clearinghouses. OTC options are not originated and standardized by an exchange or clearinghouse or listed and traded on an options exchange, and the OTC options purchased by the Fund will not be issued, guaranteed or cleared by any clearinghouse.OTC options may be utilized to obtain specific option pricing or expiration dates. In certain circumstances, the Fund may purchase put options, rather than put spreads.Put options would provide greater downside equity market protection, but would cost more due to a lack of offsetting premium realized from writing the corresponding put option in a put option spread. There can be no assurance that the Fund’s downside equity market protection component will be successful, and the downside equity market protection component may result in losses. See “Risk Factors.” Option Strategy Tax Considerations Wellington Management intends to primarily use exchange-listed options.The Fund believes such options generally will qualify for favorable tax treatment as “section1256 contracts” under the Code and for which the Fund’s gains and losses on these exchange-listed options generally will be treated as 60% long-term and 40% short-term capital gain or loss, regardless of the holding period for U.S. federal income tax purposes. However, the Fund may use options, to a lesser extent, on narrow-based securities indices, exchange traded funds that represent certain indices, countries or sectors of the market, on futures contracts and on individual securities. Additionally, the Fund may utilize OTC options.Such options would not qualify for favorable tax-treatment under the Code, and will be treated as short-term or long-term capital gains based solely on the holding period. The Fund may be subject to the “straddle rules” under U.S. federal income tax law. Under the “straddle rules,” offsetting positions with respect to personal property generally are considered to be straddles. In general, investment positions will be offsetting if there is a substantial diminution in the risk of loss from holding one position by reason of holding one or more other positions. The Fund expects that the overlap between its stock holdings (and any subset thereof) and the indices on which it has outstanding option positions will be less than 70% (generally based on value) on an ongoing basis and that its option strategy will not be considered straddles under applicable Treasury Regulations.Under certain circumstances, however, the Fund may enter into options transactions or certain other investments that may constitute positions in a straddle.If two or more positions constitute a straddle, in addition to other possible tax consequences, recognition of a realized loss from one position must generally be deferred to the extent of unrecognized gain in an offsetting position.See “U.S. federal Income Tax Matters.” Other Investments The foregoing policies relating to investments in equity securities and options are the Fund’s primary investment policies. In addition to its primary investment policies, the Fund may invest to a limited extent in other types of securities and engage in certain other investment practices.The Fund may use a variety of derivative instruments (including long and short positions) for hedging purposes, to adjust portfolio characteristics or more generally for purposes of attempting to increase the Fund’s investment return.The types of derivatives the Fund may invest in include, but are not limited to, the following: over-the-counter and exchange-traded derivatives, futures, forward contracts, swaps, options, options on futures, swaptions, structured notes, options on future contracts, options on forward contracts, swap agreements with respect to securities, indices and currencies and market access products.The Fund may invest in securities of other open- and closed-end investment companies, including exchange traded funds, to the extent that such investments are consistent with the Fund’s investment objective and policies and permissible under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund may lend its portfolio securities. The Fund may invest in debt securities, including below investment-grade debt (“high yield” or “junk bond”) securities, fixed-income related instruments, and cash and cash equivalents. See “Investment strategies—Additional Investment Practices.” Normally, the Fund will invest substantially all of its total assets to meet its investment objective. The Fund may invest the remainder of its assets in other equity securities, fixed-income securities, or it may hold cash. In addition, for temporary defensive purposes, the Fund may depart from its principal investment strategies and invest part or all of its total assets in fixed-income securities with remaining maturities of less than one year, cash or cash equivalents. During such periods, the Fund may not be able to achieve its investment objective. 13 Investment Adviser and Subadviser The Fund’s investment adviser is John Hancock Advisers, LLC, an indirect wholly-owned subsidiary of Manulife Financial Corporation. The Adviser is responsible for overseeing the management of the Fund, including its day-to-day business operations and supervising Wellington Management. As of , 2011, JHA and its affiliates managed approximately $[]billion in assets. JHA will also act as administrator for the Fund.JHA has engaged Wellington Management Company, LLP to serve as the Subadviser to the Fund. Wellington Management will be responsible for the day-to-day management of the Fund’s portfolio investments in the Equity Strategy and will be responsible for formulating and implementing the Fund’s Option Strategy.Wellington Management is a professional investment counseling firm which provides services to investment companies, employee benefit plans, endowments, foundations and other institutions. Wellington Management and its predecessor organizations have provided investment advisory services for over 70 years.As of December 31, 2010, Wellington Management had approximately $634 billion in assets.See “Management of the Fund—The Adviser,” and “—The Subadviser.” Distributions Commencing with the Fund’s first distribution, the Fund intends to make regular quarterly distributions to holders of common shares (“Common Shareholders”) sourced from the Fund’s cash available for distribution. “Cash available for distribution” will consist of the Fund’s (i)investment company taxable income, which includes among other things, dividend and ordinary income after payment of Fund expenses, short-term capital gain (for example, a portion of the premiums earned in connections with the Fund’s Option Strategy) and income from certain hedging and interest rate transactions, (ii)qualified dividend income and (iii)long-term capital gain (gain from the sale of capital assets held longer than one year). The Board of Trustees (the “Board”) may modify this distribution policy at any time without obtaining the approval of Common Shareholders. The initial distribution is expected to be declared approximately [45days] and paid approximately [90 to 120days after the completion of this offering], depending on market conditions. Pursuant to the requirements of the 1940 Act, in the event the Fund makes distributions from sources other than income, a notice will accompany each quarterly distribution with respect to the estimated source of the distribution made. Such notices will describe the portion, if any, of the quarterly dividend which, in the Fund’s good faith judgment, constitutes long-term capital gain, short-term capital gain, investment company taxable income or a return of capital. The actual character of such dividend distributions for U.S. federal income tax purposes, however, will be determined finally by the Fund at the close of its fiscal year, based on the Fund’s full year performance and its actual net investment company taxable income and net capital gains for the year, which may result in a recharacterization of amounts distributed during such fiscal year from the characterization in the quarterly estimates. If, for any calendar year, as discussed above, the total distributions made exceed the Fund’s net investment taxable income and net capital gains, the excess generally will be treated as a tax-free return of capital to each Common Shareholder (up to the amount of the Common Shareholder’s basis in his or her Common Shares) and thereafter as gain from the sale of Common Shares. The amount treated as a tax-free return of capital will reduce the Common Shareholder’s adjusted basis in his or her Common Shares, thereby increasing his or her potential gain or reducing his or her potential loss on the subsequent sale of his or her Common Shares. Distributions in any year may include a substantial return of capital component. To permit the Fund to maintain more stable distributions, distribution rates generally will be based on projected annual cash available from distribution. As a result, the distributions paid by the Fund for any particular quarter may be more or less than the amount of cash available for distribution from that quarterly period. In certain circumstances, the Fund may be required to sell a portion of its investment portfolio to fund distributions. Distributions will reduce the Common Shares’ net asset value. Dividend Reinvestment Plan The Fund has established an automatic dividend reinvestment plan (the “Plan”). Under the Plan, unless a Common Shareholder elects to receive distributions in cash, all distributions will be automatically reinvested in additional Common Shares, either purchased in the open market or newly issued by the Fund if the Common Shares are trading at or above their net asset value. Common Shareholders who intend to hold their Common Shares through a broker or nominee should contact such broker or nominee regarding the Plan. See “Dividend Reinvestment Plan.” 14 Closed-End Fund Structure Closed-end funds differ from traditional, open-end management investment companies (“mutual funds”) in that closed-end funds generally list their shares for trading on a securities exchange and do not redeem their shares at the option of the shareholder. By comparison, mutual funds issue securities that are redeemable and typically engage in a continuous offering of their shares. The Fund’s Common Shares are designed primarily for long-term investors; you should not purchase Common Shares if you intend to sell them shortly after purchase. Common shares of closed-end funds frequently trade at prices lower than their net asset value. The Fund cannot predict whether the Common Shares will trade at, above or below net asset value. The Fund’s net asset value will be reduced immediately following this offering by the sales load and the amount of the offering expenses paid by the Fund. In addition to net asset value, the market price of the Fund’s Common Shares may be affected by such factors as the Fund’s dividend stability, dividend levels, which are in turn affected by expenses, and market supply and demand. In recognition of the possibility that the Common Shares may trade at a discount from their net asset value, and that any such discount may not be in the best interest of Common Shareholders, the Board, in consultation with the Adviser and Wellington Management, may from time to time review possible actions to reduce any such discount. There can be no assurance that the Board will decide to undertake any of these actions or that, if undertaken, such actions would result in the Common Shares trading at a price equal to or close to net asset value per Common Share. Summary of Risks General risks No operating history The Fund is a closed-end investment company with no history of operations. It is designed for long-term investors and not as a trading vehicle. Investment and market risk An investment in the Common Shares of the Fund is subject to investment risk, including the possible loss of the entire principal amount invested. An investment in the Common Shares represents an indirect investment in the securities owned by the Fund, which are generally traded on a securities exchange or in the over-the-counter markets. The value of these securities, like other market investments, may move up or down, sometimes rapidly and unpredictably. The Common Shares at any point in time may be worth less than the original investment, even after taking into account any reinvestment of dividends and distributions. Management risk The Fund is subject to management risk because it relies on the Adviser’s oversight and Wellington Management’s ability to pursue the Fund’s investment objective. The Subadviser will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that they will produce the desired results. The Subadviser’s securities and options selections and other investment decisions might produce losses or cause the Fund to underperform when compared to other funds with similar investment goals. If one or more key individuals leaves the employ of the Subadviser, the Subadviser may not be able to hire qualified replacements, or may require an extended time to do so. This could prevent the Fund from achieving its investment objective. The implementation of the Equity Strategy, which consists of the selection of sleeves with different investment strategies, and the Option Strategy will require communications and coordination within Wellington Management, which increases the risk that the Fund’s overall investment program may not be carried out as intended. JHA will oversee and assist with the communication and coordination process by Wellington Management. Changes in United States Law Changes in the state and U.S. federal laws applicable to the Fund, including changes to state and U.S. federal tax laws, or applicable to the Adviser, the Subadviser and other securities or instruments in which the Fund may invest, may negatively affect the Fund’s returns to Shareholders. The Fund may need to modify its investment strategies in the future in order to satisfy new regulatory requirements or to compete in a changed business environment. 15 Market price of shares The shares of closed-end management investment companies often trade at a discount from their net asset value, and the Fund’s Common Shares may likewise trade at a discount from net asset value. The trading price of the Fund’s Common Shares may be less than the public offering price. The returns earned by the Fund’s shareholders who sell their Common Shares below net asset value may therefore be reduced. Distribution risk There can be no assurance that quarterly distributions paid by the Fund to shareholders will be maintained at initial levels or increase over time. The quarterly distributions shareholders are expected to receive from the Fund will be derived from the Fund’s dividends and interest income after payment of Fund expenses, net option premiums and net realized and unrealized gains on stock investments. The Fund’s cash available for distribution may vary widely over the short- and long-term. Dividends on common stocks are not fixed but are declared at the discretion of the Fund’s Board of Trustees. Tax risk To qualify for the special tax treatment available to regulated investment companies, the Fund must (i) derive at least 90% of its annual gross income from certain kinds of investment income; (ii) meet certain asset diversification requirements at the end of each quarter, and (iii) distribute in each taxable year at least 90% of its net invsetment income (including net interest income and net short term capital gain).If the Fund failed to meet any of these requirements, subject to the opportunity to cure such failures under applicable provisions of the Code, the Fund would be subject to U.S. federal income tax at regular corporate rates on its taxable income, including its net capital gain, even if such income were distributed to its shareholders. All distributions by the Fund from earnings and profits, including distributions of net capital gain (if any), would be taxable to the shareholders as ordinary income. Such distributions generally would be eligible (i)to be treated as qualified dividend income in the case of individual and other noncorporate shareholders and (ii)for the dividends received deduction in the case of corporate shareholders. In addition, in order to requalify for taxation as a regulated investment company, the Fund might be required to recognize unrealized gains, pay substantial taxes and interest, and make certain distributions.See “U.S. federal income tax matters.” The tax treatment and characterization of the Fund’s distributions may vary significantly from time to time due to the nature of the Fund’s investments. Returns derived from the Fund’s positions in index options will generally be treated partly as short-term and partly as long-term capital gain or loss. The ultimate tax characterization of the Fund’s distributions in a calendar year may not finally be determined until after the end of that calendar year. The Fund may make distributions during a calendar year that exceed the Fund’s net investment income and net realized capital gains for that year. In such a situation, the amount by which the Fund’s total distributions exceed net investment income and net realized capital gains would generally be treated as a tax-free return of capital up to the amount of the Common Shareholder’s tax basis in his Common Shares, with any amounts exceeding such basis treated as gain from the sale of his Common Shares. The Fund’s income distributions that qualify for favorable tax treatment may be affected by Internal Revenue Services (“IRS”) interpretations of the Code and future changes in tax laws and regulations. For instance, Congress is considering numerous proposals to decrease the federal budget deficit, some of which include increasing U.S. federal income taxes or decreasing certain favorable tax treatments currently included in the Code. If Congress were to change or eliminate the tax treatment of options that qualify as “section 1256 contracts” under the Code, the tax efficiency of the Option Strategy would likely be adversely affected. See “U.S. Federal Income Tax Matters.” No assurance can be given as to what percentage of the distributions paid on the Common Shares, if any, will consist of tax-advantaged qualified dividend income or long-term capital gains or what the tax rates on various types of income will be in future years. The long-term capital gain tax rate applicable to qualified dividend income is currently 15%, and it is currently scheduled to increase to 20% for tax years beginning after December31, 2012.The favorable U.S. federal tax treatment may be adversely affected, changed or repealed by future changes in tax laws at any time (possibly with retroactive effect), and is currently scheduled to expire for tax years beginning after December31, 2012. In addition, it may be difficult to obtain information regarding whether distributions by non-U.S.entities in which the Fund invests should be regarded as qualified dividend income. Furthermore, to receive qualified dividend income treatment, the Fund must meet holding period and other requirements with respect to the dividend-paying securities in its portfolio, and the shareholder must meet holding period and other requirements with respect to the Fund’s Common Shares. See “U.S. federal income tax matters.” 16 Recent Events Risk The debt and equity capital markets in the United States have been negatively impacted by significant write-offs in the financial services sector relating to sub-prime mortgages and the re-pricing of credit risk in the broadly syndicated market, among other things. These events, along with the deterioration of the housing market, the failure of major financial institutions and the resulting United States federal government actions have led to a decline in general economic conditions, which have materially and adversely impacted the broader financial and credit markets and have reduced the availability of debt and equity capital for the market as a whole and financial firms in particular.These events have been adversely affecting the willingness of some lenders to extend credit, in general, which may make it more difficult for issuers of debt securities to obtain financings or refinancings for their investment or lending activities or operations. There is a risk that such issuers will be unable to successfully complete such financings or refinancings. In particular, because of the current conditions in the credit markets, issuers of debt securities may be subject to increased cost for debt, tightening underwriting standards and reduced liquidity for loans they make, securities they purchase and securities they issue. These events may increase the volatility of the value of securities owned by the Fund and/or result in sudden and significant valuation increases or declines in its portfolio. These events also may make it more difficult for the Fund to accurately value its securities or to sell its securities on a timely basis. A significant decline in the value of the Fund's portfolio would likely result in a significant decline in the value of your investment in the Fund.Prolonged continuation or further deterioration of current market conditions could adversely impact the Fund's portfolio. Market disruption risk The wars in Afghanistan, Iraq, Libya and other geopolitical events around the world may adversely affect the performance of U.S. and worldwide financial markets. The Fund cannot predict the effects of significant future events on the U.S. economy and securities markets. Given these risks, an investment in the Common Shares may not be appropriate for all investors. You should carefully consider your ability to assume these risks before making an investment in the Fund. Inflation risk Inflation risk is the risk that the purchasing power of assets or income from investments will be worth less in the future as inflation decreases the value of money. As inflation increases, the real value of the Common Shares and distributions thereon can decline. Interest rate risk The premiums from writing index call options and amounts available for distribution from the Fund’s options activity may decrease in declining interest rate environments. The value of the Fund’s common stock investments and any fixed income investments may also be influenced by changes in interest rates. Higher yielding stocks, any fixed income investments and stocks of issuers whose businesses are substantially affected by changes in interest rates may be particularly sensitive to interest rate risk. Portfolio turnover The Fund may engage in short-term trading strategies, and securities may be sold without regard to the length of time held when, in the opinion of Wellington Management, investment considerations warrant such action. The Fund’s Option Strategy may lead to higher levels of portfolio turnover to the extent that the Fund is required to sell portfolio securities to meet its obligations as the seller of index options contracts. These policies may have the effect of increasing the annual rate of portfolio turnover of the Fund. Higher rates of portfolio turnover would likely result in higher brokerage commissions and may generate short-term capital gains taxable as ordinary income, which may have a negative impact on the Fund’s performance over time. Defensive positions During periods of adverse market or economic conditions, the Fund may temporarily invest all or a substantial portion of its total assets in cash or cash equivalents. The Fund will not be pursuing its investment objective in these circumstances and could miss favorable market developments. Financial leverage risk 17 Although the Fund has no current intention to do so, the Fund is authorized and reserves the flexibility to utilize leverage through the issuance of preferred shares and/or borrowings, including the issuance of debt securities. In the event that the Fund determines in the future to utilize investment leverage, there can be no assurance that such a leveraging strategy will be successful during any period in which it is employed. Leverage creates risks for Common Shareholders, including the likelihood of greater volatility of net asset value and market price of the Common Shares and the risk that fluctuations in distribution rates on any preferred shares or fluctuations in borrowing costs may affect the return to Common Shareholders. To the extent the returns derived from securities purchased with proceeds received from leverage exceeds the cost of leverage, the Fund’s distributions may be greater than if leverage had not been used. Conversely, if the returns from the securities purchased with such proceeds are not sufficient to cover the cost of leverage, the amount available for distribution to Common Shareholders will be less than if leverage had not been used. In the latter case, the Adviser, in its best judgment, may nevertheless determine to maintain the Fund’s leveraged position if it deems such action to be appropriate. The costs of an offering of preferred shares and/or a borrowing program would be borne by Common Shareholders and consequently would result in a reduction of the net asset value of Common Shares. In addition, the fee paid to the Adviser will be calculated on the basis of the Fund’s average daily gross assets, including proceeds from the issuance of preferred shares and/or borrowings, so the fee will be higher when leverage is utilized, which may create an incentive for the Adviser to employ financial leverage. In this regard, holders of preferred shares do not bear the investment advisory fee. Rather, Common Shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of the preferred shares offering. Anti-takeover provisions The Fund’s Agreement and Declaration of Trust includes provisions that could limit the ability of other persons or entities to acquire control of the Fund or to change the composition of its Board. These provisions may deprive shareholders of opportunities to sell their Common Shares at a premium over the then current market price of the Common Shares. Given the risks described above, an investment in the Common Shares may not be appropriate for all investors. You should carefully consider your ability to assume these risks before making an investment in the Fund. Equity Strategy risks Issuer risk The value of an issuer’s securities that are held in the Fund’s portfolio may decline for a number of reasons that directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s goods and services. Common stock and other equity securities risk The Fund will invest primarily in common stocks, which represent an ownership interest in a company. The Fund can also invest in securities that can be exercised for or converted into common stocks (such as convertible preferred stock). Common stocks and similar equity securities are more volatile and more risky than some other forms of investment. Therefore, the value of your investment in the Fund may fluctuate and may be worth less than your initial investment.Common stock prices fluctuate for many reasons, including changes in investors’ perceptions of the financial condition of an issuer, the general condition of the relevant stock market or when political or economic events affecting the issuers occur. In addition, common stock prices may be sensitive to rising interest rates as the costs of capital rise for issuers. Because convertible securities can be converted into equity securities, their values will normally increase or decrease as the values of the underlying equity securities increase or decrease. Convertible Securities Risk Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. In the absence of adequate anti-dilutive provisions in a convertible security, dilution in the value of the Fund’s holding may occur in the event the underlying stock is subdivided, additional equity securities are issued for below market value, a stock dividend is declared or the issuer enters into another type of corporate transaction that has a similar effect. Limitations on protection in declining markets Although the Equity Strategy will emphasize a combination of investment sleeves that seeks to limit investment losses relative to the broader equity markets during declining market circumstances, there is no assurance that this strategy will be effective.Moreover, 18 even if the Equity Strategy is effective in limiting losses relative to broader equity markets, there is still a risk that the Equity Strategy will incur substantial losses on an absolute basis in such circumstances.For example, on a purely hypothetical basis, if broader equity markets decline by an average of 30% during a particular period and the Equity Strategy provides a negative return of 15% during such period, the Equity Strategy will have achieved its goal of significant relative downside equity market protection but will still incur significant losses. Foreign investment risk Funds that invest in securities of companies located in foreign countries or in securities traded principally in securities markets outside the United States are subject to additional and more varied risks, as the value of foreign securities may change more rapidly and extremely than the value of U.S.securities. The securities markets of many foreign countries are relatively small, with a limited number of companies representing a small number of industries. Additionally, issuers of foreign securities may not be subject to the same degree of regulation as U.S.issuers. Reporting, accounting and auditing standards of foreign countries differ, in some cases significantly, from U.S.standards. There are generally higher commission rates on foreign portfolio transactions, transfer taxes, higher custodial costs and the possibility that foreign taxes, including withholding taxes, will be charged on dividends and interest payable on foreign securities. Also, for lesser developed countries, nationalization, expropriation or confiscatory taxation, adverse changes in investment or exchange control regulations (which may include suspension of the ability to transfer currency from a country), political changes or diplomatic developments could adversely affect the Fund’s investments. In the event of nationalization, expropriation or other confiscation, the Fund could lose its entire investment in a foreign security. All funds that invest in foreign securities are subject to these risks. The Fund may invest up to 30% of its total assets in the securities of foreign issuers, including those based in countries with “emerging market” economies.These securities are subject to greater levels of foreign investment risk than securities of issuers in more developed foreign markets, since emerging market securities may present market, credit, currency, liquidity, legal, political and other risks greater than, or in addition to, risks of investing in developed foreign countries. These risks include: high currency exchange rate fluctuations; increased risk of default (including both government and private issuers); greater social, economic, and political uncertainty and instability (including the risk of war); more substantial governmental involvement in the economy; less governmental supervision and regulation of the securities markets and participants in those markets; controls on foreign investment and limitations on repatriation of invested capital and the Fund’s ability to exchange local currencies for U.S.dollars; unavailability of currency hedging techniques in certain emerging market countries; the fact that companies in emerging market countries may be newly organized and may be smaller and less seasoned; the difference in, or lack of, auditing and financial reporting standards, which may result in unavailability of material information about issuers; different clearance and settlement procedures, which may be unable to keep pace with the volume of securities transactions or otherwise make it difficult to engage in such transactions; difficulties in obtaining and/or enforcing legal judgments in foreign jurisdictions; and significantly smaller market capitalizations of emerging market issuers. Currency risk Currency risk is the risk that fluctuations in exchange rates may adversely affect the U.S.dollar value of the Fund’s investments. Currency risk includes both the risk that currencies in which the Fund’s investments are traded, or currencies in which the Fund has taken an active investment position, will decline in value relative to the U.S.dollar and, in the case of hedging positions, that the U.S.dollar will decline in value relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly for a number of reasons, including the forces of supply and demand in the foreign exchange markets, actual or perceived changes in interest rates, and intervention (or the failure to intervene) by U.S.or foreign governments or central banks, or by currency controls or political developments in the U.S.or abroad. The Fund’s foreign currency holdings and/or investments in securities denominated in foreign currencies or related derivative instruments may be adversely affected by changes in foreign currency exchange rates. Currency risk exists for the Fund, which may regularly invest in securities denominated in foreign currencies or enter into derivative foreign currency transactions. Derivative foreign currency transactions (such as futures, forwards and swaps) may also involve leveraging risk, in addition to currency risk. Leverage may disproportionately increase the Fund’s portfolio losses and reduce opportunities for gain when interest rates, stock prices or currency rates are changing. Small and medium cap company risk Compared to investment companies that focus only on large capitalization companies, the Fund’s share price and net asset value may be more volatile to the extent that it invests in small and medium capitalization companies. Compared to large companies, small and medium capitalization companies are more likely to have (i)more limited product lines or markets and less mature businesses, (ii)fewer capital resources, (iii)more limited management depth and (iv)shorter operating histories. Further, compared to large cap 19 stocks, the securities of small and medium capitalization companies are more likely to experience sharper swings in market values, be harder to sell at times and at prices that Wellington Management believes appropriate, and offer greater potential for gains and losses. Growth investing risk The Fund may invest substantially in stocks with “growth” characteristics. Growth stocks can react differently to issuer, political, market and economic developments than the market as a whole and other types of stocks. Growth stocks tend to be more expensive relative to their earnings or assets compared to other types of stocks. As a result, growth stocks tend to be sensitive to changes in their earnings and more volatile than other types of stocks. Value investing risk The Fund may invest substantially in stocks that the Subadviser believes are undervalued or inexpensive relative to other investments. These types of securities may present risks in addition to the general risks associated with investing in common and preferred stocks. These securities generally are selected on the basis of an issuer's fundamentals relative to current market price. Such securities are subject to the risk of misestimation of certain fundamental factors. In addition, during certain time periods, market dynamics may favor "growth" stocks of issuers that do not display strong fundamentals relative to market price based upon positive price momentum and other factors. Disciplined adherence to a "value" investment mandate during such periods can result in significant underperformance relative to overall market indices and other managed investment vehicles that pursue growth style investments and/or flexible equity style mandates. Liquidity risk The Fund may invest up to 15% of its total assets in securities for which there is no readily available trading market or which are otherwise illiquid.For purposes of this test, the Fund generally will treat Rule 144A eligible securities as liquid pursuant to procedures adopted by the Fund.The Fund may not be able to readily dispose of illiquid securities at prices that approximate those at which the Fund could sell such securities if they were more widely traded and, as a result of such illiquidity, the Fund may have to sell other investments or engage in borrowing transactions if necessary to raise cash to meet its obligations. In addition, the limited liquidity could affect the market price of the securities, thereby adversely affecting the Fund’s net asset value and market price, and at times may make the disposition of securities impracticable. Dividend income risk Wellington Management may not be able to anticipate the level of dividends that companies will pay in any given timeframe. Dividends on common stocks are not fixed and can vary significantly over the short term and long term.There is no guarantee that the issuers of common stocks in which the Fund invests will declare dividends in the future or that if declared they will remain at current levels or increase over time.A change in the favorable provisions of the U.S. federal tax laws may limit the Fund’s ability to benefit from dividend increases or special dividends, may effect a widespread reduction in announced dividends and may adversely impact the valuation of the shares of dividend-paying companies, which could adversely impact the value of the Fund’s Common Shares. Hedging derivatives risk Other than as stated in the Option Strategy and its use of foreign currency forwards, the Fund does not intend to use derivatives for hedging purposes, although it has reserved the right to do so.If the Fund uses derivatives for hedging purposes, the following risks will apply.Hedging transactions may increase the volatility of the Fund and, if the transaction is not successful, could result in a significant loss to the Fund.The use of derivative instruments could produce disproportionate gains or losses, more than the principal amount invested.Investing in derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments and, in a down market, could become harder to value or sell at a fair price.The Fund also will be subject to credit risk with respect to the counterparties to any OTC derivatives contracts purchased by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract, the Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances.The specific risks applicable to the derivatives in which the Fund may invest are described below: 20 ●Futures contracts.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions) and risk of disproportionate loss are the principal risks of engaging in transactions involving futures contracts. ●Exchange-traded options.Liquidity risk (i.e., the inability to enter into closing transactions) and risk of disproportionate loss are the principal risks of engaging in transactions involving exchange-traded options. ●Over-the-counter options.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions) and risk of disproportionate loss are the principal risks of engaging in transactions involving over-the-counter options. ●Credit default swaps.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions), interest rate risk, risk of default of the underlying reference obligation and risk of disproportionate loss are the principal risks of engaging in transactions involving credit default swaps. ●Interest rate swaps.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions), interest rate risk and risk of disproportionate loss are the principal risks of engaging in transactions involving interest rate swaps. ●Foreign Currency Forwards.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions), foreign currency risk and risk of disproportionate loss are the principal risks of engaging in transactions involving foreign currency forward contracts. Derivatives Regulation Risk On July 21, 2010, Congress enacted the Dodd-Frank Wall Street Reform and Consumer Protection Act, Title VII of which will impose comprehensive regulation on certain OTC derivatives, including certain types of options and other derivatives transactions in which the Fund may seek to engage (the “Act”). The Act, many provisions of which will begin to take effect in July 2011, will require central clearing and exchange-style trade execution for many swap, option and other derivatives transactions that are currently traded in the OTC derivatives markets. The Act provides, as pertinent here, the CFTC or the SEC with authority to impose position limits in the swap markets. Subject to rulemaking by the CFTC or the SEC, the Act will require certain large swap market participants (i.e. swap dealers, security based swap dealers, major swap participants and major security-based swap participant) to register with the CFTC or the SEC, as applicable, and they will be subject to substantial supervision and regulation, including capital standards, margin requirements, business conduct standards, and recordkeeping and reporting requirements. The CFTC and SEC have issued proposed regulations with quantitative tests and thresholds to determine whether an entity is an MSP or MSBSP. While it seems unlikely that the Fund would be considered an MSP or MSBSP under such proposed tests, the proposed regulations have not yet been finalized and may be subject to substantial revision in the rulemaking process. Such treatment could subject the Fund to additional capital or margin requirements relating to its derivatives activities, and to additional restrictions on those activities. If that occurs, it could have an adverse effect on the Fund’s ability to engage in the options strategies described in this prospectus, increase the costs of such activities, and/or otherwise reduce the effectiveness of the Fund’s investment strategies. In addition, even if the Fund is not considered a MSP, the increased regulation of derivatives trading imposed by the Act may impose additional regulatory burdens that could increase the costs and reduce the benefits of the Fund’s derivatives trading strategy. Initial Public Offerings Risk Initial Public Offerings (“IPO”) and companies that have recently become public have the potential to produce substantial gains for the Fund. However, there is no assurance that the Fund will have access to profitable IPOs. Furthermore, stocks of newly-public companies may decline shortly after the IPO. If the Fund’s assets grow, it is likely that the effect of the Fund’s investment in IPOs on the Fund’s return will decline. Duration Risk Duration measures the expected life of a fixed-income security, which can determine its sensitivity to changes in the general level of interest rates. Securities with longer durations tend to be more sensitive to interest rate changes than securities with shorter durations. A mutual fund with a longer dollar-weighted average duration can be expected to be more sensitive to interest rate changes than a fund 21 with a shorter dollar-weighted average duration. Duration differs from maturity in that it considers a security's coupon payments in addition to the amount of time until the security matures. As the value of a security changes over time, so will its duration. A portfolio with negative duration generally incurs a loss when interest rates and yield fall. Option Strategy risks Options risk S&P 500 and other index risks The put option spreads employed in the downside equity market protection aspect of the Option Strategy reference the performance of the S&P 500, a broad-based U.S. stock market index, or other market indices. Net costs incurred by the Fund and the structure of its options positions will be determined by market volatility levels and other options valuation factors reflected in the market pricing of index options at the time the positions are entered into.Returns realized on the Fund’s put spread positions over each roll cycle will be determined by the performance of the index. If the index does not depreciate sufficiently over the period to provide a benefit large enough to offset the net premium paid, the Fund will incur a net loss. The amount of potential loss in the event of a sharp market movement is subject to a cap defined by the difference in strike prices between the written and purchased put options in the put option spread, and the notional value of the positions. Options risks generally A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived and well-executed options program may be adversely affected by market behavior or unexpected events. Successful options strategies may require the anticipation of future movements in securities prices, interest rates and other economic factors. No assurances can be given that the Subadviser’s judgments in this respect will be correct. The trading price of options may be adversely affected if the market for such options becomes less liquid or smaller. The Fund may close out a written option position by buying the option instead of letting it expire or be exercised. Similarly, the Fund may close out a purchased option position by selling the option instead of holding until exercise. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position by buying or selling the option.See “Over-the-counter options risk” below.Reasons for the absence of a liquid secondary market on an exchange include the following: (i)there may be insufficient trading interest in certain options; (ii)restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii)trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv)unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v)the facilities of an exchange or the Options Clearing Corporation (the “OCC”), a market clearinghouse, may not at all times be adequate to handle current trading volume; or (vi)a regulator or one or more exchanges could, for economic or other reasons, decide to discontinue the trading of options (or a particular class or series of options) at some future date. If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. The Fund’s options positions will be marked to market daily. The value of S&P 500 and other index options is affected by changes in the value and dividend rates of the securities represented in the index, changes in interest rates, changes in the actual or perceived volatility of the index and the remaining time to the options’ expiration, as well as trading conditions in the options market. There are significant differences between securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events.For further description of correlation risk, see “Risk of call options” and “Risk of put options and put option spreads” below. The Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which such options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options that the Fund may sell or purchase may be affected by options sold or 22 purchased by other investment advisory clients of the Adviser or Subadviser. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and may impose certain other sanctions. There can be no assurance that a liquid market will exist when the Fund seeks to close out an options position. See “Over-the-counter options risk” below. Risk of call options The purchaser of an index call option has the right to receive a cash payment equal to any appreciation in the value of the index over the strike price of the call option as of the valuation date of the option. Because their exercise is settled in cash, sellers of index call options such as the Fund cannot provide in advance for their potential settlement obligations by acquiring and holding the underlying securities. As the writer of index call options, the Fund will be responsible, during the option’s life, for any increases in the value of the index above the strike price of the call option.Thus, the exercise of call options sold by the Fund may require the Fund to sell portfolio securities to generate cash at inopportune times or for unattractive prices. The Fund’s earnings premium from written call options will be reduced by the amount of net premiums that the Fund pays to purchase put spreads.As discussed above, in purchasing a put spread the Fund will pay a higher premium for the purchased put it receives than the purchased put that it sells.Thus, there will be a net premium cost to the Fund for the put spread transaction.This cost will reduce premium earnings on call options sold. In the case of index options, the Fund attempts to maintain written call options positions on equity indexes whose price movements, taken in the aggregate, correlate with the price movements of some or all of the equity securities and other securities held in the Fund’s portfolio. However, the Fund will not hold stocks that replicate the indices on which it writes call options, and a substantial portion of the Fund’s holdings will normally be comprised of stocks not included in the indices on which it writes call options.Accordingly, this strategy involves significant risk that the changes in value of the indices underlying the Fund’s written call options positions will not correlate with changes in the market value of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund (including at times when the market values of securities held by the Fund are declining), which may exceed any gains received by the Fund from options premiums and increase in value of the Fund’s portfolio securities. In these and other circumstances, the Fund may be required to sell portfolios securities to satisfy its obligations as the writer of an index call option, when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. Risk of call options on individual securities If the Fund writes call options on individual securities, there are several risks associated with such transactions. For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objective. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. If the Fund writes a covered call option on an individual security, the Fund forgoes, during the option's life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss, minus the option premium received, should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price.Additionally, a reduction in the exercise price of an option would reduce the Fund's capital appreciation potential on the underlying security. 23 Risk of put options and put option spreads The purchaser of an index put option has the right to receive a cash payment equal to any depreciation in the value of the index below the strike price of the put option as of the valuation date of the option. Because their exercise is settled in cash, sellers of index put options such as the Fund cannot provide in advance for their potential settlement obligations by selling short the underlying securities. As the writer of index put options, the Fund will be responsible, during the option’s life, for any decreases in the value of the index below the strike price of the put option. When an index put option is exercised, the Fund will be required to deliver an amount of cash determined by the excess of the strike price of the option over the value of the index at contract termination.Thus, the exercise of put options sold by the Fund may require the Fund to sell portfolio securities to generate cash at inopportune times or for unattractive prices. This risk may be mitigated by purchasing put options because the amount payable on a written put will be offset by the amounts received upon the exercise of the purchased put, so long as the purchased and sold puts have the same notional value and strike price. As compared to purchasing a put option, the Fund's use of put spreads in the Option Strategy limits the amount of downside protection provided by the position to the width of the spread less net premiums paid.The economic effect of purchasing a “put option spread” will be to minimize downside risk within a certain spectrum of market decline, creating a range of protection against downside loss.However, if the equity market and subsequent index declines are greater than the range of the purchased put option spread, then the Fund will not benefit from put protection to the extent of that additional amount. Accordingly, if the applicable index declines below the exercise price of the sold put option, the Fund will bear the risk of this loss which may be substantial in sharply declining markets.Thus, a purchased put spread will only mitigate exposure to decline markets to a limited extent defined by the width of the spread.If, at the time of contract expiration, the strike prices of both the purchased and written puts within a spread are below the then-current Index level, the Fund will incur a loss on the spread position equal to the amount by which the premiums paid for the purchased put exceed the premiums received for the sold put.In other words, it will have paid for protection from which it did not ultimately benefit.If, at the time of contract expiration, the purchased put is in-the-money but the written put is not, the Fund will receive a benefit from the position equal to the difference between the strike price on the purchased put and the then-current index level less the net premiums paid.This amount may be up to the difference in the strike prices of the purchased and sold puts less the net premiums paid.If, at the time of contract expiration, both the purchased put and the written put are in-the-money, the Fund will receive a benefit from the position equal to the difference in the strike prices of the purchased and sold puts less the net premiums paid. Options basis risk Finally, as noted above, the Fund will enter into put spreads based upon the S&P 500 and/or other securities indices that may not correlate closely with the Fund's holdings in the Equity Strategy, in particular holdings in non-U.S. securities.In this regard, the Fund's emphasis on downside protection in the Equity Strategy means that it will seek to make investments that will decline less in value than broad based indices in declining market circumstances.If this strategy is successful and the Fund's holdings in the Equity Strategy decline less in value than the indices on which it purchases put spreads, then the loss limitation will be enhanced by the lack of close correlation.On the other hand, if the negative aspect protection component of the Equity Strategy is not successful and the Fund's holdings decline by a greater amount than the indices on which it purchases puts spreads, then the hedging effect of the put spreads will be more limited than if the put spreads were more closely correlated with the Fund's holdings. Over-the-counter options risk The Fund may use unlisted (or “over-the-counter”) options, which differ from traded options in that they are two-party contracts, with price and other terms negotiated between buyer and seller, and generally do not have as much market liquidity as exchange-traded options. The counterparties to these transactions will typically be major international banks, broker-dealers and financial institutions. The Fund may be required to treat as illiquid over-the-counter options purchased, as well as securities being used to cover certain written over-the-counter options. The over-the-counter options written by the Fund will not be issued, guaranteed or cleared by the OCC or any other clearing agency. In addition, the Fund’s ability to terminate over-the-counter options may be more limited than its ability to terminate exchange-traded options and may involve enhanced risk that banks, broker-dealers or other financial institutions participating in such transactions will not fulfill their obligations. In the event of default or insolvency of the counterparty, the Fund may be unable to liquidate an over-the-counter option position. 24 Risks of writing options As the writer of a call option covered with a security held by the Fund, the Fund forgoes, during the option's life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. As the Fund writes such covered calls over more of its portfolio, its ability to benefit from capital appreciation becomes more limited. To the extent the Fund writes call options that are not fully covered by securities in its portfolio, it will lose money if the portion of the security or securities underlying the option that is not covered by securities in the Fund's portfolio appreciate in value above the exercise price of the option by an amount that exceeds the premium received on the option. The amount of this loss could be unlimited. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. When the Fund writes covered put options, it bears the risk of loss if the value of the underlying stock declines below the exercise price minus the put premium. If the option is exercised, the Fund could incur a loss if it is required to purchase the stock underlying the put option at a price greater than the market price of the stock at the time of exercise plus the put premium the Fund received when it wrote the option. While the Fund's potential gain in writing a covered put option is limited to distributions earned on the liquid assets securing the put option plus the premium received from the purchaser of the put option, the Fund risks a loss equal to the entire exercise price of the option minus the put premium. Limitation on Option Writing Risk The number of call options the Fund can write is limited by the total assets the Fund holds and is further limited by the fact that all options represent 100 share lots of the underlying common stock. Furthermore, the Fund's options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which such options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options which the Fund may write or purchase may be affected by options written or purchased by other investment advisory clients of the Advisors. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose certain other sanctions. Risks of the Option Strategy on overall Fund performance in rising markets Although the Equity Strategy seeks broad based exposure to equity markets while emphasizing downside equity protection, the cost of maintaining the put option spread in rising markets will reduce the returns of the Equity Strategy, and could result in lower returns than other equity funds that do not employ downside protection strategies.To minimize the cost of maintaining the put spread option in changing markets (particularly rising markets) and its potential negative impact on the Fund’s total return, the Subadviser has the flexibility to change the percentage ranges that the strike prices of the puts are “out-of-the-money.” The Fund, however, intends to maintain the downside protection option strategies even during rising markets. The income enhancement element of the Option Strategy also entails additional risks that could impact the Fund’s overall total return in rising markets.If the indexes on which the call options are written rise, the Fund could have to sell underlying portfolio securities to meet the cash payment due on expiration of an in-the-money call option.Such a sale could be at an inopportune time or at unattractive relative prices.Wellington Management will attempt to maintain for the Fund written call options positions on equity indices whose price movements, taken in the aggregate, closely correlate with the price movements of some or all of the equity securities held in the Fund’s equity portfolio. However, this strategy involves the risk that changes in value of the indices underlying the Fund’s written index call options positions will not correlate closely with changes in the market values of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from the receipt of options premiums or the Equity Strategy and may be significant. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund 25 distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s total return. 26 Summary of Fund expenses The purpose of the table below is to help you understand all fees and expenses that you, as a Common Shareholder, would bear directly or indirectly.The information below assumes that the offering is [] Common Shares.These figures represent estimates as the actual size of the offering and related expenses are not known as of the date of this prospectus and the actual offering expenses to be paid by the Fund and JHA may vary substantially from these estimates.If the Fund issues fewer than [] Common Shares in this offering, estimated expenses are likely to be higher as a percentage of net assets attributable to Common Shares.The offering costs to be paid or reimbursed by the Fund are not included in the Annual Expenses table below.However, these expenses will be borne by Common Shareholders and will result in a reduction in the NAV of the Common Shares.See “Management of the Fund.” Shareholder Transaction Expenses Sales load paid by you (as a percentage of offering price) % Expenses borne by Common Shareholders %(1)(2) Dividend Reinvestment Plan fees None Percentage of Net Assets Attributable to Common Shares Annual Expenses Management fees % Other expenses %(3) Total annual expenses % The Other expenses shown in the table are based on estimated amounts for the Fund’s first year of operations and assume that the Fund issues approximately [] Common Shares. If the Fund issues fewer Common Shares, these expenses generally would increase. See “Management of the Fund” and “Dividend Reinvestment Plan.” EXAMPLE The following example illustrates the expenses that you would pay on a $1,000 investment in Common Shares (including the sales load of $45 and estimated offering expenses of this offering of $2), assuming (i)total annual expenses of 1.30% of net assets attributable to Common Shares and (ii)a 5% annual return*: 1Year 3Years 5Years 10Years $ The example should not be considered a representation of future expenses. Actual expenses may be higher or lower. * The example assumes that the estimated Other expenses set forth in the Annual Expenses table are accurate, and that all dividends and distributions are reinvested at net asset value. Actual expenses may be greater or less than those assumed. Moreover, the Fund’s actual rate of return may be greater or less than the hypothetical 5% return shown in the example. JHA or an affiliate has agreed (i)to reimburse all organizational costs of the Fund and (ii)pay all offering costs (other than sales loads) that exceed $0.0_ per Common Share (0.% of the offering price).Based on an estimated offering size of $[] ([]) Common Shares), the total offering costs (other than sales loads) would be $[]($[] per Common Share).The Fund would pay a maximum of $[]($[] per Common Share) of offering costs and JHA or an affiliate would pay all offering costs in excess of $[]($[] per Common Share), which are currently estimated to be $[] ($[] per Common Share). JHA (not the Fund) will pay additional compensation in the form of a structuring fee. JHA (and not the Fund) will pay from its own assets additional compensation pursuant to an agreement between and JHA. See “Underwriting.” Estimated expenses based on the current fiscal year. 27 The Fund John Hancock Hedged Equity & Income Fund (the “Fund”) is a newly-organized, diversified, closed-end management investment company.The Fund’s investment objective is to provide total return consisting of current income and gains and long-term capital appreciation.There can be no assurance that the Fund will achieve its investment objective.The Fund’s investment objective is considered a non-fundamental policy that may be changed by the Fund’s Board of Trustees without prior approval of the holders of the Fund’s common shares (“Common Shareholders”).The Fund’s principal office is located at 601 Congress Street, Boston, Massachusetts 02210 and its phone number is 800-225-6020. The Fund’s investment adviser is John Hancock Advisers, LLC (the “Adviser” or “JHA”) and its subadviser is Wellington Management Company, LLP (the “Subadviser” or “Wellington Management”). Use of proceeds The net proceeds of this offering of the Fund’s common shares (the “Common Shares”) will be approximately $ ($ if the underwriters exercise the overallotment option in full) after payment of the sales load and organizational and offering costs (other than the sales load) expected to be approximately $0.0_ per share. The net proceeds of the offering will be invested in accordance with the Fund’s investment objective and policies (as stated below) as soon as practicable after completion of the offering. The Fund currently anticipates being able to do so within three months after the completion of the offering. Pending investment of the net proceeds in accordance with the Fund’s investment objective and policies, the Fund will invest in high-quality, short-term debt securities, cash and/or cash equivalents. Investors should expect, therefore, that before the Fund has fully invested the proceeds of the offering in accordance with its investment objective and policies, the Fund’s net asset value would earn interest income at a modest rate. If the Fund’s investments are delayed, the first planned distribution could consist principally of a return of capital. Investment strategies The Fund uses an equity strategy (the “Equity Strategy”) and an actively managed option overlay strategy (the “Option Strategy”) to pursue its investment objective.By combining these two strategies, the Fund seeks to provide investors with a portfolio that will generate attractive long-term total returns with significant downside equity market protection.The Equity Strategy will seek to provide broad-based exposure to equity markets, while emphasizing downside equity market protection. The goal of the Equity Strategy is to participate in and capture the broader equity market returns in rising market conditions, while limiting losses relative to the broader equity markets in declining market circumstances through an effective combination of equity investment strategies.The Option Strategy will pursue two goals: (i) income enhancement (in the form of gains from option premiums) and (ii) downside equity market protection (through the use of U.S. equity index puts). Equity Strategy The Equity Strategy draws on a sub-set of carefully selected investment teams from within Wellington Management’s broad universe of equity portfolio management capabilities.The manager selection process emphasizes those investment teams with a philosophy and process focusing on strong relative performance in challenging markets, and includes many of Wellington Management’s thought leaders on downside risk management.Each component sleeve of the Equity Strategy tends to be flexible, opportunistic, and designed to seek total return and downside protection.Each has a distinct investment philosophy and analytical process to identify specific securities for purchase or sale based on internal, proprietary research.Underlying strategies employ a range of techniques to incorporate downside protection into their portfolios and may include, but are not limited to, scenario or probability analysis, emphasis on high quality companies or attractive dividend yields, a strong sell discipline or the opportunistic use of cash in volatile markets.Investment personnel for each component sleeve have full discretion and responsibility for selection and portfolio construction decisions within their specific sleeve.In choosing prospective investments at the component level, a number of factors are analyzed, such as business environment, management quality, balance sheet, income statement, anticipated earnings, expected growth rates, revenues, dividends and other related measures of valuation. The aggregate portfolio represents a wide range of investment philosophies, styles, research perspectives and market capitalizations.The goal is a broadly diversified equity portfolio that is generally fully invested and seeks value across all market capitalization ranges, industries and sectors.The aggregate portfolio is not driven by a single style or philosophy.By drawing on multiple investment teams and styles, it seeks to reduce any potential biases or “factor” risk, such as growth or value, or momentum or contrarian, or market capitalization.The portfolio construction process relies on the expertise of a senior portfolio manager with a dedicated team and substantial analytical resources and risk monitoring systems.Within the Equity Strategy, the portfolio 28 management team is responsible for selecting complementary component sleeves, monitoring the risk profile, strategically rebalancing the portfolio and maintaining consistent portfolio characteristics. The portfolio management team combines their intimate knowledge of the underlying investors with their expertise in risk management techniques to construct a diversified portfolio of equity approaches. The portfolio is not only diversified across the traditional spectrums (e.g. style, market cap), but also across other dimensions (factor risks and process used to obtain downside protection) to create the overall Equity Strategy. The manager selection process combines both quantitative factors (portfolio characteristics, active risk profile, alpha correlation, overlap, upside/downside capture and style analysis) with qualitative factors (e.g., uniqueness of philosophy, loss minimization mentality, not benchmark driven, conviction and knowledge of underlying manager). The combination of underlying components is designed to minimize any overall systemic biases other than capital preservation orientation and to create an overall portfolio with a high probability of both outperforming the broader equity markets in a declining market and keeping up with the returns of the broader equity markets in an advancing market. There are a number of tools that the team employs in the portfolio construction process. In addition to the standard risk and characteristics lenses, they have created proprietary market environment models, including extreme events and stress tests which forecast how individual portfolios and the overall Equity Strategy might hold up under a myriad of scenarios. Risk is managed at the overall portfolio level and component weightings take into account each strategy’s contribution to risk at the aggregate level. While allocations tend to be strategic and will be actively managed with a long-term perspective, the portfolio will be rebalanced from time to time in order to manage overall risk.The portfolio management team determines which investment teams will manage a portion of the Fund’s asset and their weights within the overall Equity Strategy.In its discretion, the portfolio management team may vary the Fund’s allocation among the different component investment teams, and has full ability to add or remove component strategies as it sees fit. Under normal market conditions, the Fund invests at the time of purchase at least 80% of its total assets in equity and equity-related securities, including common stock, preferred stock, depositary receipts (including American Depositary Receipts (“ADRs”) and Global Depositary Receipts), index-related securities (including exchange traded funds (“ETFs”)), options on equity securities and equity indexes, real estate investment structures (including REITs), convertible securities, preferred stock, private placements, convertible preferred stock, rights, warrants, derivatives linked to equity securities or indexes, and other similar equity equivalents.The Fund may invest in listed and unlisted domestic and foreign equity and equity-related securities or instruments. These equity and equity-related instruments may include equity securities of, or derivatives linked to, foreign issuers or indexes (including emerging market issuers or indexes). The Fund may invest up to 30% of its total assets in the securities of foreign issuers and foreign-currency securities, including foreign currency forwards, the entirety of which may be invested in companies that conduct their principal business activities in emerging markets or whose securities are traded principally on exchanges in emerging markets. Option Strategy Income Enhancement.The income enhancement aspect of the Fund’s Option Strategy will seek to enhance risk-adjusted returns, generate earnings from options premiums and reduce overall portfolio volatility.The Fund initially expects to write index call options on a substantial portion of the Fund’s common stock portfolio, although this amount is expected to vary over time based upon U.S.equity market conditions and other factors, including the Adviser’s and Subadviser’s assessment of market conditions and the liquidity needs of the Fund to meet quarterly distributions. Initially, the Fund anticipates writing index call options on the S&P 500 with a typical expiration of approximately one month and with call strikes typically set slightly “out-of-the-money” (ranging from approximately 0%-7% above the then-current value of the index).The Fund typically will limit notional exposure of the index call options to 40-60%of the value of the Fund’s portfolio securities. In certain circumstances or market conditions (including to meet distribution payments), the Subadviser may write index call options on up to 100% of the notional value of the Fund’s portfolio securities, or write index call options on a lower percentage of the Fund’s portfolio.The Option Strategy typically will maintain an overall short position on the S&P 500 through its use of index call options.In certain circumstances, the Fund may trade out of its index option positions during an intra-month period to lock in a gain, to limit risk, or to meet distribution payments. The Subadviser retains the discretion to write call options on indices other than the S&P 500 if it deems this appropriate in particular market circumstances or based upon the Fund’s stock holdings. The Fund’s use of written call options involves a tradeoff between the options, premiums received and the reduced participation in potential future stock price appreciation of its equity portfolio. As the seller of index call options, the Fund will receive cash (the premium) from purchasers of the options. The purchaser of an index call option has the right to receive from the option seller any appreciation in the value of the index over a fixed price (the exercise or strike price) as of a specified date in the future (the option expiration date). In effect, the Fund sells the potential appreciation in the value of the index above the exercise price during the term of 29 the option in exchange for the premium. In rising markets or if the value of the index increases more than the value of the Fund’s portfolio securities, the Fund could have to sell portfolio securities to cash settle any in-the-money call options it wrote.To attempt to limit this risk, the Fund will have the flexibility to reduce or increase the percentage of the portfolio on which the Subadviser will write call options, the percentage range that written call strikes are “out of the money” and the length of the expiration date. The extent of the Fund’s use of written call options will vary over time based, in part, on the Adviser’s and the Subadviser’sassessment of market conditions, pricing of options, related risks and other factors. In addition, the Fund’s exposure to call options written by it may at times substantially fluctuate. At any time, the Adviser may direct the Subadviser to modify, limit, or temporarily suspend the Fund’s use of written call options. A meaningful portion of the Fund’s stock holdings will normally consist of stocks not included in the indices on which it writes call options. Subject to the Adviser’s oversight and direction, the Subadviser will actively manage the Fund’s options positions using quantitative and statistical analysis that focuses on relative value and risk/return. By doing so, the Subadviser will seek to manage costs and maximize potential returns associated with those options positions and to monitor their relative correlation to the underlying investments in the Fund. Wellington Management’s process begins with analyzing the pricing of existing options in the marketplace and focusing on relative valuation imparted by volatility term structure (slope of volatility expectations across time) and volatility skew (differences in volatility assumptions for options across strike prices).With this information and consideration for short to intermediate term market return expectations, Wellington Management will seek to implement strategies that capture the highest expected return, while introducing the least amount of risk. When call options are sold, current option market price characteristics are overlaid with market return expectations to identify call option strike prices and expiration dates that Wellington Management believes will generate the highest amount of option premium for the Fund, while introducing the least amount of potential opportunity cost.A similar process is followed when options and put option spreads are purchased, with the objective of maximizing the amount of downside protection obtained for the Fund, while minimizing the amount of net premium at risk. In an attempt to monitor and control risk, Wellington Management calculates throughout the day using current market prices, option exposures across several dimensions for each option position and for the entire Option Strategy.These exposures include delta (the change in the value of an option with respect to a change in the price of the underlying asset), gamma (the change in the delta of the option with respect to a change in the price of the underlying asset), theta (the change in value of an option with the passage of time) and vega (the change in the value of an option with respect to a change in the expected volatility of the underlying asset). The Fund expects to primarily use listed/exchange-traded options contracts but may also use OTC options. Listed options contracts are typically originated and standardized by securities exchanges and clearinghouses. OTC options are not originated and standardized by an exchange or clearinghouse or listed and traded on an options exchange, and the OTC options written by the Fund will not be issued, guaranteed or cleared by any clearinghouse.OTC options may be utilized to obtain exposure to specific strike prices, expiration dates and/or underlying indices not available in the exchange-traded options market. The transaction costs of buying and selling options consist primarily of the bid-ask spreads and commissions (which are imposed in opening, closing, exercise and assignment transactions), and may include margin and interest costs in connection with both exchange traded and over-the-counter transactions. Options on broad-based indices differ from options on individual securities because (i)the exercise of an index option requires cash payments and does not involve the actual purchase or sale of securities, (ii)the holder of an index call option has the right to receive cash upon exercise of the option if the level of the index upon which the option is based is greater than the exercise price of the option, and (iii)broad-based index options are designed to reflect price fluctuations in a group of securities or segments of the securities markets rather than price fluctuations in a single security. As noted above, Wellington Management intends to sell call options on “broad-based” equity indices, primarily on the S&P 500.The Fund may also sell call options on narrower market indices or on indices of securities of companies in a particular industry or sector, including (but not limited to) utilities, energy, telecommunications and other technology, financial services, pharmaceuticals and consumer products, or on individual stock holdings of the Fund. An equity index assigns relative values to the securities included in the index (which change periodically), and the index fluctuates with changes in the market values of those securities. Wellington Management will attempt to maintain for the Fund written call options positions on equity indices whose price movements, taken in the aggregate, correlate with the price movements of some or all of the equity securities held in the Fund’s equity portfolio. However, this strategy involves the risk that changes in value of the indices underlying the Fund’s written index call options 30 positions will not correlate closely with changes in the market values of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from the receipt of options premiums and may be significant. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. There can be no assurances that the Fund’s income enhancement component will be successful, and the income enhancement component may result in losses. The income enhancement component also may trigger the need to sell portfolio securities to meet the need to cash settle “in-the-money” options, particularly in rising markets. Downside Equity Market Protection.The Fund will seek to provide downside equity market protection by purchasing a series of U.S. equity S&P 500 put option spread transactions (defined below). It will employ an actively managed approach that seeks to reduce the cost of protection by taking advantage of the general imbalance of natural buyers of out-of-the-money stock index put options over natural sellers, which results in excess premium for these options.The strategy also seeks to mitigate cost by purchasing option “spreads,” rather than standalone options, and attempts to mitigate counterparty risk by generally utilizing exchange-traded options guaranteed for settlement by the Options Clearing Corporation, a market clearinghouse. A purchased put option spread transaction (“put option spread”) consists of purchasing put options on an instrument and selling an equal number of put options on the same instrument at a lower exercise price. The Fund will generally purchase S&P 500 put option spreads that are “out of the money” (i.e., the exercise price of put options purchased and sold generally will be below the current level of the index when written).The Subadviser retains the discretion to purchase put option spreads on indices other than the S&P 500 if it deems this appropriate in particular market circumstances or based upon the Fund’s stock holdings at the time.Initially, it is anticipated that the Fund will purchase put option spreads by (i) purchasing put options with strike prices of approximately [8-12]% below the then-current market value of the [index], (ii) while writing put options at approximately [18-25]% below the then-current market value of the [index].After the Fund begins operations, the Subadviser may purchase or write put options outside of these ranges depending on its assessment of market circumstances and other factors. The economic effect of purchasing a put option spread will be to reduce downside risk within a defined spectrum of potential declines in the reference index, creating a “range of protection” against such risks.However, if the reference index declines by an amount in excess of that range, then the Fund will not benefit from put protection to the extent of those additional declines. Also, the cost of maintaining the put option spread in rising markets will reduce the Fund’s returns, and could result in lower returns than other equity funds without downside protection strategies in rising markets.To reduce the cost of maintaining the put option spread for downside protection in rising markets, the Subadviser can change the typical percentage range by which the strike prices of both the purchased and written puts are “out of the money” and buy and sell put options with different expiration dates. The Fund, however, intends to maintain a downside protection strategy even during rising markets. If, at the time of contract expiration, the strike prices of both the purchased and written puts within a spread are below the then-current S&P 500 level, the Fund will incur a loss on the spread position equal to the amount by which the initial premiums paid for the purchased put exceed the premiums received for the sold put.In other words, it will have paid for protection from which it did not ultimately benefit.If, at the time of contract expiration, the purchased put is in-the-money but the written put is not, the Fund will receive a benefit from the position equal to the difference between the strike price on the purchased put and the then-current index level less the net premiums paid.This amount may be up to the difference in the strike prices of the purchased and sold puts less the net premiums paid.If, at the time of contract expiration, both the purchased put and the written put are in-the-money, the Fund will receive a benefit from the position equal to the difference in the strike prices of the purchased and sold puts less the net premiums paid. For example, with the S&P 500 trading at 1000, the Fund purchases 900 strike put option contracts, expiring in one year for a cost of 80 and sells an equal number of 800 strike put option contracts, expiring in one year, for a price of 50, resulting in a net initial premium paid of 30.If at expiration of the contracts: ● The S&P 500 is trading at 900 or higher, the fund will have incurred a loss of 30 ● The S&P 500 is trading at 825, the fund will receive a settlement payment of 75 on the long put position (in-the-money amount of the 900 strike put), resulting in a net profit of 45 (settlement value less initial net premium) 31 ● The S&P 500 is trading 750, the fund will receive a settlement payment of 150 on the long put position and make a settlement payment of 50 on the short put position, resulting in a net payment received of 100 and resulting in a net profit of 70. This chart is provided purely for illustrative purposes, is hypothetical and does not represent actual investment results. Purchasing put option spreads differs from purchasing stand-alone equivalent puts in that (a)the upfront cost of purchasing put spread options is lower than a stand-alone equivalent, due to the proceeds generated from the sale of further out-of-the-money puts, and (b) the potential gain on the put option spread is subject to a cap defined by the difference in exercise price of the purchased and written put option positions.Accordingly, the protection provided by put option spreads is limited to the “width” of the spreads described immediately below.If the index declines by more than this amount, such additional decline is not hedged by the put option spread. Amounts by which purchased put options are out-of-the-money may differ, as may the “width” (i.e., the difference between exercise prices of the purchased and written option components of each spread) and notional value of the put option spread positions. The Fund seeks to maintain over time a consistent hedging of equity market exposure, in the U.S. equity put option spread positions it purchases. [The Fund will seek to purchase put option spreads that are more out-of-the-money during periods in which option valuations reflect higher market volatility levels, and less out-of-the-money when implied volatilities are lower.] The width and notional value of each put option spread will normally be set to maximize potential net settlement proceeds while limiting the premiums paid on the position over its roll cycle.Typically, wider widths will result in greater protection from equity market downside for the Fund, set-off by higher premiums charged to the Fund; while narrower widths will result in less protection from equity market downside for the Fund, set-off by lower premiums charged to the Fund. In implementing the downside equity market protection part of its Option Strategy, the Fund generally intends to enter into purchased put option spreads that primarily have a maturity of approximately [one year].For each put option spread, the Fund typically intends to purchase S&P 500 puts and write S&P 500 puts with substantially equivalent notional values and identical expiration dates.The Fund will determine the number and composition of the put option spreads based largely on the market exposures and anticipated net hedging benefits of such positions.Under normal circumstances, the Fund intends to limit its maximum notional exposure of put protection to [100]%.The loss potential realizable for each put option spread is the net premium paid if the spread expires out of the money.The Fund typically will hold its option spread positions for a period of 9-15 months, however, the decision of when to write puts will be at the discretion of the Subadviser.In certain circumstances, the Fund may trade out of its index option spread positions intra-year to lock in a gain, realize profits or to limit risk. To reduce the cost of this strategy under certain circumstances, including rising markets, the Subadviser can vary the percentage range that strike prices are out-of-the-money and stagger the expiration dates. The Fund generally intends to buy put option spreads on broad-based stock indices that the Subadviser believes collectively approximate the characteristics of its common stock portfolio (or that portion of its portfolio against which options are purchased and written). The Subadviser will consider the price and liquidity of the available put options spreads in making this determination.The Fund intends initially to buy put option spreads primarily on the S&P 500.It is expected that the put option spreads held by the Fund initially will be approximately 100% based on the S&P 500, due to the expected liquidity of exchange-traded S&P 500 options and consistent with the anticipated character of the Fund’s initial stock holdings.The Fund may also eventually buy put option spreads on other domestic and foreign stock indices.Over time, the indices on which the Fund buys put option spreads may vary as a result of changes in the availability and liquidity of various listed index options, changes in stock portfolio holdings, the Subadviser’s evaluation of equity market conditions and other factors. The Fund intends initially to purchase put option spreads with respect to approximately 100% of the value of its common stock holdings. Under normal circumstances, the Fund will purchase put option 32 spreads with respect to at least 80% of the value of its investments in equity and equity-related securities.The buying of put option spreads will reduce the Fund’s cash available for distribution from other sources, including from writing index call options. The Fund expects to primarily use listed/exchange-traded options contracts but may also use OTC options. Listed options contracts are typically originated and standardized by securities exchanges and clearinghouses. OTC options are not originated and standardized by an exchange or clearinghouse or listed and traded on an options exchange, and the OTC options purchased by the Fund will not be issued, guaranteed or cleared by any clearinghouse.OTC options may be utilized to obtain specific option pricing or expiration dates. In certain circumstances, the Fund may purchase put options, rather than put spreads.Put options would provide greater downside equity market protection, but would cost more due to a lack of offsetting premium realized from writing the corresponding put option in a put option spread. There can be no assurance that the Fund’s downside equity market protection component will be successful, and the downside equity market protection component may result in losses. See “Risk Factors.” The Fund is not sponsored, endorsed, sold or promoted by any index sponsor. No index sponsor has passed on the legality or suitability of, or the accuracy or adequacy of, descriptions and disclosures relating to the Fund. No index sponsor has made any representation or warranty, express or implied, to the Common Shareholders of the Fund or any member of the public regarding the advisability of investing in securities generally or in the Fund particularly, or the ability of any index to track general stock market performance. The indices are determined, composed and calculated by the respective index sponsors without regard to the Fund or its use of the indices for option writing. The index sponsors have no obligation to take the needs of the Fund or its Common Shareholders into consideration in determining, composing or calculating the indices. No index sponsor is responsible for or has participated in the determination of the timing of, price of, or number of Common Shares of the Fund to be issued. No index sponsor has any liability in connection with the management, administration, marketing or trading of the Fund. The index sponsors do not guarantee the accuracy and/or uninterrupted calculation of the indices or any data included therein. The index sponsors make no warranty, express or implied, as to results to be obtained by the Fund, the Common Shareholders or any other person or entity from the use of the indices in the Fund’s options writing program. In publishing the indices, the index sponsors make no express or implied warranties, and expressly disclaim all warranties of merchantability or fitness for a particular purpose or use with respect to the indices or any data included therein. Without limiting any of the foregoing, in no event shall an index sponsor have any liability for any lost profits or special, incidental, punitive, indirect or consequential damages, even if notified of the possibility of such damages. Option Strategy Tax Considerations Wellington Management intends to primarily use options that it believes generally will qualify for favorable tax treatment as “section1256 contracts” under the Code and for which the Fund’s gains and losses on those exchange-listed options generally will be treated as 60% long-term and 40% short-term capital gain or loss, regardless of the holding period for U.S. federal income tax purposes. However, the Fund may use options, to a lesser extent, on narrow-based securities indices, exchange traded funds that represent certain indices, countries or sectors of the market, on futures contracts and on individual securities. Additionally, the Fund may utilize OTC options.Such options would not qualify for favorable tax-treatment under the Code, and the gains or losses on such options will be treated as short-term or long-term capital gains based solely on their holding period. The Fund may be subject to the “straddle rules” under U.S. federal income tax law. Under the “straddle rules,” offsetting positions with respect to personal property generally are considered to be straddles. In general, investment positions will be offsetting if there is a substantial diminution in the risk of loss from holding one position by reason of holding one or more other positions. The Fund expects that the overlap between its stock holdings (and any subset thereof) and the indices on which it has outstanding option positions will be less than 70% (generally based on value) on an ongoing basis and that its option strategy will not be considered straddles under applicable Treasury Regulations.Under certain circumstances, however, the Fund may enter into options transactions or certain other investments that may constitute positions in a straddle.If two or more positions constitute a straddle, in addition to other possible tax consequences, recognition of a realized loss from one position must generally be deferred to the extent of unrecognized gain in an offsetting position.See “U.S. Federal Income Tax Matters.” Other Investments 33 The foregoing policies relating to investments in equity securities and options are the Fund’s primary investment policies. In addition to its primary investment policies, the Fund may invest to a limited extent in other types of securities and engage in certain other investment practices.The Fund may use a variety of derivative instruments (including long and short positions) for hedging purposes, to adjust portfolio characteristics or more generally for purposes of attempting to increase the Fund’s investment return.The types of derivatives the Fund may invest in include, but are not limited to, the following: over-the-counter and exchange-traded derivatives, futures, forward contracts, swaps, options, options on futures, swaptions, structured notes, options on future contracts, options on forward contracts, swap agreements with respect to securities, indices and currencies and market access products.The Fund may invest in securities of other open- and closed-end investment companies, including exchange traded funds, to the extent that such investments are consistent with the Fund’s investment objective and policies and permissible under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund may lend its portfolio securities. The Fund may invest in debt securities, including below investment-grade debt (“high yield” or “junk bond”) securities, fixed-income related instruments, and cash and cash equivalents. See “Investment strategies—Additional Investment Practices.” Normally, the Fund will invest substantially all of its total assets to meet its investment objective. The Fund may invest the remainder of its assets in other equity securities, fixed-income securities, or it may hold cash. In addition, for temporary defensive purposes, the Fund may depart from its principal investment strategies and invest part or all of its total assets in fixed-income securities with remaining maturities of less than one year, cash or cash equivalents. During such periods, the Fund may not be able to achieve its investment objective. PORTFOLIO INVESTMENTS Equity Strategy Common stocks The Fund will invest primarily in common stocks. Common stocks represent an ownership interest in an issuer. While offering greater potential for long-term growth, common stocks are more volatile and more risky than some other forms of investment. Common stock prices fluctuate for many reasons, including adverse events, such as an unfavorable earnings report, changes in investors’ perceptions of the financial condition of an issuer or the general condition of the relevant stock market, or when political or economic events affecting the issuers occur. In addition, common stock prices may be sensitive to rising interest rates as the costs of capital rise and borrowing costs increase. Although common stocks have historically generated higher average returns than fixed-income securities over the long term and particularly during periods of high or rising concerns about inflation, common stocks also have experienced significantly more volatility in returns and may not maintain their real value during inflationary periods. An adverse event, such as an unfavorable earnings report, may depress the value of a particular common stock held by the Fund. Also, the prices of common stocks are sensitive to general movements in the stock market and a drop in the stock market may depress the price of common stocks to which the Fund has exposure. Common stock prices fluctuate for many reasons, including changes in investors’ perceptions of the financial condition of an issuer or the general condition of the relevant stock market, or when political or economic events affecting the issuers occur. In addition, common stock prices may be sensitive to rising interest rates, as the costs of capital rise and borrowing costs increase. Foreign securities The Fund anticipates investing up to 30% of its total assets in securities of non-U.S.issuers. The Fund will invest in foreign securities, including direct investments in securities of foreign issuers and investments in depository receipts (such as American Depository Receipts) that represent indirect interests in securities of foreign issuers. These investments involve risks not associated with investments in the UnitedStates, including the risk of fluctuations in foreign currency exchange rates, unreliable and untimely information about the issuers and political and economic instability. These risks could result in Wellington Management misjudging the value of certain securities or in a significant loss in the value of those securities. The value of foreign securities is affected by changes in currency rates, foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. As an alternative to holding foreign-traded securities, the Fund may invest in dollar-denominated securities of foreign companies that trade on U.S.exchanges or in the U.S.over-the-counter market (including depositary receipts as described below, which evidence ownership in underlying foreign securities, and exchange traded funds (“ETFs”) as described below). Because foreign companies are not subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to U.S.companies, there may be less publicly available information about a foreign company than about a domestic company. Volume and liquidity in most foreign debt markets is less than in the United States and 34 securities of some foreign companies are less liquid and more volatile than securities of comparable U.S.companies. There is generally less government supervision and regulation of securities exchanges, broker-dealers and listed companies than in the United States. Mail service between the United States and foreign countries may be slower or less reliable than within the United States, thus increasing the risk of delayed settlements of portfolio transactions or loss of certificates for portfolio securities. Payment for securities before delivery may be required. In addition, with respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments, which could affect investments in those countries. Moreover, individual foreign economies may differ favorably or unfavorably from the U.S.economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency and balance of payments position. Foreign securities markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S.companies. The Fund may purchase American Depositary Receipts (“ADRs”), European Depository Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), which are certificates evidencing ownership of shares of foreign issuers and are alternatives to purchasing directly the underlying foreign securities in their national markets and currencies. However, such depository receipts continue to be subject to many of the risks associated with investing directly in foreign securities. These risks include foreign exchange risk as well as the political and economic risks associated with the underlying issuer’s country. ADRs, EDRs and GDRs may be sponsored or unsponsored. Unsponsored receipts are established without the participation of the issuer. Unsponsored receipts may involve higher expenses, they may not pass-through voting or other shareholder rights, and they may be less liquid. Less information is normally available on unsponsored receipts. Emerging markets The Fund may invest in securities of issuers located in emerging markets. The risks of foreign investments described above apply to an even greater extent to investments in emerging markets. The securities markets of emerging market countries are generally smaller, less developed, less liquid and more volatile than the securities markets of the United States and developed foreign markets. Disclosure and regulatory standards in many respects are less stringent than in the United States and developed foreign markets. There also may be a lower level of monitoring and regulation of securities markets in emerging market countries, and enforcement of existing regulations may be limited. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have very negative effects on the economies and securities markets of certain emerging market countries. Economies in emerging markets generally are heavily dependent upon international trade and, accordingly, have been and may continue to be affected adversely by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. The economies of these countries also have been and may continue to be adversely affected by economic conditions in the countries in which they trade. The economies of countries with emerging markets may also be predominantly based on only a few industries or dependent on revenues from particular commodities. In addition, custodial services and other costs relating to investment in foreign markets may be more expensive in emerging markets than in many developed foreign markets, which could reduce the Fund’s income from such securities. Convertible securities The Fund may invest in convertible securities. A convertible security is a debt security or preferred stock that is exchangeable for an equity security of the issuer at a predetermined price. Depending upon the relationship of the conversion price to the market value of the underlying security, a convertible security may trade more like an equity security than a debt instrument. The Fund may invest in convertible securities of any rating. Preferred stocks Preferred stock, like common stock, represents an equity ownership in an issuer. Generally, preferred stock has a priority of claim over common stock in dividend payments and upon liquidation of the issuer. Unlike common stock, preferred stock does not usually have voting rights. Preferred stock in some instances is convertible into common stock. Although they are equity securities, preferred stocks have characteristics of both debt and common stock. Like debt, their promised income is contractually fixed. Like common stock, they do not have rights to precipitate bankruptcy proceedings or collection activities in the event of missed payments. Other equity characteristics are their subordinated position in an issuer’s capital structure and that their quality and value are heavily dependent on the profitability of the issuer rather than on any legal claims to specific assets or cash flows. Distributions on preferred stock must be declared by the board of directors and may be subject to deferral, and thus they may not be automatically payable. Income payments on preferred stocks may be cumulative, causing dividends and distributions to accrue even if not declared by the board or otherwise made payable, or they may be non-cumulative, so that skipped dividends and distributions do 35 not continue to accrue. There is no assurance that dividends on preferred stocks in which the Fund invests will be declared or otherwise made payable. The Fund may invest in non-cumulative preferred stock, although Wellington Management would consider, among other factors, their non-cumulative nature in making any decision to purchase or sell such securities. Shares of preferred stock have a liquidation value that generally equals the original purchase price at the date of issuance. The market values of preferred stock may be affected by favorable and unfavorable changes impacting the issuers’ industries or sectors, including companies in the utilities and financial services sectors, which are prominent issuers of preferred stock. They may also be affected by actual and anticipated changes or ambiguities in the tax status of the security and by actual and anticipated changes or ambiguities in tax laws, such as changes in corporate and individual income tax rates, and in the dividends received deduction for corporate taxpayers or the characterization of dividends as tax-advantaged as described herein. Because the claim on an issuer’s earnings represented by preferred stock may become onerous when interest rates fall below the rate payable on the stock or for other reasons, the issuer may redeem preferred stock, generally after an initial period of call protection during which the stock is not redeemable. Thus, in declining interest rate environments in particular, the Fund’s holdings of higher dividend-paying preferred stocks may be reduced and the Fund may be unable to acquire securities paying comparable rates with the redemption proceeds. For the Fund to receive tax-advantaged dividend income on preferred shares, the Fund must hold stock paying an otherwise tax-advantaged dividend for more than 90days during the associated 180-day period. In addition, as is the case for common shares the Fund cannot be obligated to make related payments (pursuant to a short sale or otherwise) with respect to substantially similar or related property. Similar provisions apply to each Common Shareholder’s investment in the Fund as discussed herein. Real estate investment trusts Securities of companies in the real estate industry include REITs, including equity REITs and mortgage REITs. Equity REITs may be affected by changes in the value of the underlying property owned by the trusts, while mortgage REITs may be affected by the quality of any credit extended. Further, equity and mortgage REITs are dependent upon management skills and generally may not be diversified. Equity and mortgage REITs are also subject to heavy cash flow dependency, defaults by borrowers and self-liquidations. In addition, equity and mortgage REITs could possibly fail to qualify for tax free pass-through of income under the Code, or to maintain their exemptions from registration under the 1940 Act. The above factors may also adversely affect a borrower’s or a lessee’s ability to meet its obligations to the REIT. In the event of a default by a borrower or lessee, the REIT may experience delays in enforcing its rights as a mortgagee or lessor and may incur substantial costs associated with protecting its investments.In addition, even the larger REITs in the industry tend to be small to medium-sized companies in relation to the equity markets as a whole. Initial public offerings The Fund may invest a portion of its assets in shares of IPOs, consistent with its investment objectives and policies. IPOs may have a magnified impact on the performance of a fund with a small asset base. The impact of IPOs on a fund’s performance likely will decrease as the Fund’s asset size increases, which could reduce the Fund’s returns. IPOs may not be consistently available to the Fund for investing. IPO shares frequently are volatile in price due to the absence of a prior public market, the small number of shares available for trading and limited information about the issuer. Therefore, the Fund may hold IPO shares for a very short period of time. This may increase the turnover of a fund and may lead to increased expenses, such as commissions and transaction costs. In addition, IPO shares can experience an immediate drop in value if the demand for the securities does not continue to support the offering price. Option Strategy Index options generally The Fund will pursue its objective in part by writing (selling) stock index call options with respect to a significant portion of its common stock portfolio value and by purchasing stock index put spreads with respect to a significant portion of its common stock portfolio. The Fund generally intends to use options that are exchange-listed and “European style,” meaning that the options may be exercised only on the expiration date of the option. Index call options differ from options on individual securities in that index call options (i)typically are settled in cash rather than by delivery of securities (meaning the exercise of an index option does not involve the actual purchase or sale of securities) and (ii)reflect price fluctuations in a group of securities or segments of the securities market rather than price fluctuations in a single security. 36 United States listed options contracts are originated and standardized by the OCC. Currently, United States listed index options are available on approximately 89 indexes, with new listings added periodically. In the United States, the Fund generally intends to use options that are issued, guaranteed and cleared by the OCC. The Fund may also use options in the United States and outside the United States that are not issued, guaranteed or cleared by the OCC, including OTC options. The Adviser and Wellington Management believe that there exists sufficient liquidity in the index options markets to fulfill the Fund’s requirements to implement its strategy. To implement its options program most effectively, the Fund may use options that trade in OTC markets. Participants in these markets are typically not subject to the same credit evaluation and regulatory oversight as members of “exchange based” markets. By engaging in index option transactions in these markets, the Fund may take credit risk with regard to parties with which it trades and also may bear the risk of settlement default. These risks may differ materially from those involved in exchange-traded transactions, which generally are characterized by clearing organization guarantees, daily marking-to-market and settlement, and segregation and minimum capital requirements applicable to intermediaries. Transactions entered into directly between two counterparties generally do not benefit from these protections, which may subject the Fund to the risk that a counterparty will not settle a transaction in accordance with agreed terms and conditions because of a dispute over the terms of the contract or because of a credit or liquidity problem. Such “counterparty risk” is increased for contracts with longer maturities when events may intervene to prevent settlement. The ability of the Fund to transact business with any one or any number of counterparties, the lack of any independent evaluation of the counterparties or their financial capabilities and the absence of a regulated market to facilitate a settlement may increase the potential for losses to the Fund. Selling call options The income enhancement aspect of the Fund’s Option Strategy will be used to seek to enhance risk-adjusted returns, generate earnings from options premiums and to reduce overall portfolio volatility. This Option Strategy is of a hedging nature, and is not designed to speculate on equity market performance. As the seller of call options, the Fund will receive cash (the premium) from the purchasers thereof. The purchaser of an option has the right to any appreciation in the value of the applicable index over a fixed price (the exercise or strike price) as of a specified date in the future (the option valuation date). The Fund will generally write (sell) index call options that are out-of-the-money or at-the-money at the time of sale. Out-of-the-money call options are call options with an exercise price that is above the current cash value of the index and at-the-money call options are call options with an exercise price that is equal to the current cash value of the index.The Fund may from time to time also sell in-the-money options (i.e., with an exercise price that is below the current cash value of the index), when Wellington Management believes that the in-the-money options are appropriate, based on market conditions and other factors.The Fund may also sell call options that are more substantially out-of-the-money. Such options that are more substantially out-of-the-money provide greater potential for the Fund to realize capital appreciation on its portfolio stocks but generally would pay a lower premium than options that are slightly out-of-the-money. When it writes call options, the Fund will, in effect, sell the potential appreciation in the value of the applicable index above the exercise price in exchange for the option premium received. If, at expiration, a call option sold by the Fund is exercised, the Fund will pay the purchaser the difference between the cash value of the applicable index and the exercise price of the option. The premium, the exercise price and the market value of the applicable index will determine the gain or loss realized by the Fund as the seller of the call option. Prior to expiration, the Fund may close an option position by making an offsetting market purchase of identical option contracts (same type, underlying index, exercise price and expiration). The cost of closing transactions and payments in settlement of exercised options will reduce the net option premiums available for distribution to Common Shareholders by the Fund. The reduction in net option premiums due to a rise in stock prices should generally be offset, at least in part, by appreciation in the value of common stocks held and by the opportunity to realize higher premium income from selling new index options at higher exercise prices. [In certain extraordinary market circumstances, to limit the risk of loss on the Fund’s call options, the Fund may enter into “spread” transactions by purchasing call options with higher exercise prices than those of call options written. The Fund will only engage in such transactions when Wellington Management believes that certain extraordinary events temporarily have depressed equity prices and substantial short-term appreciation of such prices is expected. By engaging in spread transactions in such circumstances, the Fund will reduce the limitation imposed on its ability to participate in such recovering equity markets that exist if the Fund only writes call options. The premiums paid to purchase such call options are expected to be lower than the premiums earned from the call options written at lower exercise prices. However, the payment of these premiums will reduce amounts available for distribution from the Fund’s options activity.] The Fund will sell only “covered” call options. A call option is considered covered if the Fund maintains with its custodian assets determined to be liquid (in accordance with procedures established by the Board) in an amount at least equal to the contract value of the index. A call option also is covered if the Fund holds a call on the same index as the call written where the exercise price of the 37 call held is (i)equal to or less than the exercise price of the call written, or (ii)greater than the exercise price of the call written, provided the difference is maintained by the Fund in segregated assets determined to be liquid (in accordance with procedures established by the Board). If an option written by the Fund expires unexercised, the Fund realizes on the expiration date a capital gain equal to the premium received by the Fund at the time the option was written. If an option written by the Fund is exercised, the Fund realizes on the exercise date a capital gain if the cash payment made by the Fund upon exercise is less than the premium received from writing the option and a capital loss if the cash payment made is more than the premium received. If a written option is repurchased, the Fund realizes upon the closing purchase transaction a capital gain if the cost of repurchasing the option is less than the premium received from writing the option and a capital loss if the cost of repurchasing the option is more than the premium received. For index options that qualify as “section1256 contracts,” Code Section1256 generally requires any gain or loss arising from the lapse, closing out or exercise of such positions to be treated as 60% long-term and 40% short-term capital gain or loss. In addition, the Fund generally will be required to “mark to market” (i.e., treat as sold for fair market value) each outstanding index option position at the close of each taxable year (and on October31 of each year for excise tax purposes). If a “section1256 contract” held by the Fund at the end of a taxable year is sold or closed out in a subsequent year, the amount of any gain or loss realized on such sale will be adjusted to reflect the gain or loss previously taken into account under the “mark to market” rules. In addition to most exchange traded index options, “section1256 contracts” under the Code include certain other options contracts, certain regulated futures contracts, and certain other financial contracts. Positions in single stock options and index options that do not qualify as “section 1256 contracts” under the Code, such as options on ETFs, generally are treated as equity options governed by Code Section1234. Pursuant to Code Section1234, if the Fund’s position in a written option expires unexercised, the premium received is short-term capital gain to the Fund. If the Fund enters into a closing transaction with respect to a written option, the difference between the premium received and the amount paid to close out its position is short-term capital gain or loss. If an option written by the Fund that is not a “section 1256 contract” is cash settled, any resulting gain or loss will be short-term. For an option purchased by the Fund that is not a “section 1256 contract” any gain or loss resulting from sale of the option will be a capital gain or loss, and will be short-term or long-term, depending upon the holding period for the option. If the option expires, the resulting loss is a capital loss and is short-term or long-term, depending upon the holding period for the option. If a put option written by the Fund is exercised and physically settled, the premium received is treated as a reduction in the amount paid to acquire the underlying securities, increasing the gain or decreasing the loss to be realized by the Fund upon sale of the securities. If a call option written by the Fund is exercised and physically settled, the premium received is included in the sale proceeds, increasing the gain or decreasing the loss realized by the Fund at the time of option exercise. The principal factors affecting the market value of an option contract include supply and demand in the options market, interest rates, the current market price of the underlying index in relation to the exercise price of the option, the actual or perceived volatility associated with the underlying index, and the time remaining until the expiration date. The premium received for an option written by the Fund is recorded as an asset of the Fund and its obligation under the option contract as an initially equivalent liability. The Fund then adjusts over time the liability as the market value of the option changes. The value of each written option will be marked to market daily and valued at the closing price on the exchange on which it is traded or, if not traded on an exchange or no closing price is available, at the mean between the last bid and asked prices or otherwise at fair value as determined by the Board of the Fund. The transaction costs of buying and selling options consist primarily of commissions (which are imposed in opening, closing and exercise transactions), but may also include margin and interest costs in particular transactions. The impact of transaction costs on the profitability of a transaction may often be greater for options transactions than for transactions in the underlying securities because these costs are often greater in relation to option premiums than in relation to the prices of underlying securities. Transaction costs may be especially significant in option strategies calling for multiple purchases and sales of options over short periods of time or concurrently. Transaction costs associated with the Fund’s Option Strategy will vary depending on market circumstances and other factors. Purchasing put options and put option spreads The Fund will purchase put option spreads as part of its Option Strategy. A purchased put option spread transaction (“put option spread”) consists of purchasing put options on an instrument and selling an equal number of put options on the same instrument at a lower exercise price. The economic effect of purchasing a put option spread will be to minimize downside risk within a certain spectrum of market decline, creating a “range of protection” against such risks.However, if the equity market and subsequent index declines are greater than the range that the purchased put option spread, then the Fund will not benefit from put protection to the extent of that additional amount. 38 Also, the cost of maintaining the put option spread in rising markets will reduce the Fund’s returns, and could result in lower returns than other equity funds without a downside protection strategies in rising markets.To reduce the cost of maintaining the put option spread for downside protection in rising markets, the Subadviser can change the percentage that the strike prices are “out of the money” and buy and sell put options with different expiration dates. The Fund, however, intends to maintain a downside protection strategy even during rising markets. If, at the time of contract expiration, the strike prices of both the purchased and written puts within a spread are below the then-current Index level, the Fund will incur a loss on the spread position equal to the amount by which the initial premiums paid for the purchased put exceed the premiums received for the sold put.In other words, it will have paid for protection from which it did not ultimately benefit.If, at the time of contract expiration, the purchased put is in-the-money but the written put is not, the Fund will receive a benefit from the position equal to the difference between the strike price on the purchased put and the then-current index level less the net premiums paid.This amount may be up to the difference in the strike prices of the purchased and sold puts less the net premiums paid.If, at the time of contract expiration, both the purchased put and the written put are in-the-money, the Fund will receive a benefit from the position equal tothe difference in the strike prices of the purchased and sold puts less the net premiums paid. Purchasing put option spreads differs from purchasing stand-alone equivalent puts in that (a)the upfront cost of purchasing put spread options is lower than a stand-alone equivalent, due to the proceeds generated from the sale of further out-of-the-money puts, and (b) the potential gain on the put option spread is subject to a cap defined by the difference in exercise price of the purchased and written put option positions.Accordingly, the protection provided by put option spreads is limited to the “width” of the spreads described immediately below.If the index declines by more than this amount, such additional decline is not hedged by the put option spread. Amounts by which purchased put options are out-of-the-money may differ, as may the “width” (i.e., the difference between exercise prices of the purchased and written option components of each spread) and notional value of the put option spread positions. The Fund seeks to maintain over time a consistent hedging of equity market exposure, in the put option spread positions it purchases. [The Fund will seek to purchase put option spreads more out-of-the-money during periods in which option valuations reflect higher market volatility levels, and less out-of-the-money when implied volatilities are lower.] The width and notional value of each put option spread will normally be set to maximize potential net settlement proceeds while limiting the premiums paid on the position over its roll cycle.Typically, wider widths will result in greater protection from equity market downside for the Fund, set-off by higher premiums charged to the Fund; while narrower widths will result in less protection from equity market downside for the Fund, set-off by lower premiums charged to the Fund. In implementing the downside equity market protection part of its Option Strategy, the Fund generally intends to enter into purchased U.S. equity put option spreads that primarily have a maturity of approximately [one year].For each put option spread, the Fund typically intends to purchase S&P 500 puts and write S&P 500 puts with substantially equivalent notional values and identical expiration dates.The Fund will determine the number and composition of the put option spreads based largely on the market exposures and anticipated net hedging benefits of such positions.Under normal circumstances, the Fund intends to limit its maximum notional exposure of put protection to [100]%.The loss potential realizable for each put option spread is the net premium paid if the spread expires out of the money.The Fund typically will hold its option spread positions and will not trade those options activelyIn certain circumstances, the Fund may trade out of its index option spread positions intra-year to lock in a gain, realize profits or to limit risk. To reduce the cost of this strategy under certain circumstances, including rising markets, the Subadviser can vary the percentage range that strike prices are out-of-the-money and stagger the expiration dates. The Fund generally intends to buy put option spreads on broad-based stock indices that the Subadviser believes collectively approximate the characteristics of its common stock portfolio (or that portion of its portfolio against which options are purchased and written). The Subadviser will consider the price and liquidity of the available put options spreads in making this determination.The Fund intends initially to buy put option spreads primarily on the S&P 500.It is expected that the put option spreads held by the Fund initially will be approximately 100% based on the S&P 500, due to the expected liquidity of exchange-traded S&P 500 options and consistent with the anticipated character of the Fund’s initial stock holdings.The Fund may also eventually buy put option spreads on other domestic and foreign stock indices.Over time, the indices on which the Fund buys put option spreads may vary as a result of changes in the availability and liquidity of various listed index options, changes in stock portfolio holdings, the Subadviser’s evaluation of equity market conditions and other factors. The Fund intends initially to purchase put option spreads with respect to approximately 100% of the value of its common stock holdings. Under normal circumstances, the Fund will purchase put option spreads with respect to at least 80% of the value of its investments in equity and equity-related securities.The buying of put option spreads will reduce the Fund’s cash available for distribution from other sources, including from writing index options. The Fund expects to primarily use listed/exchange-traded options contracts but may also use OTC options. Listed options contracts are typically originated and standardized by securities exchanges and clearinghouses. OTC options are not originated and standardized by 39 an exchange or clearinghouse or listed and traded on an options exchange, and the OTC options purchased by the Fund will not be issued, guaranteed or cleared by any clearinghouse.OTC options may be utilized to obtain specific option pricing or expiration dates. In certain circumstances, the Fund may purchase put options, rather than put spreads.Put options would provide greater downside equity market protection, but would cost more due to a lack of offsetting premium realized from writing the corresponding put option in a put option spread. ADDITIONAL INVESTMENT PRACTICES In addition to its primary investment strategies described above, the Fund may engage to a limited extent in the following investment practices. Derivatives Other than in connection with the Option Strategy and use of foreign currency forwards, the Fund does not initially expect to, but reserves the flexibility to, use a variety of derivative instruments (including both long and short positions) for hedging purposes, to adjust portfolio characteristics, or more generally for purposes of attempting to increase the Fund’s investment return, including, for example, selling call and buying put options, buying and selling futures contracts and options on futures contracts, and entering into forward contracts and swap agreements with respect to securities, indices, and currencies.It is not anticipated that such use of derivatives for hedging purposes, other than in connection with the Option Strategy and use of foreign currency forwards, will constitute a significant portion of the Fund’s investment activity and therefore such use is not considered to be one of the Fund’s principal investment strategies.There can be no assurance that the Fund will enter into any such transaction at any particular time or under any specific circumstances. The Fund may purchase and sell derivative instruments such as exchange-listed and over-the-counter put and call options on securities, financial futures, equity, fixed-income, interest rate indices and other financial instruments, purchase and sell financial futures contracts and options thereon and enter into various interest rate transactions, such as swaps, caps, floors or collars.The Fund also may invest in interest and credit derivatives, including but not limited to futures, forward contracts, swaps, options, options on futures, swaptions, structured notes, options on future contracts, options on forward contracts, swap agreement with respect to securities, indices and currencies and market access products.The Fund also may enter derivative instruments or transactions that combine features of these instruments. Derivatives have risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transaction, and illiquidity of the derivative instruments. The ability to use derivatives successfully depends, in part, on the Adviser’s or Wellington Management’s ability to predict market movements correctly, which cannot be assured. Thus, the use of derivatives may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than the values the Fund has placed on them, may limit the amount of appreciation the Fund can realize on an investment, or may cause the Fund to hold a security that it might otherwise sell. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to derivatives may not otherwise be available to the Fund for investment purposes. Debt securities The Fund may invest to a limited extent in a wide variety of bonds, debentures and similar debt securities of varying maturities and durations issued by corporations and other business entities, including limited liability companies. Debt securities in which the Fund may invest may pay fixed or variable rates of interest. Bonds and other debt securities generally are issued by corporations and other issuers to borrow money from investors. The issuer pays the investor a fixed or variable rate of interest and normally must repay the amount borrowed on or before maturity. Certain debt securities are “perpetual” in that they have no maturity date. The Fund may invest in debt securities of below investment grade quality, commonly known as “junk bonds,” which are considered to be predominantly speculative in nature because of the credit risk of the issuers. Income payments on debt securities received by the Fund will be fully taxable as ordinary income. To the extent the Fund invests in debt securities such investments will not be eligible for favorable tax treatment. Prices of bonds tend to move inversely with changes in interest rates. Some bonds give the issuer the option to call (redeem) the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the Fund might not benefit from any increase in value as a result of declining interest rates. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bond’s price to fall. The Fund’s investments in preferred stocks and bonds of below investment grade quality, if any, are predominantly speculative because of the credit risk of their issuers. Issuers of below investment grade quality preferred stocks and bonds are more likely to default on their payments of dividends/interest and liquidation value/principal owed to the Fund, and such defaults will reduce the Fund’s net asset 40 value and income distributions. The prices of these lower quality preferred stocks and bonds are more sensitive to negative developments than higher rated securities. Adverse business conditions, such as a decline in the issuer’s revenues or an economic downturn, generally lead to a higher non-payment rate. Exchange traded funds The Fund may invest in ETFs, which are investment companies that aim to track or replicate a desired index, such as a sector, market or global segment. ETFs are passively managed and their shares are traded on a national exchange or the NASDAQ. ETFs do not sell individual shares directly to investors and only issue their shares in large blocks known as “creation units.” The investor purchasing a creation unit may sell the individual shares on a secondary market. Therefore, the liquidity of ETFs depends on the adequacy of the secondary market. There can be no assurance that an ETF’s investment objective will be achieved, as ETFs based on an index may not replicate and maintain exactly the composition and relative weightings of securities in the index. ETFs are subject to the risks of investing in the underlying securities. The Fund, as a holder of the securities of the ETF, will bear its pro rata portion of the ETF’s expenses, including advisory fees. These expenses are in addition to the direct expenses of the Fund’s own operations. Other investment companies The Fund may invest in securities of open- or other closed-end investment companies, including ETFs, to the extent that such investments are consistent with the Fund’s investment objective and policies and permissible under the 1940 Act. As a stockholder in an investment company, the Fund will bear its ratable share of that investment company’s expenses, and would remain subject to payment of the Fund’s investment management fees and other expenses with respect to the assets so invested. Common Shareholders would therefore be subject to duplicative expenses to the extent the Fund invests in other investment companies. In addition, these other investment companies may utilize leverage, in which case an investment would subject the Fund to additional risks associated with leverage. See “Risk Factors—Financial Leverage Risk.” The Fund, as a holder of the securities of other investment companies, will bear its pro rata portion of the other investment companies’ expenses, including advisory fees. These expenses are in addition to the direct expenses of the Fund’s own operations. Illiquid securities Illiquid securities include securities that have legal or contractual restrictions on resale, securities that are not readily marketable, and repurchase agreements maturing in more than seven days. Illiquid securities involve the risk that the securities will not be able to be sold at the time desired or at prices approximating the value at which the Fund is carrying the securities. The Fund may invest up to 15% of the value of its net assets in illiquid securities.For purposes of this test, the Fund generally will treat Rule 144A eligible securities as liquid pursuant to procedures adopted by the Fund. Other investments The Fund may use a variety of other investment instruments in pursuing its investment programs. The investments of the Fund may include fixed income securities, sovereign debt, options on foreign currencies and forward foreign currency contracts. INVESTMENT TECHNIQUES The Fund may, but is under no obligation to, from time to time employ a variety of investment techniques, including those described below, to hedge against fluctuations in the price of portfolio securities, to enhance total return or to provide a substitute for the purchase or sale of securities. The Fund’s ability to utilize any of the techniques described below may be limited by restrictions imposed on its operations in connection with obtaining and maintaining its qualification as a regulated investment company under the Code. Additionally, other factors (such as cost) may make it impractical or undesirable to use any of these investment techniques from time to time. Borrowing The Fund has no current intention to borrow for investment purposes or to issue preferred shares. However, it may borrow from banks for temporary, extraordinary or emergency purposes. Further, the Fund is authorized and reserves the flexibility to utilize leverage through the issuance of preferred shares and/or borrowing, including the issuance of debt securities. Portfolio turnover The Fund’s Equity Strategy is focused on the investment “sleeves.”Transactions in these sleeves may sometimes result in short-term trading, and securities may be sold without regard to the length of time held when, in the opinion of Wellington Management, investment considerations warrant such action. The Fund’s Option Strategy may result in higher levels of portfolio turnover to the 41 extent that the Fund is required to sell portfolio securities to meet its obligations under index options contracts.These policies may have the effect of increasing the annual rate of portfolio turnover of the Fund. It is expected that the annual portfolio turnover rate of the Fund will exceed 100%. A high turnover rate (100% or more) necessarily involves greater trading costs to the Fund and may result in the realization of net short term capital gains. If securities are not held for the applicable holding periods, dividends paid on them will not qualify for the advantageous U.S. federal tax rates. See “U.S. Federal Income Tax Matters.” Lending of portfolio securities The Fund may lend portfolio securities to registered broker-dealers, or other institutional investors, under agreements which require that the loans be secured continuously by collateral in cash, cash equivalents, or U.S.Treasury bills or other collateral maintained on a current basis at an amount at least equal to the market value of the securities loaned. The Fund continues to receive the equivalent of the interest or dividends paid by the issuer on the securities loaned as well as the benefit of any increase and the detriment of any decrease in the market value of the securities loaned and would also receive a portion of the investment return on the collateral. The Fund would not have the right to vote any securities having voting rights during the existence of the loan, but would have the right to call the loan in anticipation of an important vote to be taken among holders of the securities or of the giving or withholding of consent on a material matter affecting the investment. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the collateral should the borrower of the securities fail financially. In addition, under such circumstances, the Fund may not be able to recover securities loaned. At no time would the value of the securities loaned exceed 33 1/3 % of the value of the Fund’s total assets. Compensation received by the Fund in connection with securities lending activities will not constitute tax-advantaged qualified dividend income. Defensive positions During periods of adverse market or economic conditions, the Fund may temporarily invest all or a substantial portion of its total assets in cash or cash equivalents. The Fund will not be pursuing its investment objective in these circumstances. Cash equivalents are highly liquid, short-term securities such as commercial paper, time deposits, certificates of deposit, short-term notes and short-term U.S.government obligations. During such market circumstances, the Fund may not pay tax-advantaged dividends. Foreign currency transactions The value of foreign assets as measured in U.S.dollars may be affected favorably or unfavorably by changes in foreign currency rates and exchange control regulations. Currency exchange rates can also be affected unpredictably by intervention by U.S.or foreign governments or central banks, or the failure to intervene, or by currency controls or political developments in the United States or abroad. The Fund may (but is not required to) engage in transactions to hedge against changes in foreign currencies, and will use such hedging techniques when the Adviser or Wellington Management deems appropriate. Foreign currency exchange transactions may be conducted on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market or through entering into derivative currency transactions. Currency futures contracts are exchange-traded and change in value to reflect movements of a currency or a basket of currencies. Settlement must be made in a designated currency. Forward foreign currency exchange contracts are individually negotiated and privately traded so they are dependent upon the creditworthiness of the counterparty. Such contracts may be used when a security denominated in a foreign currency is purchased or sold, or when the receipt in a foreign currency of dividend or interest payments on such a security is anticipated. A forward contract can then “lock in” the U.S.dollar price of the security or the U.S.dollar equivalent of such dividend or interest payment, as the case may be. Additionally, when the Adviser or Wellington Management believes that the currency of a particular foreign country may suffer a substantial decline against the U.S.dollar, it may enter into a forward contract to sell, for a fixed amount of dollars, the amount of foreign currency approximating the value of some or all of the securities held that are denominated in such foreign currency. The precise matching of the forward contract amounts and the value of the securities involved will not generally be possible. In addition, it may not be possible to hedge against long-term currency changes. Cross-hedging may be performed by using forward contracts in one currency (or basket of currencies) to hedge against fluctuations in the value of securities denominated in a different currency if the Adviser or Wellington Management determines that there is an established historical pattern of correlation between the two currencies (or the basket of currencies and the underlying currency). Use of a different foreign currency magnifies exposure to foreign currency exchange rate fluctuations. Forward contracts may also be used to shift exposure to foreign currency exchange rate changes from one currency to another. Short-term hedging provides a means of fixing the dollar value of only a portion of portfolio assets. Income or gains earned on any of the Fund’s foreign currency transactions generally will be treated as fully taxable income (i.e. income other than tax-advantaged dividends). 42 Currency transactions are subject to the risk of a number of complex political and economic factors applicable to the countries issuing the underlying currencies. Furthermore, unlike trading in most other types of instruments, there is no systematic reporting of last sale information with respect to the foreign currencies underlying the derivative currency transactions. As a result, available information may not be complete. In an over-the-counter trading environment, there are no daily price fluctuation limits. There may be no liquid secondary market to close out options purchased or written, or forward contracts entered into, until their exercise, expiration or maturity. There is also the risk of default by, or the bankruptcy of, the financial institution serving as counterparty. SUMMARY OF RISKS General risks No operating history The Fund is a closed-end investment company with no history of operations. It is designed for long-term investors and not as a trading vehicle. Investment and market risk An investment in the Common Shares of the Fund is subject to investment risk, including the possible loss of the entire principal amount invested. An investment in the Common Shares represents an indirect investment in the securities owned by the Fund, which are generally traded on a securities exchange or in the over-the-counter markets. The value of these securities, like other market investments, may move up or down, sometimes rapidly and unpredictably. The Common Shares at any point in time may be worth less than the original investment, even after taking into account any reinvestment of dividends and distributions. Management risk The Fund is subject to management risk because it relies on the Adviser’s oversight and Wellington Management’s ability to pursue the Fund’s investment objective. The Subadviser will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that they will produce the desired results. The Subadviser’s securities and options selections and other investment decisions might produce losses or cause the Fund to underperform when compared to other funds with similar investment goals. If one or more key individuals leaves the employ of the Subadviser, the Subadviser may not be able to hire qualified replacements, or may require an extended time to do so. This could prevent the Fund from achieving its investment objective. The implementation of the Equity Strategy, which consists of the selection of sleeves with different investment strategies, and the Option Strategy will require communications and coordination within Wellington Management, which increases the risk that the Fund’s overall investment program may not be carried out as intended. JHA will oversee and assist with the communication and coordination process by Wellington Management. Changes in United States Law Changes in the state and U.S. federal laws applicable to the Fund, including changes to state and federal tax laws, or applicable to the Adviser, the Subadviser and other securities or instruments in which the Fund may invest, may negatively affect the Fund’s returns to Shareholders. The Fund may need to modify its investment strategies in the future in order to satisfy new regulatory requirements or to compete in a changed business environment. Market price of shares The shares of closed-end management investment companies often trade at a discount from their net asset value, and the Fund’s Common Shares may likewise trade at a discount from net asset value. The trading price of the Fund’s Common Shares may be less than the public offering price. The returns earned by the Fund’s shareholders who sell their Common Shares below net asset value may therefore be reduced. Distribution risk There can be no assurance that quarterly distributions paid by the Fund to shareholders will be maintained at initial levels or increase over time. The quarterly distributions shareholders are expected to receive from the Fund will be derived from the Fund’s dividends 43 and interest income after payment of Fund expenses, net option premiums and net realized and unrealized gains on stock investments. The Fund’s cash available for distribution may vary widely over the short- and long-term. Dividends on common stocks are not fixed but are declared at the discretion of the issuer. Tax risk To qualify for the special tax treatment available to regulated investment companies, the Fund must (i) derive at least 90% of its annual gross income from certain kinds of investment income; (ii) meet certain asset diversification requirements at the end of each quarter, and (iii) distribute in each taxable year at least 90% of its net invsetment income (including net interest income and net short term capital gain).If the Fund failed to meet any of these requirements, subject to the opportunity to cure such failures under applicable provisions of the Code, the Fund would be subject to U.S. federal income tax at regular corporate rates on its taxable income, including its net capital gain, even if such income were distributed to its shareholders. All distributions by the Fund from earnings and profits, including distributions of net capital gain (if any), would be taxable to the shareholders as ordinary income. Such distributions generally would be eligible (i)to be treated as qualified dividend income in the case of individual and other noncorporate shareholders and (ii)for the dividends received deduction in the case of corporate shareholders. In addition, in order to requalify for taxation as a regulated investment company, the Fund might be required to recognize unrealized gains, pay substantial taxes and interest, and make certain distributions.See “U.S. federal income tax matters.” The tax treatment and characterization of the Fund’s distributions may vary significantly from time to time due to the nature of the Fund’s investments. Returns derived from the Fund’s positions in index options will generally be treated partly as short-term and partly as long-term capital gain or loss. The ultimate tax characterization of the Fund’s distributions in a calendar year may not finally be determined until after the end of that calendar year. The Fund may make distributions during a calendar year that exceed the Fund’s net investment income and net realized capital gains for that year. In such a situation, the amount by which the Fund’s total distributions exceed net investment income and net realized capital gains would generally be treated as a tax-free return of capital up to the amount of the Common Shareholder’s tax basis in his Common Shares, with any amounts exceeding such basis treated as gain from the sale of his Common Shares. The Fund’s income distributions that qualify for favorable tax treatment may be affected by Internal Revenue Services (“IRS”) interpretations of the Code and future changes in tax laws and regulations. For instance, Congress is considering numerous proposals to decrease the federal budget deficit, some of which include increasing U.S. federal income taxes or decreasing certain favorable tax treatments currently included in the Code. If Congress were to change or eliminate the tax treatment of options that qualify as “section 1256 contracts” under the Code, the tax efficiency of the Option Strategy would likely be adversely affected. See “U.S. Federal Income Tax Matters.” No assurance can be given as to what percentage of the distributions paid on the Common Shares, if any, will consist of tax-advantaged qualified dividend income or long-term capital gains or what the tax rates on various types of income will be in future years. The long-term capital gain tax rate applicable to qualified dividend income is currently 15%, and it is currently scheduled to increase to 20% for tax years beginning after December31, 2012.The favorable U.S. federal tax treatment may be adversely affected, changed or repealed by future changes in tax laws at any time (possibly with retroactive effect), and is currently scheduled to expire for tax years beginning after December31, 2012. In addition, it may be difficult to obtain information regarding whether distributions by non-U.S.entities in which the Fund invests should be regarded as qualified dividend income. Furthermore, to receive qualified dividend income treatment, the Fund must meet holding period and other requirements with respect to the dividend-paying securities in its portfolio, and the shareholder must meet holding period and other requirements with respect to the Fund’s Common Shares. See “U.S. Federal income tax matters.” Recent Events Risk The debt and equity capital markets in the United States have been negatively impacted by significant write-offs in the financial services sector relating to sub-prime mortgages and the re-pricing of credit risk in the broadly syndicated market, among other things. These events, along with the deterioration of the housing market, the failure of major financial institutions and the resulting United States federal government actions have led to a decline in general economic conditions, which have materially and adversely impacted the broader financial and credit markets and have reduced the availability of debt and equity capital for the market as a whole and financial firms in particular.These events have been adversely affecting the willingness of some lenders to extend credit, in general, which may make it more difficult for issuers of debt securities to obtain financings or refinancings for their investment or lending activities or operations. There is a risk that such issuers will be unable to successfully complete such financings or refinancings. In particular, because of the current conditions in the credit markets, issuers of debt securities may be subject to increased cost for debt, tightening underwriting standards and reduced liquidity for loans they make, securities they purchase and securities they issue. 44 These events may increase the volatility of the value of securities owned by the Fund and/or result in sudden and significant valuation increases or declines in its portfolio. These events also may make it more difficult for the Fund to accurately value its securities or to sell its securities on a timely basis. A significant decline in the value of the Fund's portfolio would likely result in a significant decline in the value of your investment in the Fund.Prolonged continuation or further deterioration of current market conditions could adversely impact the Fund's portfolio. Market disruption risk The wars in Afghanistan, Iraq, Libya and other geopolitical events around the world may adversely affect the performance of U.S. and worldwide financial markets. The Fund cannot predict the effects of significant future events on the U.S. economy and securities markets. Given these risks, an investment in the Common Shares may not be appropriate for all investors. You should carefully consider your ability to assume these risks before making an investment in the Fund. Inflation risk Inflation risk is the risk that the purchasing power of assets or income from investments will be worth less in the future as inflation decreases the value of money. As inflation increases, the real value of the Common Shares and distributions thereon can decline. Interest rate risk The premiums from writing index call options and amounts available for distribution from the Fund’s options activity may decrease in declining interest rate environments. The value of the Fund’s common stock investments and any fixed income investments may also be influenced by changes in interest rates. Higher yielding stocks, any fixed income investments and stocks of issuers whose businesses are substantially affected by changes in interest rates may be particularly sensitive to interest rate risk. Portfolio turnover The Fund may engage in short-term trading strategies, and securities may be sold without regard to the length of time held when, in the opinion of Wellington Management, investment considerations warrant such action. The Fund’s Option Strategy may lead to higher levels of portfolio turnover to the extent that the Fund is required to sell portfolio securities to meet its obligations as the seller of index options contracts. These policies may have the effect of increasing the annual rate of portfolio turnover of the Fund. Higher rates of portfolio turnover would likely result in higher brokerage commissions and may generate short-term capital gains taxable as ordinary income, which may have a negative impact on the Fund’s performance over time. Defensive positions During periods of adverse market or economic conditions, the Fund may temporarily invest all or a substantial portion of its total assets in cash or cash equivalents. The Fund will not be pursuing its investment objective in these circumstances and could miss favorable market developments. Financial leverage risk Although the Fund has no current intention to do so, the Fund is authorized and reserves the flexibility to utilize leverage through the issuance of preferred shares and/or borrowings, including the issuance of debt securities. In the event that the Fund determines in the future to utilize investment leverage, there can be no assurance that such a leveraging strategy will be successful during any period in which it is employed. Leverage creates risks for Common Shareholders, including the likelihood of greater volatility of net asset value and market price of the Common Shares and the risk that fluctuations in distribution rates on any preferred shares or fluctuations in borrowing costs may affect the return to Common Shareholders. To the extent the returns derived from securities purchased with proceeds received from leverage exceeds the cost of leverage, the Fund’s distributions may be greater than if leverage had not been used. Conversely, if the returns from the securities purchased with such proceeds are not sufficient to cover the cost of leverage, the amount available for distribution to Common Shareholders will be less than if leverage had not been used. In the latter case, the Adviser, in its best judgment, may nevertheless determine to maintain the Fund’s leveraged position if it deems such action to be appropriate. The costs of an offering of preferred shares and/or a borrowing program would be borne by Common Shareholders and consequently would result in a reduction of the net asset value of Common Shares. In addition, the fee paid to the Adviser will be calculated on the basis of the Fund’s average daily gross assets, including proceeds from the issuance of preferred shares and/or borrowings, so the fee will be higher when leverage is utilized, which may create an incentive for the Adviser to employ financial 45 leverage. In this regard, holders of preferred shares do not bear the investment advisory fee. Rather, Common Shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of the preferred shares offering. Anti-takeover provisions The Fund’s Agreement and Declaration of Trust includes provisions that could limit the ability of other persons or entities to acquire control of the Fund or to change the composition of its Board. These provisions may deprive shareholders of opportunities to sell their Common Shares at a premium over the then current market price of the Common Shares. Given the risks described above, an investment in the Common Shares may not be appropriate for all investors. You should carefully consider your ability to assume these risks before making an investment in the Fund. Equity Strategy risks Issuer risk The value of an issuer’s securities that are held in the Fund’s portfolio may decline for a number of reasons that directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s goods and services. Common stock and other equity securities risk The Fund will invest primarily in common stocks, which represent an ownership interest in a company. The Fund can also invest in securities that can be exercised for or converted into common stocks (such as convertible preferred stock). Common stocks and similar equity securities are more volatile and more risky than some other forms of investment. Therefore, the value of your investment in the Fund may fluctuate and may be worth less than your initial investment.Common stock prices fluctuate for many reasons, including changes in investors’ perceptions of the financial condition of an issuer, the general condition of the relevant stock market or when political or economic events affecting the issuers occur. In addition, common stock prices may be sensitive to rising interest rates as the costs of capital rise for issuers. Because convertible securities can be converted into equity securities, their values will normally increase or decrease as the values of the underlying equity securities increase or decrease. Convertible Securities Risk Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. In the absence of adequate anti-dilutive provisions in a convertible security, dilution in the value of the Fund’s holding may occur in the event the underlying stock is subdivided, additional equity securities are issued for below market value, a stock dividend is declared or the issuer enters into another type of corporate transaction that has a similar effect. Limitations on protection in declining markets Although the Equity Strategy will emphasize a combination of investment sleeves that seeks to limit investment losses relative to the broader equity markets during declining market circumstances, there is no assurance that this strategy will be effective.Moreover, even if the Equity Strategy is effective in limiting losses relative to broader equity markets, there is still a risk that the Equity Strategy will incur substantial losses on an absolute basis in such circumstances.For example, on a purely hypothetical basis, if broader equity markets decline by an average of 30% during a particular period and the Equity Strategy provides a negative return of 15% during such period, the Equity Strategy will have achieved its goal of significant relative downside equity market protection but will still incur significant losses. Foreign investment risk Funds that invest in securities of companies located in foreign countries or in securities traded principally in securities markets outside the United States are subject to additional and more varied risks, as the value of foreign securities may change more rapidly and extremely than the value of U.S.securities. The securities markets of many foreign countries are relatively small, with a limited number of companies representing a small number of industries. Additionally, issuers of foreign securities may not be subject to the same degree of regulation as U.S.issuers. Reporting, accounting and auditing standards of foreign countries differ, in some cases significantly, from U.S.standards. There are generally higher commission rates on foreign portfolio transactions, transfer taxes, higher 46 custodial costs and the possibility that foreign taxes, including withholding taxes, will be charged on dividends and interest payable on foreign securities. Also, for lesser developed countries, nationalization, expropriation or confiscatory taxation, adverse changes in investment or exchange control regulations (which may include suspension of the ability to transfer currency from a country), political changes or diplomatic developments could adversely affect the Fund’s investments. In the event of nationalization, expropriation or other confiscation, the Fund could lose its entire investment in a foreign security. All funds that invest in foreign securities are subject to these risks. The Fund may invest up to 30% of its total assets in the securities of foreign issuers, including those based in countries with “emerging market” economies.These securities are subject to greater levels of foreign investment risk than securities of issuers in more developed foreign markets, since emerging market securities may present market, credit, currency, liquidity, legal, political and other risks greater than, or in addition to, risks of investing in developed foreign countries. These risks include: high currency exchange rate fluctuations; increased risk of default (including both government and private issuers); greater social, economic, and political uncertainty and instability (including the risk of war); more substantial governmental involvement in the economy; less governmental supervision and regulation of the securities markets and participants in those markets; controls on foreign investment and limitations on repatriation of invested capital and the Fund’s ability to exchange local currencies for U.S.dollars; unavailability of currency hedging techniques in certain emerging market countries; the fact that companies in emerging market countries may be newly organized and may be smaller and less seasoned; the difference in, or lack of, auditing and financial reporting standards, which may result in unavailability of material information about issuers; different clearance and settlement procedures, which may be unable to keep pace with the volume of securities transactions or otherwise make it difficult to engage in such transactions; difficulties in obtaining and/or enforcing legal judgments in foreign jurisdictions; and significantly smaller market capitalizations of emerging market issuers. Currency risk Currency risk is the risk that fluctuations in exchange rates may adversely affect the U.S.dollar value of the Fund’s investments. Currency risk includes both the risk that currencies in which the Fund’s investments are traded, or currencies in which the Fund has taken an active investment position, will decline in value relative to the U.S.dollar and, in the case of hedging positions, that the U.S.dollar will decline in value relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly for a number of reasons, including the forces of supply and demand in the foreign exchange markets, actual or perceived changes in interest rates, and intervention (or the failure to intervene) by U.S.or foreign governments or central banks, or by currency controls or political developments in the U.S.or abroad. The Fund’s foreign currency holdings and/or investments in securities denominated in foreign currencies or related derivative instruments may be adversely affected by changes in foreign currency exchange rates. Currency risk exists for the Fund, which may regularly invest in securities denominated in foreign currencies or enter into derivative foreign currency transactions. Derivative foreign currency transactions (such as futures, forwards and swaps) may also involve leveraging risk, in addition to currency risk. Leverage may disproportionately increase the Fund’s portfolio losses and reduce opportunities for gain when interest rates, stock prices or currency rates are changing. Small and medium cap company risk Compared to investment companies that focus only on large capitalization companies, the Fund’s share price and net asset value may be more volatile to the extent that it invests in small and medium capitalization companies. Compared to large companies, small and medium capitalization companies are more likely to have (i)more limited product lines or markets and less mature businesses, (ii)fewer capital resources, (iii)more limited management depth and (iv)shorter operating histories. Further, compared to large cap stocks, the securities of small and medium capitalization companies are more likely to experience sharper swings in market values, be harder to sell at times and at prices that Wellington Management believes appropriate, and offer greater potential for gains and losses. Growth investing risk The Fund may invest substantially in stocks with “growth” characteristics. Growth stocks can react differently to issuer, political, market and economic developments than the market as a whole and other types of stocks. Growth stocks tend to be more expensive relative to their earnings or assets compared to other types of stocks. As a result, growth stocks tend to be sensitive to changes in their earnings and more volatile than other types of stocks. Value investing risk 47 The Fund may invest substantially in stocks that the Subadviser believes are undervalued or inexpensive relative to other investments. These types of securities may present risks in addition to the general risks associated with investing in common and preferred stocks. These securities generally are selected on the basis of an issuer's fundamentals relative to current market price. Such securities are subject to the risk of misestimation of certain fundamental factors. In addition, during certain time periods, market dynamics may favor "growth" stocks of issuers that do not display strong fundamentals relative to market price based upon positive price momentum and other factors. Disciplined adherence to a "value" investment mandate during such periods can result in significant underperformance relative to overall market indices and other managed investment vehicles that pursue growth style investments and/or flexible equity style mandates. Liquidity risk The Fund may invest up to 15% of its total assets in securities for which there is no readily available trading market or which are otherwise illiquid.For purposes of this test, the Fund generally will treat Rule 144A eligible securities as liquid pursuant to procedures adopted by the Fund.The Fund may not be able to readily dispose of illiquid securities at prices that approximate those at which the Fund could sell such securities if they were more widely traded and, as a result of such illiquidity, the Fund may have to sell other investments or engage in borrowing transactions if necessary to raise cash to meet its obligations. In addition, the limited liquidity could affect the market price of the securities, thereby adversely affecting the Fund’s net asset value and market price, and at times may make the disposition of securities impracticable. Dividend income risk Wellington Management may not be able to anticipate the level of dividends that companies will pay in any given timeframe. Dividends on common stocks are not fixed and can vary significantly over the short term and long term.There is no guarantee that the issuers of common stocks in which the Fund invests will declare dividends in the future or that if declared they will remain at current levels or increase over time.A change in the favorable provisions of the U.S. federal tax laws may limit the Fund’s ability to benefit from dividend increases or special dividends, may effect a widespread reduction in announced dividends and may adversely impact the valuation of the shares of dividend-paying companies, which could adversely impact the value of the Fund’s Common Shares. Hedging derivatives risk Other than as stated in the Option Strategy and its use of foreign currency forwards, the Fund does not intend to use derivatives for hedging purposes, although it has reserved the right to do so.If the Fund uses derivatives for hedging purposes, the following risks will apply.Hedging transactions may increase the volatility of the Fund and, if the transaction is not successful, could result in a significant loss to the Fund.The use of derivative instruments could produce disproportionate gains or losses, more than the principal amount invested.Investing in derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments and, in a down market, could become harder to value or sell at a fair price.The Fund also will be subject to credit risk with respect to the counterparties to any OTC derivatives contracts purchased by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract, the Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances.The specific risks applicable to the derivatives in which the Fund may invest are described below: ●Futures contracts.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions) and risk of disproportionate loss are the principal risks of engaging in transactions involving futures contracts. ●Exchange-traded options.Liquidity risk (i.e., the inability to enter into closing transactions) and risk of disproportionate loss are the principal risks of engaging in transactions involving exchange-traded options. ●Over-the-counter options.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions) and risk of disproportionate loss are the principal risks of engaging in transactions involving over-the-counter options. 48 ●Credit default swaps.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions), interest rate risk, risk of default of the underlying reference obligation and risk of disproportionate loss are the principal risks of engaging in transactions involving credit default swaps. ●Interest rate swaps.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions), interest rate risk and risk of disproportionate loss are the principal risks of engaging in transactions involving interest rate swaps. ●Foreign Currency Forwards.Counterparty risk, liquidity risk (i.e., the inability to enter into closing transactions), foreign currency risk and risk of disproportionate loss are the principal risks of engaging in transactions involving foreign currency forward contracts. Derivatives Regulation Risk On July 21, 2010, Congress enacted the Dodd-Frank Wall Street Reform and Consumer Protection Act, Title VII of which will impose comprehensive regulation on certain OTC derivatives, including certain types of options and other derivatives transactions in which the Fund may seek to engage (the “Act”). The Act, many provisions of which will begin to take effect in July 2011, will require central clearing and exchange-style trade execution for many swap, option and other derivatives transactions that are currently traded in the OTC derivatives markets. The Act provides, as pertinent here, the CFTC or the SEC with authority to impose position limits in the swap markets. Subject to rulemaking by the CFTC or the SEC, the Act will require certain large swap market participants (i.e. swap dealers, security based swap dealers, major swap participants and major security-based swap participant) to register with the CFTC or the SEC, as applicable, and they will be subject to substantial supervision and regulation, including capital standards, margin requirements, business conduct standards, and recordkeeping and reporting requirements. The CFTC and SEC have issued proposed regulations with quantitative tests and thresholds to determine whether an entity is an MSP or MSBSP. While it seems unlikely that the Fund would be considered an MSP or MSBSP under such proposed tests, the proposed regulations have not yet been finalized and may be subject to substantial revision in the rulemaking process. Such treatment could subject the Fund to additional capital or margin requirements relating to its derivatives activities, and to additional restrictions on those activities. If that occurs, it could have an adverse effect on the Fund’s ability to engage in the options strategies described in this prospectus, increase the costs of such activities, and/or otherwise reduce the effectiveness of the Fund’s investment strategies. In addition, even if the Fund is not considered a MSP, the increased regulation of derivatives trading imposed by the Act may impose additional regulatory burdens that could increase the costs and reduce the benefits of the Fund’s derivatives trading strategy. Initial Public Offerings Risk Initial Public Offerings (“IPO”) and companies that have recently become public have the potential to produce substantial gains for the Fund. However, there is no assurance that the Fund will have access to profitable IPOs. Furthermore, stocks of newly-public companies may decline shortly after the IPO. If the Fund’s assets grow, it is likely that the effect of the Fund’s investment in IPOs on the Fund’s return will decline. Duration Risk Duration measures the expected life of a fixed-income security, which can determine its sensitivity to changes in the general level of interest rates. Securities with longer durations tend to be more sensitive to interest rate changes than securities with shorter durations. A mutual fund with a longer dollar-weighted average duration can be expected to be more sensitive to interest rate changes than a fund with a shorter dollar-weighted average duration. Duration differs from maturity in that it considers a security's coupon payments in addition to the amount of time until the security matures. As the value of a security changes over time, so will its duration. A portfolio with negative duration generally incurs a loss when interest rates and yield fall. Option Strategy risks Options risk S&P 500 and other index risks 49 The put option spreads employed in the downside equity market protection aspect of the Option Strategy reference the performance of the S&P 500, a broad-based U.S. stock market index, or other market indices. Net costs incurred by the Fund and the structure of its options positions will be determined by market volatility levels and other options valuation factors reflected in the market pricing of index options at the time the positions are entered into.Returns realized on the Fund’s put spread positions over each roll cycle will be determined by the performance of the index. If the index does not depreciate sufficiently over the period to provide a benefit large enough to offset the net premium paid, the Fund will incur a net loss. The amount of potential loss in the event of a sharp market movement is subject to a cap defined by the difference in strike prices between the written and purchased put options in the put option spread, and the notional value of the positions. Options risks generally A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived and well-executed options program may be adversely affected by market behavior or unexpected events. Successful options strategies may require the anticipation of future movements in securities prices, interest rates and other economic factors. No assurances can be given that the Subadviser’s judgments in this respect will be correct. The trading price of options may be adversely affected if the market for such options becomes less liquid or smaller. The Fund may close out a written option position by buying the option instead of letting it expire or be exercised. Similarly, the Fund may close out a purchased option position by selling the option instead of holding until exercise. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position by buying or selling the option.See “Over-the-counter options risk” below.Reasons for the absence of a liquid secondary market on an exchange include the following: (i)there may be insufficient trading interest in certain options; (ii)restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii)trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv)unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v)the facilities of an exchange or the Options Clearing Corporation (the “OCC”), a market clearinghouse, may not at all times be adequate to handle current trading volume; or (vi)a regulator or one or more exchanges could, for economic or other reasons, decide to discontinue the trading of options (or a particular class or series of options) at some future date. If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. The Fund’s options positions will be marked to market daily. The value of S&P 500 and other index options is affected by changes in the value and dividend rates of the securities represented in the index, changes in interest rates, changes in the actual or perceived volatility of the index and the remaining time to the options’ expiration, as well as trading conditions in the options market. There are significant differences between securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events.For further description of correlation risk, see “Risk of call options” and “Risk of put options and put option spreads” below. The Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which such options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options that the Fund may sell or purchase may be affected by options sold or purchased by other investment advisory clients of the Adviser or Subadviser. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and may impose certain other sanctions. There can be no assurance that a liquid market will exist when the Fund seeks to close out an options position. See “Over-the-counter options risk” below. Risk of call options The purchaser of an index call option has the right to receive a cash payment equal to any appreciation in the value of the index over the strike price of the call option as of the valuation date of the option. Because their exercise is settled in cash, sellers of index call options such as the Fund cannot provide in advance for their potential settlement obligations by acquiring and holding the underlying 50 securities. As the writer of index call options, the Fund will be responsible, during the option’s life, for any increases in the value of the index above the strike price of the call option.Thus, the exercise of call options sold by the Fund may require the Fund to sell portfolio securities to generate cash at inopportune times or for unattractive prices. The Fund’s earnings premium from written call options will be reduced by the amount of net premiums that the Fund pays to purchase put spreads.As discussed above, in purchasing a put spread the Fund will pay a higher premium for the purchased put it receives than the purchased put that it sells.Thus, there will be a net premium cost to the Fund for the put spread transaction.This cost will reduce premium earnings on call options sold. In the case of index options, the Fund attempts to maintain written call options positions on equity indexes whose price movements, taken in the aggregate, correlate with the price movements of some or all of the equity securities and other securities held in the Fund’s portfolio. However, the Fund will not hold stocks that replicate the indices on which it writes call options, and a substantial portion of the Fund’s holdings will normally be comprised of stocks not included in the indices on which it writes call options.Accordingly, this strategy involves significant risk that the changes in value of the indices underlying the Fund’s written call options positions will not correlate with changes in the market value of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund (including at times when the market values of securities held by the Fund are declining), which may exceed any gains received by the Fund from options premiums and increase in value of the Fund’s portfolio securities. In these and other circumstances, the Fund may be required to sell portfolios securities to satisfy its obligations as the writer of an index call option, when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. Risk of call options on individual securities If the Fund writes call options on individual securities, there are several risks associated with such transactions. For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objective. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. If the Fund writes a covered call option on an individual security, the Fund forgoes, during the option's life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss, minus the option premium received, should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price.Additionally, a reduction in the exercise price of an option would reduce the Fund's capital appreciation potential on the underlying security. Risk of put options and put option spreads The purchaser of an index put option has the right to receive a cash payment equal to any depreciation in the value of the index below the strike price of the put option as of the valuation date of the option. Because their exercise is settled in cash, sellers of index put options such as the Fund cannot provide in advance for their potential settlement obligations by selling short the underlying securities. As the writer of index put options, the Fund will be responsible, during the option’s life, for any decreases in the value of the index 51 below the strike price of the put option. When an index put option is exercised, the Fund will be required to deliver an amount of cash determined by the excess of the strike price of the option over the value of the index at contract termination.Thus, the exercise of put options sold by the Fund may require the Fund to sell portfolio securities to generate cash at inopportune times or for unattractive prices. This risk may be mitigated by purchasing put options because the amount payable on a written put will be offset by the amounts received upon the exercise of the purchased put, so long as the purchased and sold puts have the same notional value and strike price. As compared to purchasing a put option, the Fund's use of put spreads in the Option Strategy limits the amount of downside protection provided by the position to the width of the spread less net premiums paid.The economic effect of purchasing a “put option spread” will be to minimize downside risk within a certain spectrum of market decline, creating a range of protection against downside loss.However, if the equity market and subsequent index declines are greater than the range of the purchased put option spread, then the Fund will not benefit from put protection to the extent of that additional amount. Accordingly, if the applicable index declines below the exercise price of the sold put option, the Fund will bear the risk of this loss which may be substantial in sharply declining markets.Thus, a purchased put spread will only mitigate exposure to decline markets to a limited extent defined by the width of the spread.If, at the time of contract expiration, the strike prices of both the purchased and written puts within a spread are below the then-current Index level, the Fund will incur a loss on the spread position equal to the amount by which the premiums paid for the purchased put exceed the premiums received for the sold put.In other words, it will have paid for protection from which it did not ultimately benefit.If, at the time of contract expiration, the purchased put is in-the-money but the written put is not, the Fund will receive a benefit from the position equal to the difference between the strike price on the purchased put and the then-current index level less the net premiums paid.This amount may be up to the difference in the strike prices of the purchased and sold puts less the net premiums paid.If, at the time of contract expiration, both the purchased put and the written put are in-the-money, the Fund will receive a benefit from the position equal to the difference in the strike prices of the purchased and sold puts less the net premiums paid. Options basis risk Finally, as noted above, the Fund will enter into put spreads based upon the S&P 500 and/or other securities indices that may not correlate closely with the Fund's holdings in the Equity Strategy, in particular holdings in non-U.S. securities.In this regard, the Fund's emphasis on downside protection in the Equity Strategy means that it will seek to make investments that will decline less in value than broad based indices in declining market circumstances.If this strategy is successful and the Fund's holdings in the Equity Strategy decline less in value than the indices on which it purchases put spreads, then the loss limitation will be enhanced by the lack of close correlation.On the other hand, if the negative aspect protection component of the Equity Strategy is not successful and the Fund's holdings decline by a greater amount than the indices on which it purchases puts spreads, then the hedging effect of the put spreads will be more limited than if the put spreads were more closely correlated with the Fund's holdings. Over-the-counter options risk The Fund may use unlisted (or “over-the-counter”) options, which differ from traded options in that they are two-party contracts, with price and other terms negotiated between buyer and seller, and generally do not have as much market liquidity as exchange-traded options. The counterparties to these transactions will typically be major international banks, broker-dealers and financial institutions. The Fund may be required to treat as illiquid over-the-counter options purchased, as well as securities being used to cover certain written over-the-counter options. The over-the-counter options written by the Fund will not be issued, guaranteed or cleared by the OCC or any other clearing agency. In addition, the Fund’s ability to terminate over-the-counter options may be more limited than its ability to terminate exchange-traded options and may involve enhanced risk that banks, broker-dealers or other financial institutions participating in such transactions will not fulfill their obligations. In the event of default or insolvency of the counterparty, the Fund may be unable to liquidate an over-the-counter option position. Risks of writing options As the writer of a call option covered with a security held by the Fund, the Fund forgoes, during the option's life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. As the Fund writes such covered calls over more of its portfolio, its ability to benefit from capital appreciation becomes more limited. To the extent the Fund writes call options that are not fully covered by securities in its portfolio, it will lose money if the portion of the security or securities underlying the option that is not covered by securities in the Fund's portfolio appreciate in value above the exercise price of the option by an amount that exceeds the premium received on the option. The amount of this loss could be unlimited. The writer of an option has no control 52 over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. When the Fund writes covered put options, it bears the risk of loss if the value of the underlying stock declines below the exercise price minus the put premium. If the option is exercised, the Fund could incur a loss if it is required to purchase the stock underlying the put option at a price greater than the market price of the stock at the time of exercise plus the put premium the Fund received when it wrote the option. While the Fund's potential gain in writing a covered put option is limited to distributions earned on the liquid assets securing the put option plus the premium received from the purchaser of the put option, the Fund risks a loss equal to the entire exercise price of the option minus the put premium. Limitation on Option Writing Risk The number of call options the Fund can write is limited by the total assets the Fund holds and is further limited by the fact that all options represent 100 share lots of the underlying common stock. Furthermore, the Fund's options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which such options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options which the Fund may write or purchase may be affected by options written or purchased by other investment advisory clients of the Advisors. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose certain other sanctions. Risks of the Option Strategy on overall Fund performance in rising markets Although the Equity Strategy seeks broad based exposure to equity markets while emphasizing downside equity protection, the cost of maintaining the put option spread in rising markets will reduce the returns of the Equity Strategy, and could result in lower returns than other equity funds that do not employ downside protection strategies.To minimize the cost of maintaining the put spread option in changing markets (particularly rising markets) and its potential negative impact on the Fund’s total return, the Subadviser has the flexibility to change the percentage ranges that the strike prices of the puts are “out-of-the-money.” The Fund, however, intends to maintain the downside protection option strategies even during rising markets. The income enhancement element of the Option Strategy also entails additional risks that could impact the Fund’s overall total return in rising markets.If the indexes on which the call options are written rise, the Fund could have to sell underlying portfolio securities to meet the cash payment due on expiration of an in-the-money call option.Such a sale could be at an inopportune time or at unattractive relative prices.Wellington Management will attempt to maintain for the Fund written call options positions on equity indices whose price movements, taken in the aggregate, closely correlate with the price movements of some or all of the equity securities held in the Fund’s equity portfolio. However, this strategy involves the risk that changes in value of the indices underlying the Fund’s written index call options positions will not correlate closely with changes in the market values of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indices underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from the receipt of options premiums or the Equity Strategy and may be significant. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s total return. MANAGEMENT OF THE FUND TRUSTEES AND OFFICERS The overall management of the Fund, including supervision of the duties performed by the Adviser and Wellington Management, is the responsibility of the Fund’s Board, under the law of The Commonwealth of Massachusetts and the 1940 Act. The Trustees are responsible for the Fund’s overall management, including adopting the investment and other policies of the Fund, electing and replacing officers and selecting and supervising the Fund’s Adviser and Subadviser. The names and business addresses of the trustees 53 and officers of the Fund and their principal occupations and other affiliations during the past five years, as well as a description of committees of the Board, are set forth under “Trustees and Officers” in the SAI. THE ADVISER John Hancock Advisers, LLC is the Fund’s investment adviser and administrator and is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).The Adviser is a wholly-owned subsidiary of John Hancock Life Insurance Company (U.S.A.), a subsidiary of Manulife Financial Corporation (“Manulife Financial” or “MFC”).John Hancock Life Insurance Company (U.S.A.) and its subsidiaries (“John Hancock”) today offer a broad range of financial products and services, including whole, term, variable, and universal life insurance, as well as college savings products, mutual funds, fixed and variable annuities, long-term care insurance and various forms of business insurance. Manulife Financial is a leading Canadian-based financial services group serving millions of customers in 22 countries and territories worldwide.Operating as Manulife Financial in Canada and Asia, and primarily through John Hancock in the United States, the company offers clients a diverse range of financial protection products and wealth management services through its extensive network of employees, agents and distribution partners.Funds under management by Manulife Financial and its subsidiaries were Cdn$[] billion (U.S.$[] billion) as at , 2011. Manulife Financial trades as “MFC” on the Toronto Stock Exchange, the New York Stock Exchange (the “NYSE”) and the Pacific Stock Exchange; and under “945” on the Stock Exchange of Hong Kong.Manulife Financial can be found on the Internet at www.manulife.com. JHA provides office space to the Fund and administrative and clerical services relating to the Fund’s books and records and preparation of reports.As of , 2011, the Adviser and its affiliates managed approximately $[] billion.The Adviser has been managing closed-end funds since 1971. Advisory Agreement.Under the general supervision of the Board, the Adviser administers the business and affairs of the Fund.The Adviser also selects (subject to approval of the Board), contracts with and compensates Wellington Management to manage the investment and reinvestment of the assets of the Fund.The Adviser does not itself manage the Fund’s portfolio assets but has ultimate responsibility to oversee Wellington Management.In this connection, the Adviser monitors Wellington Management’s management of the Fund’s investment operations in accordance with the investment objective and related policies of the Fund, reviews Wellington Management’s performance and reports periodically on such performance to the Board. In return for these services, the Fund has agreed to pay the Adviser as compensation under the Advisory Agreement an annual fee in the amount of []% of the average daily gross assets of the Fund.The Adviser will not be liable to the Fund except for willful misfeasance, bad faith, gross negligence or reckless disregard of its duties and obligations.For purposes of the Advisory Agreement and the Sub-Advisory Agreements, gross assets of the Fund means total assets of the Fund (including any assets attributable to any leverage that may be outstanding) minus the sum of accrued liabilities (other than liabilities representing financial leverage). The Advisory Agreement has an initial term of two years, and may continue thereafter so long as such continuance is specifically approved at least annually by a majority of the Board and a majority of the Trustees who are not “interested persons” (as defined in the 1940 Act) of the Fund (the “Independent Trustees”).The Fund or the Adviser may terminate the Agreement at any time without penalty on 60 days’ written notice to the other party.Material amendments to the Agreement require shareholder approval. Service Agreement.The Fund operates under a Service Agreement with JHA, under which JHA provides “Non-Advisory Services” that include, but are not limited to, legal, tax, accounting, valuation, financial reporting and performance, compliance, service provider oversight, portfolio and cash management, SEC filings, graphic design, and other services that are not investment advisory in nature.JHA is reimbursed for its costs in providing Non-Advisory Services to the Fund under the Service Agreement. JHA is not liable for any error of judgment or mistake of law or for any loss suffered by the Fund in connection with the matters to which the Service Agreement relates, except losses resulting from willful misfeasance, bad faith or negligence by JHA in the performance of its duties or from reckless disregard by JHA of its obligations under the Agreement. The Service Agreement has an initial term of two years, and may continue thereafter so long as such continuance is specifically approved at least annually by a majority of the Board and a majority of the Independent Trustees.The Fund or JHA may terminate the Agreement at any time without penalty on 60 days’ written notice to the other party.The Agreement may be amended by mutual written agreement of the parties, without obtaining shareholder approval. THE SUBADVISER 54 Wellington Management serves as a subadviser to the Fund. Wellington Management will be responsible for the day-to-day management of the Fund’s portfolio investments in the Equity Strategy and will be responsible for formulating and implementing the Fund’s Option Strategy.Wellington Management is a professional investment counseling firm which provides services to investment companies, employee benefit plans, endowments, foundations and other institutions. Wellington Management and its predecessor organizations have provided investment advisory services for over 70 years.As of December 31, 2010, Wellington Management had approximately $634 billion in assets. A discussion regarding the basis for the Board approval of the Fund’s Investment Advisory Agreement and Sub-Advisory Agreements will be available in the Fund’s semi-annual report for the period ended []. The Fund, the Adviser and Wellington Management have adopted codes of ethics relating to personal securities transactions (the “Codes of Ethics”). The Codes of Ethics permit the Adviser and Wellington Management personnel to invest in securities (including securities that may be purchased or held by the Fund) for their own accounts, subject to certain pre-clearance, reporting and other restrictions and procedures contained in such Codes of Ethics. PORTFOLIO MANAGERS Wellington Management Wellington Management will be responsible for the day-to-day management of the Fund’s portfolio investments in the Equity Strategy and will be responsible for formulating and implementing the Fund’s Option Strategy.The Fund is managed by a team of portfolio managers at Wellington Management which is led by: Kent M. Stahl, CFA. Senior Vice President and Director of Investments and Risk Management of Wellington Management, has served as Portfolio Manager of the Fund since its inception. Mr. Stahl joined Wellington Management as an investment professional in 1998. Gregg R. Thomas, CFA. Vice President and Director of Risk Management of Wellington Management, has been involved in portfolio management and securities analysis for the Fund since its inception. Mr. Thomas joined the firm in 2001 and has been an investment professional since 2004. Additional Information Regarding Portfolio Managers The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. CUSTODIAN AND TRANSFER AGENT State Street Bank and Trust Company, Lafayette Corporate Center, Two Avenue de Lafayette, Boston, MA 02111, is the custodian of the Fund, holds the Fund’s assets, settles all portfolio trades and collects most of the valuation data required for calculating the Fund’s net asset value. Mellon Investor Services, 480Washington Boulevard, Jersey City, New Jersey, 07310, is the transfer agent and dividend disbursing agent of the Fund. DETERMINATION OF NET ASSET VALUE The Fund’s net asset value per Common Share (“NAV”) is calculated by dividing the value of the Fund’s net assets by the number of outstanding Common Shares.NAV is determined each day the NYSE is open as of the close of regular trading (normally, 4:00p.m., Eastern time).In computing NAV, portfolio securities of the Fund are valued at their current market values determined on the basis of market quotations.If market quotations are not readily available, securities are valued at fair value as determined by the Board.Fair valuation involves subjective judgments, and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. The Fund may use one or more third-party pricing services to assist it in determining the market value of securities in the Fund’s portfolio.State Street Bank and Trust Company calculates the Fund’s NAV by dividing the value of the Fund’s total assets (the value 55 of the securities the Fund holds plus cash or other assets, including interest accrued but not yet received), less accrued expenses of the Fund, less the Fund’s other liabilities (including dividends payable and any borrowings) by the total number of Common Shares outstanding. On any day an international market is closed and the NYSE is open, any foreign securities will be valued at the prior day’s close with the current day’s exchange rate.Trading of foreign securities may take place on Saturdays and U.S. business holidays on which the Fund’s NAV is not calculated.Consequently, the Fund’s portfolio securities may trade and the Fund’s NAV may be significantly affected on days when the Fund and NYSE are not open for business.As a result, the Fund’s NAV may change at times when it is not possible to purchase or sell shares of the Fund. For purposes of calculating the Fund’s NAV, investment transactions are accounted for on a “trade date plus one basis” (i.e., the business day following the trade date).However, for financial reporting purposes, investment transactions are reported on the trade date. Portfolio securities are valued by various methods, which are generally described below.The Fund’s portfolio securities also may be fair valued by the Fund’s Pricing Committee in certain instances. Most equity securities that are traded on stock exchanges (including securities traded in both the over-the-counter (“OTC”) market and on an exchange) are valued at the last sales prices as of the close of the exchange in the principal market on which the security trades, or, lacking any sales, at the closing bid prices.Certain exceptions exist.For example, securities traded on the London Stock Exchange and NASDAQ are valued at the official closing price. Securities traded only in the OTC market are generally valued at the last bid prices quoted by brokers that make markets in the securities at the close of regular trading on the NYSE. Debt securities for which market quotations are readily available may be valued at market value determined by the security’s most recent bid price (sales price if the principal market is an exchange) in the principal market in which it is normally traded, as furnished by recognized dealers in such securities.Debt securities (other than certain short term debt securities that are valued at amortized cost) and convertible securities also may be valued on the basis of information furnished by a pricing service.A number of pricing services are available and the Fund may use various pricing services or discontinue the use of any pricing service. Certain short term debt instruments will be valued on an amortized cost basis.Under this method of valuation, the instrument is initially valued at cost.For securities purchased at a discount or premium, the Fund assumes a constant proportionate amortization in value until maturity, regardless of the impact of fluctuating interest rates on the market value of the instrument.While the amortized cost method provides certainty in valuation, it may result in periods during which value, as determined by amortized cost, is higher or lower than the price that would be received upon sale of the instrument. Shares of open-end investment companies are valued based on the NAV of those investment companies. The value of securities denominated in foreign currencies is converted into U.S. dollars at the prevailing exchange rate at the close of the NYSE. Exchange-traded options are valued at sale prices, if available, and at the mean of the bid and ask prices if a sale price is unavailable. Futures contracts are valued at the most recent settlement price. A non-negotiable security not treated as an illiquid security because it may be redeemed by the issuer, subject to a penalty for early redemption, shall be assigned a value that takes into account the reduced amount that would be received if it were liquidated at the time of valuation. DISTRIBUTION POLICY Commencing with the Fund’s first distribution, the Fund intends to make regular quarterly distributions to Common Shareholders sourced from the Fund’s cash available for distribution. “Cash available for distribution” will consist of the Fund’s (i)investment company taxable income, which includes among other things, dividend and ordinary income after payment of Fund expenses, short-term capital gain (for example, a portion of the premiums earned in connection with the Fund’s Option Strategy) and income from certain hedging and interest rate transactions, (ii)qualified dividend income and (iii)long-term capital gain (gain from the sale of capital assets held longer than one year). The Board may modify this distribution policy at any time without obtaining the approval of 56 Common Shareholders. The initial distribution is expected to be declared approximately 45days and paid approximately 90 to 120days after the completion of this offering, depending on market conditions. Expenses of the Fund will be accrued each day. To the extent that the Fund’s net investment income for any year exceeds the total quarterly distributions paid during the year, the Fund will make a special distribution at or near year-end of such excess amount as may be required. Over time, all of the Fund’s investment company taxable income will be distributed. Pursuant to the requirements of the 1940 Act, in the event the Fund makes distributions from sources other than income, a notice will accompany each quarterly distribution with respect to the estimated source of the distribution made. Such notices will describe the portion, if any, of the quarterly dividend which, in the Fund’s good faith judgment, constitutes long-term capital gain, short-term capital gain, investment company taxable income or a return of capital. The actual character of such dividend distributions for U.S. federal income tax purposes, however, will only be determined finally by the Fund at the close of its fiscal year, based on the Fund’s full year performance and its actual net investment company taxable income and net capital gains for the year, which may result in a recharacterization of amounts distributed during such fiscal year from the characterization in the quarterly estimates. At least annually, the Fund intends to distribute any net capital gain (which is the excess of net long-term capital gain over net short-term capital loss) or, alternatively, to retain all or a portion of the year’s net capital gain and pay U.S. federal income tax on the retained gain. As provided under U.S. federal tax law, Common Shareholders of record as of the end of the Fund’s taxable year will include their attributable share of the retained gain in their income for the year as a long-term capital gain, and will be entitled to a tax credit or refund for the tax deemed paid on their behalf by the Fund. The Fund may treat the cash value of tax credit and refund amounts in connection with retained capital gains as a substitute for equivalent cash distributions. The tax treatment and characterization of the Fund’s distributions may vary substantially from time to time because of the varied nature of the Fund’s investments. If the Fund’s total quarterly distributions in any year exceed the amount of its net investment taxable income for the year, any such excess would be characterized as a return of capital for U.S. federal income tax purposes to the extent not designated as a capital gain dividend. Distributions in any year may include a substantial return of capital component. Under the 1940 Act, for any distribution that includes amounts from sources other than net income (calculated on a book basis), the Fund is required to provide Common Shareholders a written statement regarding the components of such distribution. Such a statement will be provided at the time of any distribution believed to include any such amounts. A return of capital is a distribution to Common Shareholders that is not attributable to the Fund’s earnings but, represents a return of part of the Common Shareholder’s investment. If the Fund’s distributions exceed the Fund’s current and accumulated earnings and profits, such excess will be treated first as a tax-free return of capital to the extent of the shareholder’s tax basis in the Common Shares (thus reducing a shareholder’s adjusted tax basis in his or her Common Shares), and thereafter as capital gain assuming the Common Shares are held as a capital asset. Upon the sale of Common Shares, a shareholder generally will recognize capital gain or loss equal to the difference between the amount realized on the sale and the shareholder’s adjusted tax basis in the Common Shares sold. For example, in year one, a Common Shareholder purchased 100shares of the Fund at $10 per Share. In year two, the Common Shareholder received a $1-per-share return of capital distribution, which reduced the basis in each share by $1, to give the Common Shareholder an adjusted basis of $9 per share. In year three, the Common Shareholder sells the 100shares for $15 per Share. Assuming no other transactions during this period, a Common Shareholder would have a capital gain in year three of $6 per share ($15 minus $9) for a total capital gain of $600. During periods in which the Option Strategy does not generate sufficient option premiums or results in net losses, a substantial portion of the Fund’s distributions may be comprised of capital gains from the sale of equity securities held in the Fund’s portfolio, which would involve transaction costs borne by the Fund and may also result in realization of taxable short-term capital gains taxed at ordinary income tax rates (particularly during the initial year of the Fund’s operations when all of the Fund’s portfolio securities will have been held for less than one year). To permit the Fund to maintain more stable distributions, distribution rates will be based on projected annual cash available from distribution. As a result, the distributions paid by the Fund for any particular quarter may be more or less than the amount of cash available for distribution from that quarterly period. In certain circumstances, the Fund may be required to sell a portion of its investment portfolio to fund distributions. Distributions will reduce the Common Shares’ net asset value. The 1940 Act currently limits the number of times the Fund may distribute long-term capital gains in any tax year, which may increase the variability of the Fund’s distributions and result in certain distributions being comprised more heavily of long-term capital gains eligible for favorable income tax rates.TheBoard has approved a managed distribution plan for the Fund.The managed distribution plan will be implemented pursuant to an exemptive order from the SEC granting it an exemption from Section19(b) of the 1940 Act and Rule19b-1 thereunder to permit the Fund to include realized long-term capital gains as a part of its regular distributions to Common Shareholders more frequently than would otherwise be permitted by the 1940 Act (generally once or twice per year). 57 Common Shareholders may automatically reinvest some or all of their distributions in additional Common Shares under the Fund’s dividend reinvestment plan. See “Dividend Reinvestment Plan.” DIVIDEND REINVESTMENT PLAN Pursuant to the Fund’s Dividend Reinvestment Plan (the “Plan”), unless a shareholder is ineligible or elects otherwise, all dividend and capital gains distributions declared in cash are automatically reinvested by Mellon Bank, N.A., as agent for shareholders in administering the Plan (the “Plan Agent”), in additional Common Shares of the Fund. In the event a dividend or capital gains distribution is declared in shares with the option to take cash and the shares are trading at a “market discount,” as described below, the Plan provides that its distribution will be taken in cash and reinvested in accordance with the Plan. Shareholders who are ineligible or who elect not to participate in the Plan will receive all dividends and distributions payable in cash paid by check mailed directly to the shareholder of record (or, if the shares are held in street or other nominee name, then to such nominee) by the Plan Agent, as dividend-paying agent. Shareholders may elect not to participate in the Plan and to receive all distributions of dividends and capital gains declared in cash by sending written instructions to the Plan Agent, as dividend-paying agent, at the address set forth below. Participation in the Plan is completely voluntary and may be terminated or resumed at any time without penalty by written notice if received by the Plan Agent not less than ten days prior to any dividend record date; otherwise, such termination will be effective with respect to any subsequently declared dividend or capital gains distribution. Whenever the Fund declares an ordinary income dividend or a capital gains distribution (collectively referred to as “dividends”) payable either in shares or in cash, non-participants in the Plan will receive cash, and participants in the Plan will receive Common Shares. The shares are acquired by the Plan Agent for the participant’s account, depending upon the circumstances described below, either (i)through receipt of additional unissued but authorized Common Shares from the Fund (“newly issued shares”) or (ii)by purchase of outstanding Common Shares on the open market (“open-market purchases”) on the NYSE or elsewhere. If, on the payment date for any dividend or distribution, the net asset value per share of the Common Shares is equal to or less than the market price per Common Share as determined on the payment date (such condition being referred to herein as “market premium”), the Plan Agent will invest the amount of such dividend or distribution in newly issued shares on behalf of the participant. The number of newly issued Common Shares to be credited to the participant’s account will be determined by dividing the dollar amount of the dividend by the higher of the net asset value per share on the date the shares are issued or 95% of the market price per share on such date. If on the dividend payment date the net asset value per share is greater than the market price (such condition being referred to herein as “market discount”), the Plan Agent will invest the dividend amount (less a pro-rata share of any brokerage commissions) in shares acquired on behalf of the participant in open-market purchases. In the event of a market discount on the payment date for any dividend or distribution, the Plan Agent will be purchasing shares shortly after the payment date of the dividend and in no event later than the day preceding the next ex-dividend date, except where temporary curtailment or suspension of purchase is necessary to comply with the federal securities laws (“last purchase date”) to invest the dividend amount in shares acquired in open-market purchases. It is contemplated that the Fund will pay quarterly income dividends. Therefore, the period during which open-market purchases can be made will exist only from the payment date of the dividend through the date before the next ex-dividend date. The Plan Agent maintains all shareholders’ accounts in the Plan and furnishes written confirmation of all transactions in the account within 60days, including information needed by shareholders for tax records. Shares in the account of each Plan participant will be held by the Plan Agent in non- certificated form in the name of the participant, and each shareholder’s proxy will include those shares purchased or received pursuant to the Plan. The Plan Agent will forward all proxy solicitation materials to participants and vote proxies for shares held pursuant to the Plan in accordance with the instructions of the participants. In the case of shareholders such as banks, brokers or nominees which hold shares for others who are the beneficial owners, the Plan Agent will administer the Plan on the basis of the number of shares certified from time to time by the record shareholders as representing the total amount registered in the record shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. There will be no brokerage charges with respect to shares issued directly by the Fund as a result of dividends or capital gains distributions payable either in shares or in cash. However, each participant will pay a pro rata share of brokerage commissions incurred with respect to the Plan Agent’s open-market purchases in connection with the reinvestment of dividends. The automatic reinvestment of dividend and capital gains distributions will not relieve participants of any U.S. federal, state or local income tax that may be payable (or required to be withheld) on such distributions. See “U.S. Federal Income Tax Matters.” Shareholders participating in the Plan may receive benefits not available to shareholders not participating in the Plan. If the market price of the Fund’s shares is higher than the net asset value, participants in the Plan will receive shares of the Fund at less than they could otherwise purchase them and will have shares with a cash value greater than the value of any cash distribution they would have 58 received on their shares. If the market price is below the net asset value, participants receive distributions of shares with a net asset value greater than the value of any cash distribution they would have received on their shares. However, there may be insufficient shares available in the market to make distributions in shares at prices below the net asset value. Also, since the Fund does not redeem its shares, the price on resale may be more or less than the net asset value. Experience under the Plan may indicate that changes are desirable. Accordingly, the Fund reserves the right to amend or terminate the Plan. There is no direct service charge to participants in the Plan; however, the Fund reserves the right to amend the Plan to include a service charge payable by the participants. All correspondence concerning the Plan should be directed to the Plan Agent at Mellon Bank, N.A., c/oMellon Investor Services, P. O. Box 3338, South Hackensack, NJ 07606-1938. U.S. FEDERAL INCOME TAX MATTERS The following discussion of U.S. federal income tax matters is based on the advice of K&L Gates LLP, counsel to the Fund. The Fund intends to elect to be treated and to qualify each year as a regulated investment company (a “RIC”) under the Code. Accordingly, the Fund intends to satisfy certain requirements relating to sources of its income and diversification of its total assets and to distribute substantially all of its net income and net short-term capital gains (after reduction by net long-term capital losses and any available capital loss carryforwards) in accordance with the timing requirements imposed by the Code, so as to maintain its RIC status and to avoid paying U.S. federal income or excise tax thereon. To the extent it qualifies for treatment as a RIC and satisfies the above-mentioned distribution requirements, the Fund will not be subject to U.S. federal income tax on income paid to its shareholders in the form of dividends or capital gain distributions. To qualify as a RIC for income tax purposes, the Fund must derive at least 90% of its annual gross income from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stock, securities or foreign currencies, or other income (including, but not limited to, gains from options, futures or forward contracts) derived with respect to its business of investing in stock, securities and currencies, and net income derived from an interest in a qualified publicly traded partnership.A “qualified publicly traded partnership” is a publicly traded partnership that meets certain requirements with respect to the nature of its income.To qualify as a RIC, the Fund must also satisfy certain requirements with respect to the diversification of its assets. The Fund must have, at the close of each quarter of the taxable year, at least 50% of the value of its total assets represented by cash, cash items, U.S. government securities, securities of other regulated investment companies, and other securities that, in respect of any one issuer, do not represent more than 5% of the value of the assets of the Fund nor more than 10% of the voting securities of that issuer. In addition, at those times not more than 25% of the value of the Fund’s assets can be invested in securities (other than United States Government securities or the securities of other regulated investment companies) of any one issuer, or of two or more issuers, which the Fund controls and which are engaged in the same or similar trades or businesses or related trades or businesses, or of one or more qualified publicly traded partnerships.If the Fund fails to meet the annual gross income test described above, the Fund will nevertheless be considered to have satisfied the test if (i) (a) such failure is due to reasonable cause and not due to willful neglect and (b) the Fund reports the failure pursuant to Treasury Regulations to be adopted, and (ii) the Fund pays an excise tax equal to the excess non-qualifying income.If the Fund fails to meet the asset diversification test described above with respect to any quarter, the Fund will nevertheless be considered to have satisfied the requirements for such quarter if the Fund cures such failure within 6 months and either (i) such failure is de minimis or (ii) (a) such failure is due to reasonable cause and not due to willful neglect and (b) the Fund reports the failure under Treasury Regulations to be adopted and pays an excise tax. As a RIC, the Fund generally will not be subject to federal income tax on its investment company taxable income (as that term is defined in the Code, but without regard to the deductions for dividend paid) and net capital gain (the excess of net long-term capital gain over net short-term capital loss), if any, that it distributes in each taxable year to its shareholders, provided that it distributes at least 90% of its investment company taxable income and 90% of its net tax-exempt interest income for such taxable year.The Fund intends to distribute to its shareholders, at least annually, substantially all of its investment company taxable income, net tax-exempt income and net capital gain. In order to avoid incurring a nondeductible 4% federal excise tax obligation, the Code requires that the Fund distribute (or be deemed to have distributed) by December 31 of each calendar year an amount at least equal to the sum of (i)98% of its ordinary income for such year, (ii)98.2% of its capital gain net income (which is the excess of its realized net long-term capital gain over its realized net short-term capital loss), generally computed on the basis of the one-year period ending on October 31 of such year, after reduction by any available capital loss carryforwards and (iii)100% of any ordinary income and capital gain net income from the prior year (as previously computed) that were not paid out during such year and on which the Fund paid no United States federal income tax. Under current law, provided that the Fund qualifies as a RIC for federal income tax purposes, the Fund should not be liable for any income, corporate excise or franchise tax in The Commonwealth of Massachusetts. If the Fund does not qualify as a RIC or fails to satisfy the 90% distribution requirement for any taxable year, the Fund’s taxable income will be subject to corporate income taxes, and all distributions from earnings and profits, including distributions of net capital gain (if any), will be taxable to the shareholder as ordinary income. Such distributions generally would be eligible (i)to be treated as 59 qualified dividend income in the case of individual and other noncorporate shareholders and (ii)for the dividends received deduction (“DRD”) in the case of corporate shareholders. In addition, in order to requalify for taxation as a RIC, the Fund may be required to recognize unrealized gains, pay substantial taxes and interest, and make certain distributions. At least annually, the Fund intends to distribute any net capital gain (which is the excess of net long-term capital gain over net short-term capital loss) or, alternatively, to retain all or a portion of the year’s net capital gain and pay U.S. federal income tax on the retained gain. As provided under U.S. federal tax law, Common Shareholders of record as of the end of the Fund’s taxable year will include their attributable share of the retained gain in their income for the year as long-term capital gain (regardless of holding period in the Common Shares), and will be entitled to a tax credit or refund for the tax paid on their behalf by the Fund. Common Shareholders of record for the retained capital gain will also be entitled to increase their tax basis in their Common Shares by 65percent of the allocated gain. Distributions of the Fund’s net capital gain (“capital gain distributions”), if any, are taxable to Common Shareholders as long-term capital gain, regardless of their holding period in the Common Shares. Distributions of the Fund’s net realized short-term capital gains will be taxable as ordinary income. If, for any calendar year, the Fund’s total distributions exceed the Fund’s current and accumulated earnings and profits, the excess will be treated as a tax-free return of capital to each Common Shareholder (up to the amount of the Common Shareholder’s basis in his or her Common Shares) and thereafter as gain from the sale of Common Shares (assuming the Common Shares are held as a capital asset). The amount treated as a tax-free return of capital will reduce the Common Shareholder’s adjusted basis in his or her Common Shares, thereby increasing his or her potential gain or reducing his or her potential loss on the subsequent sale or other disposition of his or her Common Shares. See below for a summary of the current maximum tax rates applicable to long-term capital gain (including capital gain distributions). A corporation that owns Fund shares may be eligible for the dividends received deduction (“DRD”) with respect to a portion of the distributions it receives from the Fund, provided the Fund designates the eligible portion and the corporate shareholder satisfies certain holding period requirements. Fund distributions that are attributable to qualified dividend income received by the Fund from certain domestic corporations may be designated by the Fund as being eligible for the DRD. To qualify as a RIC for income tax purposes, the Fund must derive at least 90% of its annual gross income from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stock, securities or foreign currencies, or other income (including, but not limited to, gains from options, futures or forward contracts) derived with respect to its business of investing in stock, securities and currencies, and net income derived from an interest in a qualified publicly traded partnership.A “qualified publicly traded partnership” is a publicly traded partnership that meets certain requirements with respect to the nature of its income.To qualify as a RIC, the Fund must also satisfy certain requirements with respect to the diversification of its assets. The Fund must have, at the close of each quarter of the taxable year, at least 50% of the value of its total assets represented by cash, cash items, U.S. government securities, securities of other regulated investment companies, and other securities that, in respect of any one issuer, do not represent more than 5% of the value of the assets of the Fund nor more than 10% of the voting securities of that issuer. In addition, at those times not more than 25% of the value of the Fund’s assets can be invested in securities (other than United States Government securities or the securities of other regulated investment companies) of any one issuer, or of two or more issuers, which the Fund controls and which are engaged in the same or similar trades or businesses or related trades or businesses, or of one or more qualified publicly traded partnerships. Certain of the Fund’s investment practices are subject to special and complex U.S. federal income tax provisions that may, among other things, (i)convert dividends that would otherwise constitute qualified dividend income into ordinary income, (ii)treat dividends that would otherwise be eligible for the corporate DRD as ineligible for such treatment, (iii)disallow, suspend or otherwise limit the allowance of certain losses or deductions, (iv)convert long-term capital gain into short-term capital gain or ordinary income, (v)convert an ordinary loss or deduction into a capital loss (the deductibility of which is more limited), (vi)cause the Fund to recognize income or gain without a corresponding receipt of cash, (vii)adversely alter the characterization of certain complex financial transactions, and (viii)produce income that will not qualify as good income for purposes of the income requirement that applies to RICs. While it may not always be successful in doing so, the Fund will seek to avoid or minimize the adverse tax consequences of its investment practices. For index options that qualify as “section1256 contracts,” Code Section1256 generally requires any gain or loss arising from the lapse, closing out or exercise of such positions to be treated as 60% long-term and 40% short-term capital gain or loss. In addition, the Fund generally will be required to “mark to market” (i.e., treat as sold for fair market value) each outstanding index option position at the close of each taxable year (and on October31 of each year for excise tax purposes). If a “section1256 contract” held by the Fund at the end of a taxable year is sold or closed out in a subsequent year, the amount of any gain or loss realized on such sale will be adjusted to reflect the gain or loss previously taken into account under the “mark to market” rules. In addition to most exchange traded index options, “section1256 contracts” under the Code include certain other options contracts, certain regulated futures contracts, and certain other financial contracts. Positions in single stock options and index options that do not qualify as “section 1256 contracts” under the Code, such as options on ETFs, generally are treated as equity options governed by Code Section1234. Pursuant to Code Section1234, if the Fund’s position in a written option expires unexercised, the premium received is short-term capital gain to the Fund. If the Fund enters into a closing 60 transaction with respect to a written option, the difference between the premium received and the amount paid to close out its position is short-term capital gain or loss. If an option written by the Fund that is not a “section 1256 contract” is cash settled, any resulting gain or loss will be short-term. For an option purchased by the Fund that is not a “section 1256 contract” any gain or loss resulting from sale of the option will be a capital gain or loss, and will be short-term or long-term, depending upon the holding period for the option. If the option expires, the resulting loss is a capital loss and is short-term or long-term, depending upon the holding period for the option. If a put option written by the Fund is exercised and physically settled, the premium received is treated as a reduction in the amount paid to acquire the underlying securities, increasing the gain or decreasing the loss to be realized by the Fund upon sale of the securities. If a call option written by the Fund is exercised and physically settled, the premium received is included in the sale proceeds, increasing the gain or decreasing the loss realized by the Fund at the time of option exercise. The Code contains special rules that apply to “straddles,” defined generally as the holding of “offsetting positions with respect to personal property.” For example, the straddle rules normally apply when a taxpayer holds stock and an offsetting option with respect to such stock or substantially identical stock or securities. In general, investment positions will be offsetting if there is a substantial diminution in the risk of loss from holding one position by reason of holding one or more other positions. The Fund expects that the index call options it writes will not be considered straddles for this purpose under applicable Treasury Regulations because the Fund’s portfolio of common stocks will be sufficiently dissimilar from the components of each index on which it has outstanding option positions. Also, the Fund expects that the index option spreads it enters into will generally not be subject to tax treatment as straddles because the offsetting positions will consist of “Section 1256 Contracts.”Under certain circumstances, however, the Fund may enter into options transactions or certain other investments that may constitute positions in a straddle.If two or more positions constitute a straddle, recognition of a realized loss from one position must generally be deferred to the extent of unrecognized gain in an offsetting position. In addition, long-term capital gain may be recharacterized as short-term capital gain, or short-term capital loss as long-term capital loss. Interest and other carrying charges allocable to personal property that is part of a straddle are not currently deductible but must instead be capitalized. Similarly, “wash sale” rules apply to prevent the recognition of loss by the Fund from the disposition of stock or securities at a loss in a case in which identical or substantially identical stock or securities (or an option to acquire such property) is or has been acquired within a prescribed period. The Code allows a taxpayer to elect to offset gains and losses from positions that are part of a “mixed straddle.” A “mixed straddle” is any straddle in which one or more but not all positions are “section1256 contracts.” The Fund may be eligible to elect to establish one or more mixed straddle accounts for certain of its mixed straddle trading positions. The mixed straddle account rules require a daily “marking to market” of all open positions in the account and a daily netting of gains and losses from all positions in the account. At the end of a taxable year, the annual net gains or losses from the mixed straddle account are recognized for tax purposes. The net capital gain or loss is treated as 60% long-term and 40% short-term capital gain or loss if attributable to the “section1256 contract” positions, or all short-term capital gain or loss if attributable to the non-section1256 contract positions. The Fund may recognize gain (but not loss) from a constructive sale of certain “appreciated financial positions” if the Fund enters into a short sale, offsetting notional principal contract, or forward contract transaction with respect to the appreciated position or substantially identical property. Appreciated financial positions subject to this constructive sale treatment include interests (including options and forward contracts and short sales) in stock and certain other instruments. Constructive sale treatment does not apply if the transaction is closed out not later than thirty days after the end of the taxable year in which the transaction was initiated, and the underlying appreciated securities position is held unhedged for at least the next sixty days after the hedging transaction is closed. Gain or loss from a short sale of property is generally considered as capital gain or loss to the extent the property used to close the short sale constitutes a capital asset in the Fund’s hands. Except with respect to certain situations where the property used to close a short sale has a long-term holding period on the date the short sale is entered into, gains on short sales generally are short-term capital gains. A loss on a short sale will be treated as a long-term capital loss if, on the date of the short sale, “substantially identical property” has been held by the Fund for more than one year. In addition, entering into a short sale may result in suspension of the holding period of “substantially identical property” held by the Fund. Gain or loss on a short sale will generally not be realized until such time as the short sale is closed. However, as described above in the discussion of constructive sales, if the Fund holds a short sale position with respect to securities that has appreciated in value, and it then acquires property that is the same as or substantially identical to the property sold short, the Fund generally will recognize gain on the date it acquires such property as if the short sale were closed on such date with such property. Similarly, if the Fund holds an appreciated financial position with respect to securities and then enters into a short sale with respect to the same or substantially identical property, the Fund generally will recognize gain as if the appreciated financial position were sold at its fair market value on the date it enters into the short sale. The subsequent holding period for any appreciated financial position that is subject to these constructive sale rules will be determined as if such position were acquired on the date of the constructive sale. 61 Certain dividend distributions paid by the Fund (whether paid in cash or reinvested in additional Common Shares) to individual taxpayers are taxed at rates applicable to net long-term capital gains (currently 15%, or 0% for individuals in the 10% or 15% tax brackets). This tax treatment applies only if certain holding period and other requirements are satisfied by the Common Shareholder, as discussed below, and the dividends are attributable to qualified dividend income received by the Fund itself. For this purpose, “qualified dividend income” means dividends received by the Fund from United States corporations and “qualified foreign corporations,” provided that the Fund satisfies certain holding period and other requirements in respect of the stock of such corporations. The special rules relating to the taxation of ordinary income dividends paid by the Fund that are attributable to the Fund’s qualified income only apply to taxable years beginning before January1, 2013. Thereafter, all of the Fund’s distributions that retain are characterized as dividends, other than capital gain distributions, will be fully taxable at ordinary income tax rates unless further Congressional action is taken. The Fund will inform Common Shareholders of the source and tax status of all distributions promptly after the close of each calendar year.Certain distributions declared in October, November or December and paid in the following January will be taxed to Common Shareholders as if received on December31 of the year in which they were declared. Selling Common Shareholders will generally recognize gain or loss in an amount equal to the difference between the amount realized on the sale and the Common Shareholder’s adjusted tax basis in the Common Shares sold. If the Common Shares are held as a capital asset, the gain or loss will be a capital gain or loss.The maximum tax rate applicable to net capital gains recognized by individuals and other non-corporate taxpayers is (i)the same as the maximum ordinary income tax rate for gains recognized on the sale of capital assets held for one year or less, or (ii)15% for gains recognized on the sale of capital assets held for more than one year (as well as any capital gain distributions), increasing to 20% for taxable years beginning after December 31, 2012. Any loss on a disposition of Common Shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain distributions received with respect to those Common Shares. For purposes of determining whether Common Shares have been held for six months or less, the holding period is suspended for any periods during which the Common Shareholder’s risk of loss is diminished as a result of holding one or more other positions in substantially similar or related property, or through certain options or short sales. Any loss realized on a sale or exchange of Common Shares will be disallowed to the extent those Common Shares are replaced by other Common Shares within a period of 61days beginning 30days before and ending 30days after the date of disposition of the Common Shares (whether through the reinvestment of distributions or otherwise). In that event, the basis of the replacement Common Shares will be adjusted to reflect the disallowed loss. An investor should be aware that, if Common Shares are purchased shortly before the record date for any taxable distribution (including a capital gain distribution), the purchase price likely will reflect the value of the distribution and the investor then would receive a taxable distribution that is likely to reduce the trading value of such Common Shares, in effect resulting in a taxable return of some of the purchase price. Taxable distributions to certain individuals and certain other non-corporate Common Shareholders, including those who have not provided their correct taxpayer identification number and other required certifications, may be subject to “backup” U.S. federal income tax withholding at the fourth lowest rate of tax applicable to a single individual (currently 28%). Backup withholding is not an additional tax. Any amounts withheld may be refunded or credited against such shareholder’s U.S. federal income tax liability, if any, provided that the required information is furnished to the Internal Revenue Service. An investor should also be aware that the benefits of the reduced tax rate applicable to long-term capital gains and qualified dividend income may be impacted by the application of the alternative minimum tax to individual shareholders. The Fund’s investments in foreign securities may be subject to foreign withholding taxes on dividends, interest, or capital gains, which will decrease the Fund’s yield. Foreign withholding taxes may be reduced under income tax treaties between the United States and certain foreign jurisdictions. Depending on the number of non-U.S.shareholders in the Fund, however, such reduced foreign withholding tax rates may not be available for investments in certain jurisdictions. In general, distributions (other than capital gain dividends and exempt interest dividends) to a non-U.S. shareholder (an investor that, for U.S. federal income tax purposes, is a nonresident alien individual, a foreign corporation, or a foreign estate or trust) will be subject to withholding tax at a 30% rate or such lower rate as may be specified by an applicable income tax treaty. In order to obtain a reduced rate of withholding, a non-U.S. shareholder will be required to provide an Internal Revenue Service Form W-8BEN (or substitute form) certifying its entitlement to benefits under a treaty. In addition, recent legislation generally imposes withholding of 30% on payments to certain foreign entities (including financial intermediaries), after December31, 2012, of dividends on and the 62 gross proceeds of dispositions of U.S. common stock, unless various U.S. information reporting and due diligence requirements (generally relating to ownership by U.S. persons of interests in or accounts with those entities) have been satisfied. Non-U.S. shareholders should consult their tax advisers regarding the possible implications of this legislation for their investment in Common Shares. The foregoing briefly summarizes some of the important U.S. federal income tax consequences to Common Shareholders of investing in Common Shares, reflects the U.S. federal tax law as of the date of this Prospectus, and does not address special tax rules applicable to certain types of investors, such as corporate and foreign investors. A more complete discussion of the tax rules applicable to the Fund and the Common Shareholders can be found in the Statement of Additional Information that is incorporated by reference into this Prospectus. Unless otherwise noted, this discussion assumes that an investor is a United States person and holds Common Shares as a capital asset. This discussion is based upon current provisions of the Code, the regulations promulgated thereunder, and judicial and administrative ruling authorities, all of which are subject to change or differing interpretations by the courts or the IRS retroactively or prospectively. Investors should consult their tax advisors regarding other U.S. federal, state or local tax considerations that may be applicable in their particular circumstances, as well as any proposed tax law changes. DESCRIPTION OF CAPITAL STRUCTURE The Fund is an unincorporated business trust established under the laws of The Commonwealth of Massachusetts by an Agreement and Declaration of Trust dated and filed with the Secretary of The Commonwealth on July 14, 2010 (the “Declaration of Trust”). The Declaration of Trust provides that the Board may authorize separate classes of shares of beneficial interest. The Board has authorized an unlimited number of Common Shares. The Fund intends to hold annual meetings of Common Shareholders in compliance with the requirements of the NYSE. COMMON SHARES The Declaration of Trust permits the Fund to issue an unlimited number of full and fractional Common Shares of beneficial interest, $.01par value per share. Each Common Share represents an equal proportionate interest in the assets of the Fund with each other Common Share in the Fund. Holders of Common Shares will be entitled to the payment of distributions when, as and if declared by the Board. The 1940 Act or the terms of any future borrowings or issuance of preferred shares may limit the payment of distributions to the holders of Common Shares. Each whole Common Share shall be entitled to one vote as to matters on which it is entitled to vote pursuant to the terms of the Declaration of Trust on file with the SEC. Upon liquidation of the Fund, after paying or adequately providing for the payment of all liabilities of the Fund and the liquidation preference with respect to any outstanding preferred shares, and upon receipt of such releases, indemnities and refunding agreements as they deem necessary for their protection, the Board may distribute the remaining assets of the Fund among the holders of the Common Shares. The Declaration of Trust provides that Common Shareholders are not liable for any liabilities of the Fund, and requires inclusion of a clause to that effect in agreements entered into by the Fund and, in coordination with the Fund’s By-laws, indemnifies shareholders against any such liability. Although shareholders of an unincorporated business trust established under Massachusetts law may, in certain limited circumstances, be held personally liable for the obligations of the business trust as though they were general partners, the provisions of the Fund’s Declaration of Trust and By-laws described in the foregoing sentence make the likelihood of such personal liability remote. The Fund has no current intention to issue preferred shares or to borrow money. However, if at some future time there are any borrowings or preferred shares outstanding, the Fund may not be permitted to declare any cash distribution on its Common Shares, unless at the time of such declaration, (i)all accrued distributions on preferred shares or accrued interest on borrowings have been paid and (ii)the value of the Fund’s total assets (determined after deducting the amount of such distribution), less all liabilities and indebtedness of the Fund not represented by senior securities, is at least 300% of the aggregate amount of such securities representing indebtedness and at least 200% of the aggregate amount of securities representing indebtedness plus the aggregate liquidation value of the outstanding preferred shares. In addition to the requirements of the 1940 Act, the Fund may be required to comply with other asset coverage requirements as a condition of the Fund obtaining a rating of preferred shares from a nationally recognized statistical rating organization (a “Rating Agency”). These requirements may include an asset coverage test more stringent than under the 1940 Act. This limitation on the Fund’s ability to make distributions on its Common Shares could in certain circumstances impair the ability of the Fund to maintain its qualification for taxation as a RIC for U.S. federal income tax purposes. If the Fund were in the future to issue preferred shares or borrow money, it would intend, however, to the extent possible to purchase or redeem preferred shares or reduce borrowings from time to time to maintain compliance with such asset coverage requirements and may pay special distributions to the holders of the preferred shares in certain circumstances in connection with any potential impairment of the Fund’s status as a RIC. Depending on the timing of any such redemption or repayment, the Fund may be required to pay a premium in addition to the liquidation preference of the preferred shares to the holders thereof. The Fund has no present intention of offering additional Common Shares, except as described herein. Other offerings of its Common Shares, if made, will require approval of the Board. Any additional offering will not be sold at a price per Common Share below the 63 then current net asset value (exclusive of underwriting discounts and commissions) except in connection with an offering to existing Common Shareholders or with the consent of a majority of the Fund’s outstanding Common Shares. The Common Shares have no preemptive rights. The Fund generally will not issue Common Share certificates. However, upon written request to the Fund’s transfer agent, a share certificate will be issued for any or all of the full Common Shares credited to an investor’s account. Common Share certificates that have been issued to an investor may be returned at any time. CREDIT FACILITY The Fund has no current intention to utilize leverage through borrowing. However, in the event the Fund borrows, the Fund may enter into definitive agreements with respect to a credit facility in an amount not to exceed the limits permitted under the 1940 Act. Such a facility is not expected to be convertible into any other securities of the Fund, outstanding amounts are expected to be prepayable by the Fund prior to final maturity without significant penalty and there are not expected to be any sinking fund or mandatory retirement provisions. Outstanding amounts would be payable at maturity or such earlier times as required by the agreement. The Fund may be required to prepay outstanding amounts under the facility or incur a penalty rate of interest in the event of the occurrence of certain events of default. The Fund would be expected to indemnify the lenders under the facility against liabilities they may incur in connection with the facility. The Fund may be required to pay commitment fees under the terms of any such facility. In addition, the Fund expects that such a credit facility would contain covenants that, among other things, likely will limit the Fund’s ability to pay dividends in certain circumstances, incur additional debt, change its fundamental investment policies and engage in certain transactions, including mergers and consolidations, and may require asset coverage ratios in addition to those required by the 1940 Act. The Fund may be required to pledge its assets and to maintain a portion of its total assets in cash or high-grade securities as a reserve against interest or principal payments and expenses. The Fund expects that any credit facility would have customary covenant, negative covenant and default provisions. There can be no assurance that the Fund will enter into an agreement for a credit facility on terms and conditions representative of the foregoing, or that additional material terms will not apply. In addition, if entered into, any such credit facility may in the future be replaced or refinanced by one or more credit facilities having substantially different terms. PREFERRED SHARES The Declaration of Trust authorizes the issuance of an unlimited number of shares of beneficial interest with preference rights, including preferred shares (“preferred shares”), having no par value per share or such other amount as the Board may establish, in one or more series, with rights as determined by the Board, by action of the Board without the approval of the Common Shareholders. The Board has no current intention to issue preferred shares. Under the requirements of the 1940 Act, the Fund must, immediately after the issuance of any preferred shares, have an “asset coverage” of at least 200%. Asset coverage means the ratio which the value of the total assets of the Fund, less all liability and indebtedness not represented by senior securities (as defined in the 1940 Act), bears to the aggregate amount of senior securities representing indebtedness of the Fund, if any, plus the aggregate liquidation preference of the preferred shares. If the Fund seeks a rating of the preferred shares, asset coverage requirements, in addition to those set forth in the 1940 Act, may be imposed. The liquidation value of the preferred shares is expected to equal their aggregate original purchase price plus redemption premium, if any, together with any accrued and unpaid dividends thereon (on a cumulative basis), whether or not earned or declared. The terms of the preferred shares, including their dividend rate, voting rights, liquidation preference and redemption provisions, will be determined by the Board (subject to applicable law and the Fund’s Declaration of Trust) if and when it authorizes the preferred shares. The Fund may issue preferred shares that provide for the periodic redetermination of the dividend rate at relatively short intervals through an auction or remarketing procedure, although the terms of the preferred shares may also enable the Fund to lengthen such intervals. At times, the dividend rate as redetermined on the Fund’s preferred shares may approach or exceed the Fund’s return after expenses on the investment of proceeds from the preferred shares and the Fund’s leveraged capital structure would result in a lower rate of return to Common Shareholders than if the Fund were not so structured. In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Fund, the terms of any preferred shares may entitle the holders of preferred shares to receive a preferential liquidating distribution (expected to equal the original purchase price per share plus redemption premium, if any, together with accrued and unpaid dividends, whether or not earned or declared and on a cumulative basis) before any distribution of assets is made to holders of Common Shares. After payment of the full amount of the liquidating distribution to which they are entitled, the preferred shareholders would not be entitled to any further participation in any distribution of assets by the Fund. Under the 1940 Act, if at any time dividends on the preferred shares are unpaid in an amount equal to two full years’ dividends thereon, the holders of all outstanding preferred shares, voting as a class, will be allowed to elect a majority of the Fund’s Trustees 64 until all dividends in default have been paid or declared and set apart for payment. In addition, if required by the Rating Agency rating the preferred shares or if the Board determines it to be in the best interests of the Common Shareholders, issuance of the preferred shares may result in more restrictive provisions than required by the 1940 Act being imposed. In this regard, holders of the preferred shares may be entitled to elect a majority of the Fund’s Board in other circumstances, for example, if one payment on the preferred shares is in arrears. If the Fund were to issue preferred shares, it is expected that the Fund would seek a credit rating for the preferred shares from a Rating Agency. In that case, as long as preferred shares are outstanding, the composition of its portfolio would reflect guidelines established by such Rating Agency. Although, as of the date hereof, no such Rating Agency has established guidelines relating to any such preferred shares, based on previous guidelines established by such Rating Agencies for the securities of other issuers, the Fund anticipates that the guidelines with respect to the preferred shares would establish a set of tests for portfolio composition and asset coverage that supplement (and in some cases are more restrictive than) the applicable requirements under the 1940 Act. Although, at this time, no assurance can be given as to the nature or extent of the guidelines, which may be imposed in connection with obtaining a rating of the preferred shares, the Fund currently anticipates that such guidelines will include asset coverage requirements, which are more restrictive than those under the 1940 Act, restrictions on certain portfolio investments and investment practices, requirements that the Fund maintain a portion of its total assets in short-term, high-quality, fixed-income securities and certain mandatory redemption requirements relating to the preferred shares. No assurance can be given that the guidelines actually imposed with respect to the preferred shares by such Rating Agency will be more or less restrictive than as described in this Prospectus. REPURCHASE OF SHARES AND OTHER DISCOUNT MEASURES Because shares of closed-end management investment companies frequently trade at a discount to their net asset values, the Board has determined that from time to time it may be in the interest of the Fund’s shareholders for the Fund to take corrective actions. The Board, in consultation with the Adviser and Wellington Management, will review at least annually the possibility of open market repurchases and/or tender offers for the Common Shares and will consider such factors as the market price of the Common Shares, the net asset value of the Common Shares, the liquidity of the assets of the Fund, effect on the Fund’s expenses, whether such transactions would impair the Fund’s status as a RIC or result in a failure to comply with applicable asset coverage requirements, general economic conditions and such other events or conditions, which may have a material effect on the Fund’s ability to consummate such transactions. There are no assurances that the Board will, in fact, decide to undertake either of these actions or, if undertaken, that such actions will result in the Fund’s Common Shares trading at a price which is equal to or approximates their net asset value. In recognition of the possibility that the Common Shares might trade at a discount to net asset value and that any such discount may not be in the interest of the Fund’s shareholders, the Board, in consultation with the Adviser and Wellington Management, from time to time may review possible actions to reduce any such discount. ANTI-TAKEOVER PROVISIONS IN THE DECLARATION OF TRUST The Declaration of Trust includes provisions that could have the effect of limiting the ability of other entities or persons to acquire control of the Fund or to change the composition of its Board and could have the effect of depriving Common Shareholders of an opportunity to sell their Common Shares at a premium over prevailing market prices by discouraging a third party from seeking to obtain control of the Fund. These provisions may have the effect of discouraging attempts to acquire control of the Fund, which attempts could have the effect of increasing the expenses of the Fund and interfering with the normal operation of the Fund. The Board is divided into three classes, with the term of one class expiring at each annual meeting of shareholders. At each annual meeting, one class of Trustees is elected to a three-year term. This provision could delay for up to two years the replacement of a majority of the Board. A Trustee may be removed from office only for cause by a written instrument signed by the remaining Trustees or by a vote of the holders of at least two-thirds of the class of shares of the Fund that elected such Trustee and are entitled to vote on the matter. In addition, the Declaration of Trust requires the favorable vote of the holders of at least 75% of the outstanding shares of each class of the Fund, voting as a class, then entitled to vote to approve, adopt or authorize certain transactions with 5%-or-greater holders of a class of shares and their associates, unless the Board shall by resolution have approved a memorandum of understanding with such holders, in which case normal voting requirements would be in effect. For purposes of these provisions, a 5%-or-greater holder of a class of shares (a “Principal Shareholder”) refers to any person who, whether directly or indirectly and whether alone or together with its affiliates and associates, beneficially owns 5% or more of the outstanding shares of any class of beneficial interest of the Fund. The transactions subject to these special approval requirements are: (i)the merger or consolidation of the Fund or any subsidiary of the Fund with or into any Principal Shareholder; (ii)the issuance of any securities of the Fund to any Principal Shareholder for cash; (iii)the sale, lease or exchange of all or any substantial part of the assets of the Fund to any Principal Shareholder (except assets having an aggregate fair market value of less than $1,000,000, aggregating for the purpose of such computation all assets sold, leased or exchanged in any series of similar transactions within a twelve-month period); or (iv)the sale, lease or exchange to the Fund or any subsidiary thereof, in exchange for securities of the Fund, of any assets of any Principal Shareholder (except assets having an 65 aggregate fair market value of less than $1,000,000, aggregating for the purposes of such computation all assets sold, leased or exchanged in any series of similar transactions within a twelve-month period). The Board has determined that provisions with respect to the Board and the 75% voting requirements described above, which voting requirements are greater than the minimum requirements under Massachusetts law or the 1940 Act, are in the best interest of Common Shareholders generally. Reference should be made to the Declaration of Trust on file with the SEC for the full text of these provisions. POTENTIAL CONVERSION TO OPEN-END FUND The Fund may be converted to an open-end management investment company at any time if approved by each of the following: (i)a majority of the Trustees then in office, (ii)the holders of not less than 75% of the Fund’s outstanding shares entitled to vote thereon and (iii)by such vote or votes of the holders of any class or classes or series of shares as may be required by the 1940 Act. The composition of the Fund’s portfolio likely would prohibit the Fund from complying with regulations of the SEC applicable to open-end management investment companies. Accordingly, conversion likely would require significant changes in the Fund’s investment policies and liquidation of a substantial portion of the relatively illiquid portion of its portfolio. In the event of conversion, the Common Shares would cease to be listed on the NYSE or other national securities exchange or market system. The Board believes, however, that the closed-end structure is desirable, given the Fund’s investment objective and policies. Investors should assume, therefore, that it is unlikely that the Board would vote to convert the Fund to an open-end management investment company. Shareholders of an open-end management investment company may require the company to redeem their shares at any time (except in certain circumstances as authorized by or under the 1940 Act) at their net asset value, less such redemption charge, if any, as might be in effect at the time of a redemption. The Fund would expect to pay all such redemption requests in cash, but intends to reserve the right to pay redemption requests in a combination of cash or securities. If such partial payment in securities were made, investors may incur brokerage costs in converting such securities to cash. If the Fund were converted to an open-end fund, it is likely that new Common Shares would be sold at net asset value plus a sales load. 66 UNDERWRITERS Under the terms and subject to the conditions contained in the underwriting agreement, dated the date of this Prospectus, the Underwriters named below, for whom [] and [] are acting as representatives (the “Representatives”), have severally agreed to purchase, and the Fund has agreed to sell to them, the number of Common Shares indicated below. Name Number of Common Shares Total The Underwriters are offering the Common Shares subject to their acceptance of the Common Shares from the Fund and subject to prior sale.The underwriting agreement provides that the obligations of the several Underwriters to pay for and accept delivery of the Common Shares offered by this Prospectus are subject to the approval of legal matters by their counsel and to certain other conditions.The Underwriters are obligated to take and pay for all of the Common Shares offered by this Prospectus if any such Common Shares are taken.However, the Underwriters are not required to take or pay for the Common Shares covered by the Underwriters’ over-allotment option described below. The Underwriters initially propose to offer part of the Common Shares directly to the public at the initial offering price listed on the cover page of this Prospectus and part to certain dealers at a price that represents a concession not in excess of $ per Common Share under the initial offering price.[Any Underwriter may allow, and such dealers may reallow, a concession not in excess of $ per Common Share to the other Underwriters or to certain dealers.]After the initial offering of the Common Shares, the offering price and other selling terms may from time to time be varied by the Representatives.The underwriting discounts and commissions (sales load) of $0.90 per Common Share are equal to 4.5% of the initial offering price.Investors must pay for any Common Shares purchased on or before, 2011. . The Fund has granted to the Underwriters an option, exercisable for 45 days from the date of this Prospectus, to purchase up to an aggregate of Common Shares at the initial offering price per Common Share listed on the cover page of this Prospectus, less underwriting discounts and commissions.The Underwriters may exercise this option solely for the purpose of covering over-allotments, if any, made in connection with the offering of the Common Shares offered by this Prospectus.To the extent the option is exercised, each Underwriter will become obligated, subject to limited conditions, to purchase approximately the same percentage of the additional Common Shares as the number listed next to the Underwriter’s name in the preceding table bears to the total number of Common Shares listed next to the names of all Underwriters in the preceding table.If the Underwriters’ over-allotment option is exercised in full, the total price to the public would be $, the total Underwriters’ discounts and commissions (sales load) would be $and the total proceeds to the Fund would be $. The following table summarizes the estimated expenses (assuming the Fund issues Common Shares) and compensation that the Fund will pay: Per Common Share Total Without Over-allotment With Over-allotment Without Over-allotment With Over-allotment Public offering price $ Sales load $ Estimated offering expenses $ Proceeds, after expenses, to the Fund $ 67 The fees described below under “—Additional Compensation to Be Paid by the Adviser” are not reimbursable to the Adviser by the Fund, and are therefore not reflected in expenses payable by the Fund in the table above. Offering expenses paid by the Fund (other than sales load) will not exceed $0.04 per Common Share sold by the Fund in this offering.If the offering expenses referred to in the preceding sentence exceed this amount, the Adviser will pay the excess.[The Fund may reimburse the Adviser for all or a portion of its expenses incurred in connection with this offering (other than those described in “—Additional Compensation to Be Paid by the Adviser”), to the extent that the other offering expenses of the Fund do not equal or exceed the $0.per Common Share the Fund has agreed to pay for the offering expenses of the Fund.]The aggregate offering expenses (excluding sales load) are estimated to be $in total, $of which will be borne by the Fund (or $if the Underwriters exercise their overallotment option in full). See “Summary of Fund Expenses.” The Underwriters have informed the Fund that they do not intend sales to discretionary accounts to exceed five percent of the total number of Common Shares offered by them. In order to meet requirements for listing the Common Shares on the NYSE, the Underwriters have undertaken to sell lots of 100 or more shares to a minimum of 400 beneficial owners in the United States.The minimum investment requirement is 100 Common Shares ($2,000). The Fund has been approved for listing of its Common Shares on the NYSE, subject to notice of issuance, under the trading or “ticker” symbol “HEQ.” The Fund has agreed that, without the prior written consent of the Representatives on behalf of the Underwriters, it will not, during the period ending 180 days after the date of this Prospectus: ● offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any Common Shares or any securities convertible into or exercisable or exchangeable for Common Shares; or ● enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of the Common Shares, whether any such transaction described above is to be settled by delivery of Common Shares or such other securities, in cash or otherwise; or file any registration statement with the SEC relating to the offering of any Common Shares or any securities convertible into or exercisable or exchangeable for Common Shares.Notwithstanding the foregoing, if:(i) during the last 17 days of the 180-day restricted period, the Fund issues an earnings release or announces material news or a material event relating to the Fund; or (ii) prior to the expiration of the 180-day restricted period, the Fund announces that it will release earnings results during the 16-day period beginning on the last day of the 180-day restricted period, the restrictions described above shall continue to apply until the expiration of the 18-day period beginning on the date of the earnings release or the announcement of the material news or material event.This lock-up agreement will not apply to the Common Shares to be sold pursuant to the underwriting agreement or any Common Shares issued pursuant to the Plan. In order to facilitate the offering of the Common Shares, the Underwriters may engage in transactions that stabilize, maintain or otherwise affect the price of the Common Shares.The Underwriters currently expect to sell more Common Shares than they are obligated to purchase under the underwriting agreement, creating a short position in the Common Shares for their own account.A short sale is covered if the short position is no greater than the number of Common Shares available for purchase by the Underwriters under the over-allotment option (exercisable for 45 days from the date of this Prospectus).The Underwriters can close out a covered short sale by exercising the over-allotment option or purchasing Common Shares in the open market.In determining the source of Common Shares to close out a covered short sale, the Underwriters will consider, among other things, the open market price of the Common Shares compared to the price available under the over-allotment option.The Underwriters may also sell Common Shares in excess of the over-allotment option, creating a naked short position.The Underwriters must close out any naked short position by purchasing Common Shares in the open market.A naked short position is more likely to be created if the Underwriters are concerned that there may be downward pressure on the price of the Common Shares in the open market after pricing that could adversely affect investors who purchase in the offering.As an additional means of facilitating the offering, the Underwriters may bid for, and purchase, Common Shares in the open market to stabilize the price of the Common Shares.Finally, the underwriting syndicate may also reclaim selling concessions allowed to an Underwriter or a dealer for distributing the Common Shares in the offering, if the syndicate repurchases previously distributed Common Shares in transactions to cover syndicate short positions or to stabilize the price 68 of the Common Shares.Any of these activities may raise or maintain the market price of the Common Shares above independent market levels or prevent or retard a decline in the market price of the Common Shares.The Underwriters are not required to engage in these activities, and may end any of these activities at any time. Prior to this offering, there has been no public or private market for the Common Shares or any other securities of the Fund.Consequently, the offering price for the Common Shares was determined by negotiation among the Fund, the Adviser and the Representatives.There can be no assurance, however, that the price at which the Common Shares trade after this offering will not be lower than the price at which they are sold by the Underwriters or that an active trading market in the Common Shares will develop and continue after this offering. The Fund anticipates that the Representatives and certain other Underwriters may from time to time act as brokers and dealers in connection with the execution of its portfolio transactions after they have ceased to act as underwriters and, subject to certain restrictions, may act as such brokers while they act as underwriters. In connection with this offering, certain of the Underwriters or selected dealers may distribute Prospectuses electronically.The Fund, the Adviser, the Sub-Adviser and the Underwriters have agreed to indemnify each other against certain liabilities, including liabilities under the Securities Act of 1933, as amended (the “1933 Act”). Prior to the public offering of Common Shares, the Adviser purchased Common Shares from the Fund in an amount satisfying the net worth requirements of Section 14(a) of the 1940 Act. As of the date of this Prospectus, the Adviser owned 100% of the outstanding Common Shares.The Adviser may be deemed to control the Fund until such time as it owns less than 25% of the outstanding Common Shares, which is expected to occur as of the completion of the offering of Common Shares. The principal business address of [] is [].The principal business address of [] is []. The Underwriters and their respective affiliates are full service financial institutions engaged in various activities, which may include securities trading, commercial and investment banking, financial advisory, investment management, principal investment, hedging, financing and brokerage activities.Certain of the Underwriters or their respective affiliates from time to time have provided in the past, and may provide in the future, investment banking, securities trading, hedging, brokerage activities, commercial lending and financial advisory services to the Fund, certain of its executive officers and affiliates and the Adviser, the Sub-Adviser and their affiliates in the ordinary course of business, for which they have received, and may receive, customary fees and expenses. No action has been taken in any jurisdiction (except in the United States) that would permit a public offering of the Common Shares, or the possession, circulation or distribution of this Prospectus or any other material relating to the Fund or the Common Shares in any jurisdiction where action for that purpose is required.Accordingly, the Common Shares may not be offered or sold, directly or indirectly, and neither this Prospectus nor any other offering material or advertisements in connection with the Common Shares may be distributed or published, in or from any country or jurisdiction except in compliance with the applicable rules and regulations of any such country or jurisdiction. Additional Compensation to Be Paid by the Adviser JHA (and not the Fund) has agreed to pay [], from its own assets, upfront structuring and syndication fees in the amount of $ for advice relating to the structure, design and organization of the Fund, including without limitation, views from an investor market, distribution and syndication perspective on (i) diversification, proportion and concentration approaches for the Fund’s investments in light of current market conditions, (ii) marketing issues with respect to the Fund’s investment policies and proposed investments, (iii) the proportion of the Fund’s assets to invest in the Fund’s strategies, (iv) the overall marketing and positioning thesis for the offering of the Fund’s Common Shares, (v) securing participants in the Fund’s initial public offering, (vi) preparation of marketing and diligence materials for Underwriters, (vii) conveying information and market updates to the Underwriters, and (viii) coordinating syndicate orders in this offering.The upfront structuring and syndication fees paid to [] will not exceed% of the total public offering price of the Common Shares. These services provided by [] to JHA are unrelated to JHA’s function of advising the Fund as to its investments in securities or use of investment strategies and investment techniques. 69 JHA (and not the Fund) has agreed to pay [], from its own assets, an upfront structuring fee in the amount of $for advice relating to the structure, design and organization of the Fund, including without limitation, views from an investor market and distribution perspective on (i) diversification, proportion and concentration approaches for the Fund’s investments in light of current market conditions, (ii) marketing issues with respect to the Fund’s investment policies and proposed investments, (iii) the proportion of the Fund’s assets to invest in the Fund’s strategies and (iv) the overall marketing and positioning thesis for the offering of the Fund’s Common Shares. The upfront structuring fee paid to [] will not exceed% of the total public offering price of the Common Shares. These services provided by [] to JHA are unrelated to JHA’s function of advising the Fund as to its investments in securities or use of investment strategies and investment techniques. JHA (and not the Fund) may also pay certain other qualifying Underwriters a structuring fee, a sales incentive fee or additional compensation in connection with this offering. As part of the Fund’s payment of its offering expenses, the Fund has agreed to pay expenses related to the reasonable fees and disbursements of counsel to the Underwriters in connection with the review by FINRA of the terms of the sale of the Common Shares, the filing fees incident to the filing of marketing materials with FINRA, and the transportation and other expenses incurred by the Underwriters in connection with presentations to prospective purchasers of the Common Shares.Such expenses will not exceed $in the aggregate. Total underwriting compensation determined in accordance with FINRA rules is summarized as follows.The sales load the Fund will pay of $0.90 per share is equal to4.5% of gross proceeds.The Fund has agreed to reimburse the Underwriters the expenses related to the reasonable fees and disbursements of counsel to the Underwriters in connection with the review by FINRA of the terms of the sale of the Common Shares, the filing fees incident to the filing of marketing materials with FINRA, and the transportation and other expenses incurred in connection with presentations to prospective purchasers of the Common Shares, in an amount not to exceed $in the aggregate, which amount will not exceed % of gross proceeds.JHA (and not the Fund) will pay upfront structuring and/or syndication fees to [] and [], as described above, which will not exceed $.Total compensation to the Underwriters will not exceed % of gross proceeds. [Offering expenses paid by the Fund (other than sales load but inclusive of the $expense reimbursement to JHA referred to above) will not exceed $0.per share sold by the Fund in this offering.If the offering expenses referred to above exceed this amount, JHA will pay the excess.The aggregate offering expenses (excluding sales load but inclusive of the $ expense reimbursement to JHA referred to above) are estimated to be $in total, $of which will be borne by the Fund (assuming no exercise of the Underwriters’ overallotment option).] The following table summarizes total underwriting compensation determined in accordance with FINRA rules. Per (Without Allotment) Share Over- Total (Without Allotment) Over- Underwriting Compensation Dollar Amount As a percentage of Gross Proceeds Dollar Amount As a percentage of Gross Proceeds Sales Load $ % $ % Expense Reimbursement to Underwriters(1) $ % $ % Total Underwriting Compensation Borne by Purchasers of Common Shares $ % $ % Structuring and Syndication Fees $ % $ % Total Underwriting Compensation Borne by JHA $ % $ % (1)The Fund has agreed to reimburse the Underwriters up to $for the expenses related to the reasonable fees and disbursements of counsel to the Underwriters in connection with the review by FINRA of the terms of the sale of the Common Shares, the filing fees incident to the filing of marketing materials with FINRA, and the transportation and other expenses incurred in connection with presentations to prospective purchasers of the Common Shares.These payments by the Fund are subject to the overall $0.per share cap on offering expenses (other than the sales load) payable by the Fund. 70 LEGAL MATTERS Certain legal matters in connection with the Common Shares will be passed upon for the Fund by K&L Gates LLP, Boston, Massachusetts and for the underwriters by Weil, Gotshal & Manges LLP, New York, NY. REPORTS TO SHAREHOLDERS The Fund will send to its shareholders unaudited semi-annual and audited annual reports, including a list of investments held. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM [] is the independent registered public accounting firm for the Fund and will audit the Fund’s financial statements. Additional information The Prospectus and the SAI do not contain all of the information set forth in the Registration Statement that the Fund has filed with the SEC (file Nos.333-168178 and 811-22441). The complete Registration Statement may be obtained from the SEC at www.sec.gov. See the cover page of this Prospectus for information about how to obtain a paper copy of the Registration Statement or SAI without charge. 71 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION Page Additional investment information and restrictions Trustees and officers Investment advisory and other services Determination of net asset value Brokerage allocation Taxes Other information Independent registered public accounting firm Legal and regulatory matters Financial statements Notes to financial statements AppendixA: Proxy voting policies and procedures A- 72 The Fund’s privacy policy The Fund is committed to maintaining the privacy of its shareholders and to safeguarding their non-public personal information. The following information is provided to help you understand what personal information the Fund collects, how the Fund protects that information and why, in certain cases, the Fund may share information with select other parties. Generally, the Fund does not receive any non-public personal information relating to its shareholders, although certain non-public personal information of its shareholders may become available to the Fund. The Fund does not disclose any non-public personal information about its shareholders or former shareholders to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). The Fund may share information with unaffiliated third parties that perform various required services, such as transfer agents, custodians and broker/dealers. The Fund restricts access to non-public personal information about its shareholders to employees of the Fund’s investment adviser and its affiliates with a legitimate business need for the information. The Fund maintains physical, electronic and procedural safeguards designed to protect the non-public personal information of its shareholders. 73 (This page intentionally left blank) 74 (This page intentionally left blank) 75 (JOHN HANCOCK) 76 SUBJECT TO COMPLETION DATEDAPRIL 14, 2011 THE INFORMATION IN THIS STATEMENT OF ADDITIONAL INFORMATION (“SAI”) IS NOT COMPLETE AND MAY BE CHANGED.THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS SAI, WHICH IS NOT A PROSPECTUS, IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. JOHN HANCOCK HEDGED EQUITY & INCOME FUND STATEMENT OF ADDITIONAL INFORMATION , 2011 601 Congress Street Boston, Massachusetts 02210 1-800-344-1029 TABLE OF CONTENTS Page Additional Investment Information and Restrictions 2 Trustees and Officers 5 Investment Advisory and Other Services 15 Determination of Net Asset Value 20 Brokerage Allocation 21 Taxes 23 Other Information 29 Custodian and Transfer Agent 29 Independent Registered Public Accounting Firm 30 Legal and Regulatory Matters 30 Financial Statements 32 Notes to Financial Statements 33 Appendix A: Proxy Voting Policies and Procedures A-1 THIS STATEMENT OF ADDITIONAL INFORMATION (“SAI”) IS NOT A PROSPECTUS AND IS AUTHORIZED FOR DISTRIBUTION TO PROSPECTIVE INVESTORS ONLY IF PRECEDED OR ACCOMPANIED BY THE PROSPECTUS OF JOHN HANCOCK HEDGED EQUITY & INCOME FUND (THE “FUND”) DATED , 2011 (THE “PROSPECTUS”), AS SUPPLEMENTED FROM TIME TO TIME, WHICH IS INCORPORATED HEREIN BY REFERENCE.THIS SAI SHOULD BE READ IN CONJUNCTION WITH SUCH PROSPECTUS, A COPY OF WHICH MAY BE OBTAINED WITHOUT CHARGE BY CONTACTING YOUR FINANCIAL INTERMEDIARY OR CALLING THE FUNDAT 1-800-344-1029. Capitalized terms used in this SAI and not otherwise defined have the meanings given them in the Fund’s Prospectus. ADDITIONAL INVESTMENT INFORMATION AND RESTRICTIONS The Fund’s primary investment strategies are described in the Prospectus.The following is a description of the various investment policies that may be engaged in, whether as a primary or secondary strategy, and a summary of certain attendant risks.The Fund’s subadviser, Wellington Management Company, LLP (“Wellington Management” or the “Subadviser”), may not buy any of the following instruments or use any of the following techniques unless it believes that doing so will help to achieve the Fund’s investment objective. Equity Investments As described in the Prospectus, the Fund invests primarily in common stocks. Derivatives The Fund reserves the flexibility to use a variety of derivative instruments (including both long and short positions) for hedging purposes, to adjust portfolio characteristics or more generally for purposes of attempting to increase the Fund’s investment return, including, for example, buying and selling call and put options, buying and selling futures contracts and options on futures contracts and entering into forward contracts and swap agreements with respect to securities, indices and currencies.There can be no assurance that the Fund will enter into any such transaction at any particular time or under any specific circumstances. The Fund may purchase and sell derivative instruments such as exchange-listed and over-the-counter put and call options on securities, financial futures, equity, fixed-income, interest rate indices and other financial instruments, purchase and sell financial futures contracts and options thereon and enter into various interest rate transactions such as swaps, caps, floors or collars.The Fund also may enter derivative instruments or transactions that combine features of these instruments.Derivatives have risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transaction and illiquidity of the derivative instruments.The ability to use derivatives successfully depends, in part, on the Subadviser’s ability to predict market movements correctly, which cannot be assured.Thus, the use of derivatives may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than the values the Fund has placed on them, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell.Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to derivatives may not otherwise be available to the Fund for investment purposes. Short Sales The Fund may sell a security short if it owns at least an equal amount of the security sold short or another security convertible or exchangeable for an equal amount of the security sold short without payment of further compensation (a short sale against-the-box). Purchasing securities to close out the short position can itself cause the price of the securities to rise further, thereby exacerbating the loss.Short-selling exposes the Fund to unlimited risk with respect to that security due to the lack of an upper limit on the price to which an instrument can rise.Although the Fund reserves the right to utilize short sales, the Subadviser is under no obligation to utilize short sales at all. Securities Lending As described in the Prospectus, the Fund may lend its securities so long as such loans do not represent more than 331/3% of its total assets.As collateral for the loaned securities, the borrower gives the lender collateral equal to at least 102% of the value of the loaned securities (105% for foreign equity and corporate securities).The collateral will consist of cash (including U.S. dollar and foreign currency).The borrower also must agree to increase the collateral if the value of the loaned securities increases.As with other extensions of credit, there are risks that collateral could be inadequate in the event of the borrower failing financially, which could result in actual financial loss, and risks that recovery of loaned securities could be delayed, which could result in interference with portfolio 2 management decisions or exercise of ownership rights.Cash collateral may be invested by the Fund in a privately offered registered investment company advised by an affiliate of the Adviser that is part of the same group of investment companies as the Fund and that is offered exclusively to funds in the same group of investment companies.Investment of cash collateral offers the opportunity for the Fund to profit from income earned by this collateral pool, but also the risk of loss, should the value of the Fund’s shares in the collateral pool decrease below their initial value.The Fund will be responsible for the risks associated with the investment of cash collateral, including the risk that it may lose money on the investment or may fail to earn sufficient income to meet its obligations to the borrower.In addition, the Fund may lose its right to vote its shares of the loaned securities at a shareholders meeting if the Subadviser fails to timely recall the security or the borrower fails to return the recalled security in advance of the record date for the meeting. The Fund will enter into an agreement with The Goldman Sachs Trust Company, doing business as Goldman Sachs Agency Lending (“Goldman Sachs”), as its securities lending agent (the “Securities Lending Agreement”).Under the Securities Lending Agreement, Goldman Sachs generally will bear the risk that a borrower may default on its obligation to return loaned securities. Securities lending involves counterparty risk, including the risk that the loaned securities may not be returned or returned in a timely manner and/or a loss of rights in the collateral if the borrower or the lending agent defaults or fails financially.This risk is increased when the Fund’s loans are concentrated with a single or limited number of borrowers.There are no limits on the number of borrowers to which the Fund may lend securities and the Fund may lend securities to only one or a small group of borrowers.In addition, under the Securities Lending Agreement, loans may be made to affiliates of Goldman Sachs as identified in the Securities Lending Agreement. Cash Equivalents The Fund may invest in cash equivalents to invest daily cash balances or for temporary defensive purposes.Cash equivalents are highly liquid, short-term securities such as commercial paper, time deposits, certificates of deposit, short-term notes and short-term U.S.Government obligations and may include [], an affiliated money market fund that invests in such short-term securities. Exchange-Traded Funds The Fund may invest in shares of exchange-traded funds (collectively, “ETFs”), which are designed to provide investment results corresponding to an index.These indexes may be either broad-based, sector or international and may include Standard& Poor’s Depositary Receipts (“SPDRs”), DIAMONDS, Nasdaq-100 Index Tracking Stock (also referred to as “Nasdaq-100Shares”) and iShares exchange-traded funds (“iShares”), such as iShares Russell 2000 Growth Index Fund and HOLDRS (Holding Company Depositary Receipts).ETFs usually are units of beneficial interest in an investment trust or represent undivided ownership interests in a portfolio of securities, in each case with respect to a portfolio of all or substantially all of the component securities of, and in substantially the same weighting as, the relevant benchmark index.The benchmark indices of SPDRs, DIAMONDS and Nasdaq-100Shares are the Standard& Poor’s 500 Stock Index, the Dow Jones Industrial Average and the Nasdaq-100 Index, respectively.The benchmark index for iShares varies, generally corresponding to the name of the particular iShares fund.ETFs are designed to provide investment results that generally correspond to the price and yield performance of the component securities (orcommodities) of the benchmark index.ETFs are listed on an exchange and trade in the secondary market on a per-share basis. Investments in ETFs are generally subject to limits in the Investment Company Act of 1940, as amended (the “1940 Act”), on investments in other investment companies.The values of ETFs are subject to change as the values of their respective component securities (or commodities) fluctuate according to market volatility. Investments in ETFs that are designed to correspond to an equity index involve certain inherent risks generally associated with investments in a broadly based portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of ETFs invested in by the Fund.Moreover, the Fund’s investments in ETFs may not exactly match the performance of a direct investment in the respective indices to which they are intended to correspond due to the temporary unavailability of certain index securities in the secondary market or other extraordinary circumstances, such as discrepancies with respect to the weighting of securities. 3 Typically, ETF programs bear their own operational expenses, which are deducted from the dividends paid to investors.To the extent that the Fund invests in ETFs, the Fund must bear these expenses in addition to the expenses of its own operation. Pooled Investment Vehicles The Fund reserves the right to invest up to [10% of its total assets], calculated at the time of purchase, in the securities of pooled investment vehicles including other investment companies unaffiliated with the Adviser.The Fund will indirectly bear its proportionate share of any management fees paid by pooled investment vehicles in which it invests in addition to the advisory fee paid by the Fund.The 10% limitation does not apply to the Fund’s investment in money market funds and certain other pooled investment vehicles.If the Fund invests in [], an affiliated money market fund, the management fee paid on such investment will be credited against the Fund’s management fee. Temporary Investments The Fund may invest temporarily in cash or cash equivalents.Cash equivalents are highly liquid, short-term securities such as commercial paper, time deposits, certificates of deposit, short-term notes and short-term United States government obligations. Investment Restrictions The Fund’s investment objective and the investment policies and strategies of the Fund described in the SAI and the Prospectus, except for the eight investment restrictions designated as fundamental policies under this caption, are not fundamental and may be changed by the Board of Trustees of the Fund (the “Board”) without shareholder approval. As referred to above, the following eight investment restrictions of the Fund are designated as fundamental policies and as such cannot be changed without the approval of the holders of a majority of the Fund’s outstanding voting securities, which as used in this SAI means the lesser of: (a)67% of the shares of the Fund present or represented by proxy at a meeting if the holders of more than 50% of the outstanding shares are present or represented at the meeting; or (b)more than 50% of outstanding shares of the Fund.As a matter of fundamental policy: The Fund may not borrow money, except as permitted by the 1940 Act. The Fund may not engage in the business of underwriting securities issued by others, except to the extent that the Fund may be deemed to be an underwriter in connection with the disposition of portfolio securities. The Fund may not purchase or sell physical commodities or contracts for the purchase or sale of physical commodities.Physical commodities do not include futures contracts with respect to securities, securities indices, currency or other financial instruments. The Fund may not purchase or sell real estate, which term does not include securities of companies which deal in real estate or mortgages or investments secured by real estate or interests therein, except that the Fund reserves freedom of action to hold and to sell real estate acquired as a result of the Fund’s ownership of securities. The Fund may not make loans except as permitted under the1940 Act, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time. The Fund has elected to be treated as a diversified investment company, as that term is used in the 1940 Act, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time. The Fund may not issue senior securities, except as permitted under the 1940 Act, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time. 4 The Fund may not concentrate its investments in a particular industry, as that term is used in the 1940 Act, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time. The Fund may borrow money as a temporary measure for extraordinary or emergency purposes, including the payment of dividends and the settlement of securities transactions which otherwise might require untimely dispositions of Fund securities.The 1940 Act currently requires that the Fund have 300% asset coverage at the time of borrowing with respect to all borrowings other than temporary borrowings. For purposes of construing restriction(8), securities of the U.S.Government, its agencies, or instrumentalities are not considered to represent industries.Municipal obligations backed by the credit of a governmental entity also are not considered to represent industries. The Fund has adopted the following non-fundamental investment policy, which may be changed by the Board without approval of the Fund’s shareholders.As a matter of non-fundamental policy, the Fund may not make short sales of securities or maintain a short position, unless at all times when a short position is open the Fund either owns an equal amount of such securities or owns securities convertible into or exchangeable, without payment of any further consideration, for securities of the same issue as, and equal in amount to, the securities sold short. Upon the Board’s approval, the Fund may invest more than 10% of its total assets in one or more other management investment companies (or may invest in affiliated investment companies) to the extent permitted by the 1940 Act and rules thereunder. Whenever an investment policy or investment restriction set forth in the Prospectus or this SAI states a maximum percentage of assets that may be invested in any security or other asset or describes a policy regarding quality standards, such percentage limitation or standard shall be determined immediately after and as a result of the Fund’s acquisition of such security or asset.Accordingly, any later increase or decrease resulting from a change in values, assets or other circumstances or any subsequent rating change made by a Rating Agency (or as determined by the Subadviser if the security is not rated by a Rating Agency) will not compel the Fund to dispose of such security or other asset.Notwithstanding the foregoing, the Fund must always be in compliance with the borrowing policies set forth above. TRUSTEES AND OFFICERS The Trustees of the Fund are responsible for the overall management and supervision of the affairs of the Fund. The Trustees and officers of the Fund are listed below.Except as indicated, each individual has held the office shown or other offices in the same company for the last five years.The “Independent Trustees” consist of those Trustees who are not “interested persons,” as that term is defined under the 1940 Act, of the Fund.Several of the officers and Trustees of the Fund also are officers or Directors of the Adviser.The business address of each Trustee and officer is 601 Congress Street, Boston, Massachusetts 02210. JHA has engaged Wellington Management as a subadviser to provide day-to-day portfolio management, pursuant to an investment subadvisory agreement between the Adviser and Wellington Management (the “Subadvisory Agreement”). 5 Interested Trustees Name (Birth Year) Position with the Fund Principal Occupation(s) and Other Directorships During the Past 5 Years Number of Funds in John Hancock Fund Complex Overseen by Trustee Hugh McHaffie(1) Trustee (since Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); Presidentof John Hancock Trust and John Hancock Funds II (since2009); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2010); Senior Vice President, Individual Business Product Management, MetLife, Inc. (1999-2006). 48 John G. Vrysen(1) Trustee (since Senior Vice President, Strategic Initiatives (since 2006), Vice President (until 2006), MFC; Director, Executive Vice President and Chief Operating Officer, the Adviser, The Berkeley Financial Group, LLC (the “Berkeley Group”), JHIMS and JH Funds (since 2007); Trustee, JHF III and JHF (since 2009); Chief Operating Officer, JHF II and JHT (since 2007); Chief Operating Officer, JHF (2007 to 2009); Director, John Hancock Signature Services, Inc. (“Signature Services”) (since 2005); Chief Financial Officer, the Adviser, the Berkeley Group, MFC Global Investment Management (U.S.), LLC (“MFC Global (U.S.)”), JHIMS, JH Funds, JHF, JHF II, JHF III and JHT (2005 to 2007). 48 The Trustee is an Interested Trustee due to his position with the Adviser and certain of its affiliates. ClassI Trustees whose term expires in []. ClassII Trustees whose term expires in []. ClassIII Trustees whose term expires in []. Independent Trustees Name (Birth Year) Position with the Fund Principal Occupation(s) and Other Directorships During the Past 5 Years Number of Funds in John Hancock Fund Complex Overseen by Trustee James F.
